




--------------------------------------------------------------------------------



CREDIT AGREEMENT
among
NATIONAL CINEMEDIA, LLC,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners,
BARCLAYS BANK PLC,
as a Joint Bookrunner,


ZB, N.A. dba VECTRA BANK COLORADO,
as Co-Manager,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of June 20, 2018



--------------------------------------------------------------------------------



 
1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------





TABLE OF CONTENTS
CONTENTS
 
 
Page
SECTION 1. DEFINITIONS
1
 
1.1 Defined Terms
1
 
1.2 Other Definitional Provisions
40
 
 
 
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
42
 
2.1 Term Loan Commitments
42
 
2.2 Procedure for Term Loan Borrowing
42
 
2.3 Repayment of Term Loans
42
 
2.4 Revolving Credit Commitments
42
 
2.5 Procedure for Revolving Credit Borrowing
43
 
2.6 Swing Line Commitment
43
 
2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans
44
 
2.8 Repayment of Loans; Evidence of Debt
45
 
2.9 Commitment Fees, etc
46
 
2.10 Termination or Reduction of Revolving Credit Commitments
46
 
2.11 Optional Prepayments
47
 
2.12 Mandatory Prepayments
56
 
2.13 Conversion and Continuation Options
57
 
2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches
57
 
2.15 Interest Rates and Payment Dates
58
 
2.16 Computation of Interest and Fees
58
 
2.17 Inability to Determine Interest Rate
59
 
2.18 Pro Rata Treatment and Payments
60
 
2.19 Increased Costs
62
 
2.20 Taxes
64
 
2.21 Indemnity
67
 
2.22 Illegality
68
 
2.23 Change of Lending Office
69
 
2.24 Replacement of Lenders under Certain Circumstances; Defaulting Lenders
69
 
2.25 Incremental Credit Extensions
74
 
2.26 Incremental Equivalent Debt
77
 
2.27 Extensions of Revolving Credit Loans and Term Loans and Revolving Credit
Commitments and Replacement Revolving Credit Loans and Replacement Term Loans
and Replacement Revolving Credit Commitments
79
 
2.28 Replacement Facilities
83
 
 
 



i



--------------------------------------------------------------------------------




SECTION 3. LETTERS OF CREDIT
85
 
3.1 L/C Commitment
85
 
3.2 Procedure for Issuance of Letter of Credit
85
 
3.3 Fees and Other Charges
86
 
3.4 L/C Participations
86
 
3.5 Reimbursement Obligation of the Borrower
87
 
3.6 Obligations Absolute
88
 
3.7 Letter of Credit Payments
88
 
3.8 Applications
89
 
 
 
SECTION 4. REPRESENTATIONS AND WARRANTIES
89
 
4.1 Financial Condition
89
 
4.2 No Change
89
 
4.3 Corporate Existence; Compliance with Law
89
 
4.4 Power; Authorization; Enforceable Obligations
89
 
4.5 No Legal Bar
90
 
4.6 No Material Litigation
90
 
4.7 No Default
90
 
4.8 Ownership of Property; Liens
91
 
4.9 Intellectual Property
91
 
4.10 Taxes
91
 
4.11 Federal Regulations
91
 
4.12 Labor Matters
92
 
4.13 ERISA
92
 
4.14 Investment Company Act; Other Regulations
92
 
4.15 Subsidiaries
92
 
4.16 Use of Proceeds
92
 
4.17 Environmental Matters
93
 
4.18 Accuracy of Information, etc.
93
 
4.19 Security Documents
94
 
4.20 Solvency
95
 
4.21 Certain Documents
95
 
4.22 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions
95
 
4.23 EEA Financial Institution
95
 
 
 
SECTION 5. CONDITIONS PRECEDENT
96
 
5.1 Conditions to Initial Extension of Credit
96
 
5.2 Conditions to Each Extension of Credit
96
 
 
 



ii



--------------------------------------------------------------------------------




SECTION 6. AFFIRMATIVE COVENANTS
97
 
6.1 Financial Statements
97
 
6.2 Certificates; Other Information
98
 
6.3 Payment of Obligations
99
 
6.4 Conduct of Business and Maintenance of Existence; Compliance
99
 
6.5 Maintenance of Property; Insurance
99
 
6.6 Inspection of Property; Books and Records; Discussions
100
 
6.7 Notices
100
 
6.8 Environmental Laws
101
 
6.9 [Reserved]
101
 
6.10 Additional Collateral, Further Assurances, etc
101
 
 
 
SECTION 7. NEGATIVE COVENANTS
104
 
7.1 Financial Condition Covenant
104
 
7.2 Limitation on Indebtedness
104
 
7.3 Limitation on Liens
107
 
7.4 Limitation on Fundamental Changes
109
 
7.5 Limitation on Disposition of Property
110
 
7.6 Limitation on Restricted Payments
111
 
7.7 [Reserved]
113
 
7.8 Limitation on Investments
113
 
7.9 Limitation on Amendments to Other Documents
115
 
7.10 Limitation on Transactions with Affiliates
115
 
7.11 Limitation on Sales and Leasebacks
115
 
7.12 Limitation on Changes in Fiscal Periods
116
 
7.13 Limitation on Negative Pledge Clauses and Restrictions on Subsidiary
Distributions
116
 
7.14 [Reserved]
116
 
7.15 Limitation on Lines of Business
117
 
7.16 Sanctions; Anti-Corruption Use of Proceeds
117
 
 
 
SECTION 8. EVENTS OF DEFAULT
117
 
 
 
SECTION 9. THE ADMINISTRATIVE AGENT
120
 
9.1 Appointment
120
 
9.2 Delegation of Duties
120
 
9.3 Exculpatory Provisions
120
 
9.4 Reliance by the Administrative Agent
121
 
9.5 Notice of Default
121
 
9.6 Non-Reliance on the Administrative Agent and Other Lenders
122



iii



--------------------------------------------------------------------------------




 
9.7 Indemnification
122
 
9.8 Administrative Agent in Its Individual Capacity
123
 
9.9 Successor Administrative Agent
123
 
9.10 Authorization to Release Liens and Guarantees
123
 
9.11 The Lead Arrangers; the Bookrunners; the Co-Manager
123
 
9.12 Withholding
124
 
9.13 Certain ERISA Matters.
124
 
 
 
SECTION 10. MISCELLANEOUS
127
 
10.1 Amendments and Waivers
127
 
10.2 Notices
130
 
10.3 No Waiver; Cumulative Remedies
131
 
10.4 Survival of Representations and Warranties
131
 
10.5 Payment of Expenses
131
 
10.6 Successors and Assigns; Participations and Assignments
133
 
10.7 Adjustments; Set-off
139
 
10.8 Counterparts
139
 
10.9 Severability
139
 
10.10 Integration
140
 
10.11 GOVERNING LAW
140
 
10.12 Submission To Jurisdiction; Waivers
140
 
10.13 Acknowledgments
141
 
10.14 Confidentiality
142
 
10.15 Release of Collateral and Guarantee Obligations
143
 
10.16 Accounting Changes
143
 
10.17 Delivery of Lender Addenda
144
 
10.18 WAIVERS OF JURY TRIAL
144
 
10.19 Intercreditor Agreement
144
 
10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institution.
144



iv



--------------------------------------------------------------------------------





Schedules
 
 
 
 
 
Schedule 2.1
 
Lenders and Initial Term Loan Commitments
Schedule 2.3
 
Lenders and Revolving Credit Commitments
Schedule 4.19(a)(i)
 
UCC Filing Office
Schedule 4.19(a)(ii)
 
Existing UCC Financing Statements To Remain On File After Closing Date
Schedule 4.19(a)(iii)
 
Existing UCC Financing Statements To Be Terminated On or Before Closing Date
Schedule 7.2(d)
 
Indebtedness
Schedule 7.3(f)
 
Liens
Schedule 7.10
 
Affiliate Transactions
Schedule 7.13    
 
Restrictive Agreements

Exhibits
 
 
 
 
 
Exhibit A
 
Form of Borrowing Notice
Exhibit B
 
Form of Compliance Certificate
Exhibit C
 
Form of Lender Addendum
Exhibit D-1
 
Form of Term Note
Exhibit D-2
 
Form of Revolving Credit Note
Exhibit D-3
 
Form of Swing Line Note
Exhibit E-1
 
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-2
 
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-3
 
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4
 
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F
 
Form of Assignment and Acceptance



v



--------------------------------------------------------------------------------





CREDIT AGREEMENT, dated as of June 20, 2018, among National CineMedia, LLC, a
Delaware limited liability company (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested (a) the Term Loan Lenders (as defined
herein) to extend credit in the form of new Term Loans on the Closing Date, in
an aggregate principal amount of $270,000,000, and (b) the Revolving Credit
Lenders (as defined herein) continue to extend credit to the Borrower in the
form of a Revolving Credit Facility in an aggregate amount of $175,000,000 as of
the date hereof;
WHEREAS, the proceeds of the Term Loans made on the Closing Date will be
permitted to be used (i) to repay in full all existing term loans outstanding
under the Existing Credit Agreement and (ii) to pay fees and expenses incurred
in connection with the foregoing (collectively, the “Transaction”);
WHEREAS, the proceeds of the Revolving Credit Loans will be permitted to be used
(i) for working capital and general corporate purposes of the Borrower and its
Subsidiaries, and (ii) to fund acquisitions, Restricted Payments and other
distributions permitted by Section 7.6, and for any other purpose not prohibited
by this Agreement;
WHEREAS, the Lenders are willing to make such credit facilities available upon
and subject to the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“Acceptable Discount” shall have the meaning as defined in Section 2.11(c)(iv).
“Acceptable Prepayment Amount” shall have the meaning as defined in Section
2.11(c)(iv).
“Acceptance Date” shall have the meaning as defined in Section 2.11(c)(iv).
“Acquisition” means as to any Person, (x) the acquisition of a majority of the
Capital Stock of any other Person which have the ordinary voting power for the
election of the board of directors (or equivalent governing body) of such other
Person, (y) the acquisition of all or substantially all of the assets of any
other Person or (z) the acquisition of all or substantially all of the assets
constituting a business line or division of any other Person.
“Additional Lender” means at any time, any existing Lender or any other bank or
other financial institution selected by the Borrower that agrees to provide any
portion of any Incremental Term Loans, Revolving Credit Commitment Increases or
Replacement Revolving Credit Commitments.


1



--------------------------------------------------------------------------------




“Adjusted Consolidated EBITDA” means as to the Borrower and its Subsidiaries for
a particular period, the sum of:
(a) Consolidated EBITDA of Borrower and its Subsidiaries for such period; plus
(b) for each such period ending after the Closing Date, amounts received by the
Borrower during such period pursuant to the Loews Agreement or other similar
agreements to the extent such amounts are not otherwise included in determining
Consolidated EBITDA of Borrower and its Subsidiaries under clause (a) of this
definition for such period; plus
(c) for each such period ending after the Closing Date, the aggregate amount of
cash payments received by the Borrower during such period pursuant to
Section 4(b) of the Common Unit Adjustment Agreement to the extent such amounts
are not otherwise included in determining Consolidated EBITDA of the Borrower
and its Subsidiaries under clause (a) of this definition for such period.
“Adjustment Date” shall have the meaning as defined in the definition of
“Pricing Grid.”
“Administrative Agent” shall have the meaning as defined in the preamble hereto.
“Affiliate” means as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person; provided that, for purposes of Section 7.10, an “Affiliate” shall
not include any Person that, directly or indirectly, is in control of, is
controlled by, or is under common control with, any Founding Member Parent
(excluding Holdings, each Subsidiary of Holdings and each Subsidiary of such
Founding Member Parent). For purposes of this definition, “control” of a Person
means the power, directly or indirectly, either to (a) vote 10% or more of the
securities having ordinary voting power for the election of directors (or
persons performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
“Aggregate Exposure” means with respect to any Lender at any time, an amount
equal to the sum of (i) the aggregate then unpaid principal amount of such
Lender’s Term Loans and (ii) the amount of such Lender’s Revolving Credit
Commitment then in effect or, if any Class of Revolving Credit Commitments of
such Lender have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
“Aggregate Exposure Percentage” means with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the sum of the Aggregate Exposures of all Lenders at such time.
“Agreement” means this Credit Agreement, as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.
“All-in Yield” means, with respect to any Indebtedness, the yield of such
Indebtedness, whether in the form of interest rate, margin, original issue
discount, upfront fees, index floors or otherwise, in each case payable by the
Borrower generally to lenders, provided that original issue discount and upfront
fees shall be equated to interest rate assuming a four-year life to maturity,
and shall not


2



--------------------------------------------------------------------------------




include arrangement fees, structuring fees, ticking fees, commitment fees,
unused line fees, underwriting fees and any amendment and similar fees
(regardless of whether paid in whole or in part to the relevant lenders).
“Anti-Corruption Laws” shall have the meaning as defined in Section 4.22(b).
“Applicable Discount” shall have the meaning as defined in Section 2.11(c)(iii).
“Applicable Margin” means (a) with respect to any Initial Term Loan, 2.00% in
the case of Base Rate Loans and 3.00% in the case of Eurodollar Loans, (b) with
respect to any Revolving Credit Loan, as determined pursuant to the Pricing Grid
and (c) with respect to any Incremental Term Loan, the rate per annum specified
in the Incremental Amendment establishing such Incremental Term Commitment.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Tax Rate” means (a) 40% or (b) if, at the time of the relevant
distribution described in Section 7.6(f) herein, the highest combined federal,
state and local marginal rate applicable to corporate taxpayers residing in New
York City, New York, taking into account the deductibility of state and local
income taxes for federal income tax purposes shall exceed 40%, such higher rate.
“Application” means an application, in such form as the relevant Issuing Lender
may specify from time to time, requesting such Issuing Lender to issue a Letter
of Credit (which application shall be subject to Section 3.8).
“Asset Sale” means any Disposition of Property or series of related Dispositions
of Property (excluding any such Disposition permitted by clauses (a) through (m)
or (p) of Section 7.5) which yields Net Cash Proceeds to the Borrower or any of
its Subsidiaries (valued at the outstanding principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$10,000,000.
“Assignee” shall have the meaning as defined in Section 10.6(b).
“Assignment and Acceptance” shall have the meaning as defined in
Section 10.6(c).
“Assignor” shall have the meaning as defined in Section 10.6(b).
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.11(c)); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.


3



--------------------------------------------------------------------------------




“Available Cash” means for a particular period (i) the Borrower’s earnings
before interest, taxes, depreciation and amortization (as determined in
accordance with GAAP); plus (ii) non-cash items of deduction or loss (other than
items related to barter transactions) subtracted in determining the Borrower’s
earnings under clause (i); plus (iii) interest income received by the Borrower
to the extent such income is not otherwise included in determining the
Borrower’s earnings under clause (i); plus (iv) amounts received by the Borrower
pursuant to the Loews Agreement or other similar agreements to the extent such
amounts are not otherwise included in determining the Borrower’s earnings under
clause (i); plus (v) amounts received by the Borrower pursuant to the Common
Unit Adjustment Agreement to the extent such amounts are not otherwise included
in determining the Borrower’s earnings under clause (i); plus (vi) amounts
received by the Borrower pursuant to Section 3.5(c) of the Borrower LLC
Operating Agreement to the extent such amounts are not otherwise included in
determining the Borrower’s earnings under clause (i); plus (vii) net proceeds
(after expenses attributable to the sale) from the sale of Borrower assets to
the extent such proceeds are not otherwise included in determining the
Borrower’s earnings under clause (i); plus (viii) for the second quarterly
period of each fiscal year of the Borrower, the amount of any Distribution
Increase (as hereinafter defined) attributable to the Distribution Year (as
hereinafter defined); plus (ix) for the fourth quarterly period of each fiscal
year of the Borrower, any amounts that the Borrower was not permitted to
distribute to its members for each of the immediately preceding three quarterly
fiscal periods of such fiscal year as a result of the application of
Section 7.6(h) of this Agreement (to the extent such amounts are not restricted
under Section 7.6(h) as of the last day of such fourth quarterly fiscal period);
less (x) non-cash items of income or gain (other than items related to barter
transactions) added in determining the Borrower’s earnings under clause (i);
less (xi) amounts paid by the Borrower pursuant to the ESAs, the Management
Agreement or other similar agreements to the extent such amounts are not
otherwise deducted in determining the Borrower’s earnings under clause (i); less
(xii) amounts paid by the Borrower pursuant to the Common Unit Adjustment
Agreement to the extent such amounts are not otherwise deducted in determining
the Borrower’s earnings under clause (i); less (xiii) taxes paid by the
Borrower; less (xiv) Capital Expenditures made by the Borrower, minus any Agreed
Increase in Available Cash in such period relating to a Specified Capital
Expenditure, plus any Agreed Decrease in Available Cash in such period relating
to a Specified Capital Expenditure; provided that the aggregate amount of all
Agreed Decreases in Available Cash relating to any Specified Capital Expenditure
for all fiscal quarters must equal the Agreed Increase in Available Cash
relating to such Specified Capital Expenditure prior to the Initial Term Loan
Maturity Date; less (xv) for the second quarterly period of each fiscal year of
the Borrower, the amount of any Distribution Decrease (as hereinafter defined)
attributable to the Distribution Year; less (xvi) interest paid by the Borrower
on Specified Funded Indebtedness (as hereinafter defined); less (xvii) mandatory
principal payments made by the Borrower on the Specified Funded Indebtedness to
the extent such principal payments are made from funds other than funds that
were restricted pursuant to Section 7.6(h) of this Agreement); less
(xviii) amounts (other than interest and principal payments) paid by the
Borrower with respect to Specified Funded Indebtedness to the extent such
amounts are not otherwise deducted in determining the Borrower’s earnings under
clause (i); provided, however, that (A) amounts borrowed under, and optional
principal payments made on, the Revolving Credit Loans shall not be taken into
account in determining Available Cash; (B) amounts received or paid by the
Borrower pursuant to the terms of the Tax Receivable Agreement shall not be
taken into account in determining Available Cash; (C) for the quarterly period
that includes the Closing Date, Available Cash shall be determined beginning on
the day following the Closing Date through the last day of such quarterly fiscal
period; and (D) proceeds of or any payments made with or out of the proceeds of
any Indebtedness incurred


4



--------------------------------------------------------------------------------




pursuant to Sections 7.2(k), (n), (o) or (p) shall not be taken in account in
determining Available Cash. For purposes of this definition of Available Cash:
(a) the term “Agreed Increase in Available Cash” means, with respect to any
Specified Capital Expenditure, the amount of the increase in Available Cash in
the fiscal quarter in which such Capital Expenditure is made that was agreed to
among the Borrower and the members of the Borrower, such amount not to exceed
the amount of such Specified Capital Expenditure; (b) the term “Specified
Capital Expenditure” means any Capital Expenditure with respect to which (and to
the extent that) the Borrower has agreed with the members of the Borrower to an
Agreed Increase in Available Cash in the fiscal quarter in which such Capital
Expenditure is made and to one or more Agreed Decreases in Available Cash in one
or more fiscal quarters during the term of this Agreement; (c) the term “Agreed
Decrease in Available Cash” means, with respect to any Specified Capital
Expenditure, the amount of the decrease in Available Cash in any quarter that
was agreed to among the Borrower and the members of the Borrower; provided that
the aggregate amount of all such Agreed Decreases in Available Cash for any
Specified Capital Expenditure shall not exceed the amount of such Specified
Capital Expenditure; and (d) “Specified Funded Indebtedness” means the sum of
(x) Indebtedness of the Borrower pursuant to any Loan Document, plus
(y) additional Indebtedness, or any refinancing thereof, of the Borrower as
permitted under the terms of this Agreement.
The Borrower shall determine Available Cash (i) for each quarterly fiscal period
of the Borrower, and (ii) for each fiscal year of the Borrower (the
“Distribution Year”) in connection with the preparation of the financial
statements of the Borrower referred to in Section 6.1(a). To the extent
Available Cash for the Distribution Year is greater than the total amount of
Restricted Payments made pursuant to Section 7.6 with respect to the four
quarterly fiscal periods in such Distribution Year (the “Distribution
Increase”), the Distribution Increase will be added to Available Cash for the
second quarterly period in the fiscal year following the Distribution Year. To
the extent Available Cash for the Distribution Year is less than the total
amount of Restricted Payments made pursuant to Section 7.6 with respect to the
four quarterly fiscal periods in such Distribution Year (the “Distribution
Decrease”), the Distribution Decrease will be subtracted from Available Cash for
the second quarterly period in the fiscal year following the Distribution Year.
“Available Revolving Credit Commitment” means with respect to any Revolving
Credit Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Revolving Credit Commitment then in effect over (b) such Lender’s
Revolving Extensions of Credit then outstanding; provided, that in calculating
any Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Credit Commitment pursuant to Section 2.9, the
aggregate principal amount of Swing Line Loans then outstanding shall be deemed
to be zero.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately


5



--------------------------------------------------------------------------------




preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Eurodollar Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the NYFRB Rate or the Eurodollar Rate,
respectively. If the Base Rate is being used as an alternate rate of interest
pursuant to Section 2.17 hereof, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Base Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Base Rate Loans” means Loans for which the applicable rate of interest is based
upon the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230
“Benefitted Lender” shall have the meaning as defined in Section 10.7.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Bookrunners” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, RBC Capital Markets2 and Barclays Bank PLC, as joint
bookrunners.
“Borrower” shall have the meaning as defined in the preamble hereto.
“Borrower LLC Operating Agreement” means the Third Amended and Restated Limited
Liability Company Operating Agreement of the Borrower, as the same may be
amended, supplemented or otherwise modified from time to time.
“Borrower Membership Units” means the common membership units of the Borrower.
“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.11(c)(ii).














 
2 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.


6



--------------------------------------------------------------------------------




“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.11(c)(iii).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.11(c)(iv).
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
“Borrowing Notice” means with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit A, delivered to the
Administrative Agent.
“Business Day” means (a) for all purposes other than as covered by clause (b)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to close and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (a) and which is also a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.
“Capital Expenditures” means all expenditures by the Borrower for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements) that the Borrower is required to capitalize for financial
reporting purposes in accordance with GAAP.


“Capital Lease Obligations” means with respect to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP, provided that obligations that are recharacterized as
capital leases due to a change in GAAP after the Closing Date shall not be
treated as capital leases for any purpose under this Agreement, but instead
shall be accounted for as if they were operating leases for all purposes under
this Agreement.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Lender shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Lender. “Cash Collateral” shall have a meaning analogous
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.


7



--------------------------------------------------------------------------------




“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency or political subdivision thereof and backed by the full faith and credit
of the United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States of America or any state thereof having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A‑2 by Standard & Poor’s Ratings Services (“S&P”) or
P‑2 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
“Cash Management Agreement” means mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, stored value card, electronic funds transfer, purchasing cards,
netting services, check drawing services, automated payment services (including
depository, overdraft, controlled disbursement, ACH transactions, return items
and interstate depository network services), positive pay service, employee
credit card programs, cash pooling services and any arrangements or services
similar to any of the foregoing and/or otherwise in connection with cash
management and deposit accounts.
“Cash Management Obligations” means, as to any person, any and all obligations
of such person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any Cash Management
Agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to


8



--------------------------------------------------------------------------------




Basel III, shall in each case be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following events:
(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding any Founding Member or Holdings, shall become the “beneficial owner”
(as defined in Rules 13(d)‑3 and 13(d)‑5 under the Exchange Act), directly or
indirectly, of more than 50% of the then issued and outstanding Borrower
Membership Units and (ii) at such time (x) the voting requirements under
Section 5.2 of Holding’s Amended and Restated Certificate of Incorporation
(applying the ownership threshold for the Founding Members set forth in such
Section in effect on the Closing Date) is not applicable and (y) no Founding
Member is entitled to participate in giving Founding Member Approval (as such
definition is defined in the Borrower LLC Operating Agreement on the Closing
Date) pursuant to Section 4.3 of the Borrower LLC Operating Agreement (as such
Section is in effect on the Closing Date); or
(b) (i) any Person, other than a Founding Member, acquires the right to
(A) elect, or (B) nominate for election or (C) designate for nomination pursuant
to the Designation Agreement, a majority of the members of the board of
directors of Holdings and (ii) at such time (x) the voting requirements under
Section 5.2 of Holding’s Amended and Restated Certificate of Incorporation
(applying the ownership threshold for the Founding Members set forth in such
Section in effect on the Closing Date) is not applicable and (y) no Founding
Member is entitled to participate in giving Founding Member Approval (as such
definition is defined in the Borrower LLC Operating Agreement on the Closing
Date) pursuant to Section 4.3 of the Borrower LLC Operating Agreement (as such
Section is in effect on the Closing Date); or
(c) (i) Holdings shall cease to be the manager of the Borrower and (ii) at such
time (x) the voting requirements under Section 5.2 of Holding’s Amended and
Restated Certificate of Incorporation (applying the ownership threshold for the
Founding Members set forth in such Section in effect on the Closing Date) is not
applicable and (y) no Founding Member is entitled to participate in giving
Founding Member Approval (as such definition is defined in the Borrower LLC
Operating Agreement on the Closing Date) pursuant to Section 4.3 of the Borrower
LLC Operating Agreement (as such Section is in effect on the Closing Date).
For purposes of this definition of Change of Control only, the term “Founding
Member” shall mean (a) each of American Multi-Cinema, Inc., a Missouri
corporation, Cinemark Media, Inc., a Delaware corporation, and Regal CineMedia
Holdings, LLC, a Delaware limited liability company, and (b) each Permitted
Transferee (as such definition is defined in the Borrower LLC Operating
Agreement on the Closing Date) that constitutes a Founding Member Affiliate.


9



--------------------------------------------------------------------------------




“Class” means when used in reference to any Loan or any borrowing, refers to
whether such Loan, or the Loans comprising such borrowing, are Revolving Credit
Loans, Extended Revolving Credit Loans of the same Extension Series and
including any related swingline loans thereunder, Replacement Revolving Credit
Loans (of the same series and any related swingline loans thereunder), Term
Loans, Extended Term Loans of the same Extension Series or Swing Line Loans and,
when used in reference to any Revolving Credit Commitment, refers to whether
such Revolving Credit Commitment is a Revolving Credit Commitment, an Extended
Revolving Credit Commitment of the same Extension Series and including any
related swingline commitments thereunder, a Replacement Revolving Credit
Commitment (of the same series and any related swingline commitment thereunder)
or a Swing Line Commitment.
“Closing Date” means June 20, 2018.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Manager” means ZB, N.A. dba Vectra Bank Colorado.
“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
“Commitment” means (a) with respect to each Lender (to the extent applicable),
such Lender’s Revolving Credit Commitment, Extended Revolving Credit Commitment
of the same Extension Series, Replacement Revolving Credit Commitment,
Incremental Term Commitment or any combination thereof (as the context requires)
and (b) with respect to the Swing Line Lender or any swingline lender under any
Extended Revolving Credit Commitment or Replacement Revolving Credit Commitment,
its swingline commitment.
“Commitment Fee Rate” means 0.50% per annum.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Common Unit Adjustment Agreement” means the Common Unit Adjustment Agreement by
and among Holdings, the Borrower, the Founding Members and the ESA Parties dated
as of February 13, 2007, as the same may be amended, supplemented or modified
from time.
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate” means a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit B.


10



--------------------------------------------------------------------------------




“Consolidated EBITDA” means, of the Borrower for any period, Consolidated Net
Income of the Borrower and its Subsidiaries for such period plus, without
duplication and to the extent deducted in determining such Consolidated Net
Income for such period, the sum of (a) expenses for taxes based on income or
capital (including franchise and similar taxes), (b) interest expense of the
Borrower and its Subsidiaries, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
incurred in connection with or associated with Indebtedness (including without
limitation, as it relates to the Borrower and its Subsidiaries, the Facilities),
(c) depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring charges, expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), including without limitation, as it relates to
the Borrower and its Subsidiaries, all fees, commissions, expenses, costs,
charges and reorganizations costs (including reasonable legal, accounting,
financing, consulting and advisory costs, fees and expenses) incurred in
connection with the Facilities or the initial public offering of the common
stock of Holdings, (f) severance plan costs or expense, (g) any other non-cash
charges, expenses or losses of the Borrower and its Subsidiaries, including
without limitation, (x) non-cash compensation expenses arising from the issuance
by Holdings, the Borrower or the applicable Subsidiary of equity, options to
purchase equity, stock or equity appreciation rights or similar rights to the
employees of Holdings, the Borrower and Subsidiaries of the Borrower and
(y) non-cash charges related to changes in the exposure of the Borrower and its
Subsidiaries under Hedge Agreements, and minus, to the extent included in
determining such Consolidated Net Income for such period, the sum of
(a) interest income (except to the extent deducted in determining such
Consolidated Net Income), (b) any extraordinary, unusual or non-recurring income
or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business), (c) any other
non-cash income and (d) any cash payments made during such period in respect of
items described in clause (g) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, all as determined on a consolidated basis.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Net Senior Secured Leverage Ratio, (i) if at
any time during such Reference Period or after the end of such Reference Period
and on or prior to the date on which such determination is being made, the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period or after the end of such Reference Period and on or prior to the date on
which such determination is being made, the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto (taking into account
any Pro Forma Cost Savings) as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, “Material
Acquisition” means any Acquisition that involves the payment of consideration by
the Borrower and its Subsidiaries in excess of an amount equal to 10% of
Consolidated EBITDA of the Borrower and its Subsidiaries for the period of the
most recent four consecutive fiscal quarters ending prior to the closing date of
such Acquisition


11



--------------------------------------------------------------------------------




with respect to which financial statements have been prepared by the Borrower.
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of an amount equal to 10% of Consolidated EBITDA of
the Borrower and its Subsidiaries for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such Disposition with
respect to which financial statements have been prepared by the Borrower.
“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its consolidated
Subsidiaries for any period, there shall be excluded (a) except as set forth in
the second paragraph of the definition of “Consolidated EBITDA,” the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
“Consolidated Net Senior Secured Leverage Ratio” means as of any date of
determination, the ratio of (a) Consolidated Senior Secured Debt on such day
less the aggregate amount of cash and Cash Equivalents owned by the Borrower and
its Subsidiaries on such day in an amount not to exceed $100,000,000 (in each
case, free and clear of all Liens (other than Liens permitted by Section 7.3(a),
(h), (l) and (s)) to (b) Adjusted Consolidated EBITDA of the Borrower and its
Subsidiaries for the Reference Period most recently ended on or prior to such
date of determination for which (excluding for purposes of Section 7.1)
financial statements have been prepared by the Borrower.
“Consolidated Senior Secured Debt” means at any date, Consolidated Total Debt
(other than Permitted Unsecured Indebtedness) at such date, determined on a
consolidated basis in accordance with GAAP, that is secured by a Lien on any
assets of the Borrower or its Subsidiaries.
“Consolidated Total Debt” means at any date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries of the type described in
clauses (a) through (e) of the definition of “Indebtedness” in this Section 1.1
at such date, determined on a consolidated basis in accordance with GAAP.
“Consolidated Total Leverage Ratio” means as of any date of determination, the
ratio of (a) Consolidated Total Debt on such date less the aggregate amount of
cash and Cash Equivalents owned by the Borrower and its Subsidiaries on such
date in an amount not to exceed $100,000,000 (in each case, free and clear of
all Liens (other than Liens permitted by Section 7.3(a), (h), (l) and (s)) to
(b) Adjusted Consolidated EBITDA of the Borrower and its Subsidiaries for the
period of the most recent four consecutive fiscal quarters ending prior to the
date of such determination with respect to which financial statements have been
prepared by the Borrower.


12



--------------------------------------------------------------------------------




“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
“Control Investment Affiliate” means as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of a Revolving Credit Lender, in respect of
its participation in Letters of Credit or Swing Line Loans) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or any Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent, to confirm in writing to the Administrative Agent
and the Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as the ownership of such Capital Stock does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs


13



--------------------------------------------------------------------------------




of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.24(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Lender, each Swing Line Lender and each Lender.
“Designation Agreement” means the Director Designation Agreement dated as of
February 13, 2007 among Holdings, American Multi-Cinema, Inc., a Missouri
corporation, Cinemark Media, Inc., a Delaware corporation, and Regal CineMedia
Holdings, LLC, a Delaware limited liability company, as the same may be amended,
supplemented or otherwise modified from time to time.
“Discharged in Full” occurs when (i) the Commitments have terminated or expired,
no Letter of Credit is outstanding (other than Letters of Credit that have been
Cash Collateralized) and all Obligations of all Loan Parties (other than
obligations in respect of Hedge Agreements, Cash Management Obligations and
contingent indemnification obligations for which no claim has been made) have
been paid in full in cash, and (ii) to the extent obligations in respect of
Hedge Agreements are then outstanding, unless otherwise agreed in writing by the
applicable counterparties, either (x) no event of default or termination event
shall have occurred and be continuing under any such Hedge Agreements, and no
event described in Section 8(f) (in respect of Borrower only) shall have
occurred and be continuing or (y) the parties have collateralized such
obligations in a manner reasonably satisfactory to the relevant counterparty to
such Hedge Agreements.
“Discount Prepayment Accepting Lender”: as defined in Section 2.11(c)(ii).
“Discount Range”: as defined in Section 2.11(c)(iii).
“Discount Range Prepayment Amount”: as defined in Section 2.11(c)(iii).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.11(c) substantially in a form mutually agreed to by the Borrower, the
Auction Agent and the Administrative Agent.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in a form mutually agreed to by the Borrower, the Auction
Agent and the Administrative Agent, submitted in response to an invitation to
submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.
“Discount Range Prepayment Response Date”: as defined in Section 2.11(c)(iii).
“Discount Range Proration”: as defined in Section 2.11(c)(iii).


14



--------------------------------------------------------------------------------




“Discounted Loan Prepayment”: as defined in Section 2.11(c)(i).
“Discounted Prepayment Determination Date”: as defined in Section 2.11(c)(iv).
“Discounted Prepayment Effective Date” means in the case of any Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the respective Specified Discount Prepayment
Response Date, Discount Range Prepayment Response Date or Solicited Discounted
Prepayment Response Date, as applicable, in accordance with Section 2.11(c)(ii),
Section 2.11(c)(iii) or Section 2.11(c)(iv), respectively, unless a different
period is agreed to between the Borrower and the Auction Agent acting in their
reasonable discretion.
“Disposition” means with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof, (b) any other Person that
is a competitor of the Borrower or any of its Subsidiaries, which Person has
been designated by the Borrower as a “Disqualified Institution” from time to
time during the term of this Agreement by written notice to the Administrative
Agent not less than 3 Business Days prior to such date and (c) Affiliates of
such Persons set forth in clauses (a) and (b) above to the extent such
Affiliates are either (i) identified in writing by Borrower from time to time by
means of a written notice to the Administrative Agent or (ii) clearly
identifiable solely on the basis of the similarity of such Affiliate’s name;
provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time unless
subsequently identified in writing in accordance with this definition.
“Dollars” and “$”means dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of the United States of America or any jurisdiction within the United
States of America.
“DQ List” shall have the meaning as defined in Section 10.6(i)(iv).
“ECF Percentage” means with respect to any fiscal year of the Borrower, 50%;
provided, that, the ECF Percentage shall be 0% if the Consolidated Net Senior
Secured Leverage Ratio as of the last day of such fiscal year is less than 3.00
to 1.0.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


15



--------------------------------------------------------------------------------




“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Employment Agreements” means the collective reference to the employment
agreements entered into from time to time among Holdings, the Borrower and each
“Service Employee” under (and as defined in) the Management Agreement, in each
case as the same may be amended, supplemented or modified from time to time.
“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, codes, decrees, or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
governmental authority regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required or
issued under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Event”: (i) a Reportable Event with respect to any Single Employer Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Single Employer Plan (whether or not
waived in accordance with Section 412(c) of the Code) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Single Employer Plan pursuant to Section 4041(a)(2) of ERISA of a notice
of intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by the Borrower or any Commonly Controlled
Entity from any Single Employer Plan with two or more contributing sponsors or
the termination of any such Single Employer Plan resulting in liability to the
Borrower or any Commonly Controlled Entity pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Single
Employer Plan the termination of or the appointment of a trustee to administer
any Single Employer Plan, or the receipt of a written notice in which the PBGC
states that either such an event is forthcoming; (vi) the imposition of
liability on the Borrower or any Commonly Controlled Entity pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of the Borrower or any Commonly Controlled Entity in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan if there is a reasonable expectation of
potential liability therefor, or the receipt by the Borrower or any Commonly
Controlled Entity of notice from any Multiemployer Plan that it is Insolvent, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which would reasonably be
expected to give rise to the imposition on the Borrower or any Commonly
Controlled Entity of fines, penalties,


16



--------------------------------------------------------------------------------




taxes or related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Plan other than a Multiemployer Plan or the assets thereof, or
against the Borrower, or any Commonly Controlled Entity in connection with any
Plan; (x) receipt from the Internal Revenue Service of notice of the failure of
any Single Employer Plan (or any other Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or of
the failure of any trust forming part of any Single Employer Plan to qualify for
exemption from taxation under Section 501(a) of the Code; or (xi) the imposition
of a Lien pursuant to Section 430(k) of the Code or ERISA or a violation of
Section 436 of the Code. 
“ESAs” means the collective reference to (a) the Exhibitor Services Agreement
between the Borrower and American Multi-Cinema, Inc., a Missouri corporation,
dated as of February 13, 2007, (b) the Exhibitor Services Agreement between the
Borrower and Cinemark USA, Inc., a Texas corporation, dated as of February 13,
2007, and (c) the Exhibitor Services Agreement between the Borrower and Regal
Cinemas, Inc., a Tennessee corporation, dated as of February 13, 2007, in each
case as amended, supplemented or modified from time to time.
“ESA Parties” means the collective reference to American Multi-Cinema, Inc., a
Missouri corporation, Cinemark USA, Inc., a Texas corporation, and Regal
Cinemas, Inc., a Tennessee corporation.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Loans” means Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
“Eurodollar Rate” ” means, with respect to any borrowing of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Eurodollar Tranche” means the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default” means any of the events specified in Section 8, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash Flow” means for a fiscal year of the Borrower, (i) Available Cash
for such fiscal year, less (ii) to the extent not deducted in calculating
Available Cash for such fiscal year, Restricted Payments and other cash payments
as permitted under Section 7.6 made or payable with respect to such fiscal year,
less (iii) an amount equal to the greater of (x) $10,000,000 and (y) 5% of
Adjusted EBITDA (calculated as of the most recent date for which financial
statements have been delivered pursuant to Sections 6.1(a) or (b), at the time
made) for such fiscal year, less (iii) all optional prepayments made after the
end of a fiscal year and before the Excess Cash Flow Application Date.


17



--------------------------------------------------------------------------------




“Excess Cash Flow Application Date” shall have the meaning as defined in
Section 2.12(c).
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of security of security interest becomes effective with respect to such related
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.
“Existing Class” means each Class of Existing Revolving Credit Loans, Existing
Revolving Credit Commitments and Existing Term Loans.
“Existing Credit Agreement”: the Credit Agreement, dated as of February 13, 2007
(as amended and restated pursuant to that certain Amendment No. 4, dated as of
November 26, 2012, as amended pursuant to that certain Amendment No. 5, dated as
of May 2, 2013, as amended pursuant to that certain Incremental Amendment No. 1,
dated as of June 18, 2014, as amended pursuant to that certain Amendment No. 6,
dated as of July 2, 2014, and as amended pursuant to that certain Incremental
Amendment No. 2, dated as of May 26, 2016), by and among the Borrower, the
several banks and other financial institutions or entities from time to time
party thereto and Barclays Bank PLC, as administrative agent.
“Existing Revolving Credit Commitments” shall have the meaning as defined in
Section 2.27(a).
“Existing Revolving Credit Loans” shall have the meaning as defined in Section
2.27(a).
“Existing Term Loans” shall have the meaning as defined in Section 2.27(a).
“Extended Loans/Commitments” means the Extended Revolving Credit Loans, Extended
Revolving Credit Commitments and/or Extended Term Loans.
“Extended Revolving Credit Commitments” shall have the meaning as defined in
Section 2.27(a).
“Extended Revolving Credit Loans” shall have the meaning as defined in Section
2.27(a).
“Extended Term Loans” shall have the meaning as defined in Section 2.27(a).
“Extending Lender” shall have the meaning as defined in Section 2.27 (b).
“Extending Term Loan Lender”: any Extended Lender holding an Extended Term Loan.


18



--------------------------------------------------------------------------------




“Extension Amendment” shall have the meaning as defined in Section 2.27(c).
“Extension Date” shall have the meaning as defined in Section 2.27(e).
“Extension Election” shall have the meaning as defined in Section 2.27(b).
“Extension Request” shall have the meaning as defined in Section 2.27(a).
“Extension Series” means (a) in the case of Extended Revolving Credit
Commitments, Extended Revolving Credit Commitments that are established to have
the same maturity date pursuant to the same Extension Amendment (or any
subsequent Extension Amendment to the extent such Extension Amendment expressly
provides that the Extended Revolving Credit Commitments provided for therein are
intended to be a part of any previously established Extension Series) and (b) in
the case of Extended Term Loans, Extended Term Loans that are established to
have the same maturity date pursuant to the same Extension Amendment (or any
subsequent Extension Amendment to the extent such Extension Amendment expressly
provides that the Extended Term Loans provided for therein are intended to be a
part of any previously established Extension Series).
“Facility” means each of (a) the Initial Term Loan Commitments and the Initial
Term Loans made thereunder (the “Term Loan Facility”), (b) any Incremental
Facility and (c) each Class of Revolving Credit Commitments and the extensions
of credit made thereunder (each a “Revolving Credit Facility”).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any legislation, regulation or guidance giving effect to such
intergovernmental agreements.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.
“Final Circuit Share Payments” means the collective reference to the “Final
Circuit Share Payments” as defined in, and to be paid by the Borrower to the ESA
Parties pursuant to, that certain side letter dated as of February 13, 2007, by
and among the Borrower and the ESA Parties, substantially in the form filed with
the SEC on January 24, 2007.
“Flood Insurance Laws” means (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.


19



--------------------------------------------------------------------------------




“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Founding Members” means the collective reference to American Multi-Cinema,
Inc., a Missouri corporation, Cinemark Media, Inc., a Delaware corporation, and
Regal CineMedia Holdings, LLC, a Delaware limited liability company.
“Founding Member Affiliate” means each Founding Member Parent and any Person
that, directly or indirectly, is controlled by a Founding Member Parent. For
purposes of this definition only, “control” of a Person means the power,
directly or indirectly, either to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
“Founding Member Parent” means each of (a) Dalian Wanda Group Co., Ltd. or its
successor or any Person that wholly-owns Dalian Wanda Group Co., Ltd., directly
or indirectly, in the future, in the case of American Multi-Cinema, Inc.,
(b) Cinemark Holdings, Inc. or its successor or any Person that wholly-owns
Cinemark Holdings, Inc., directly or indirectly, in the future, in the case of
Cinemark Media, Inc., and (c) Cineworld Group plc or its successor or any Person
that wholly-owns Cineworld Group plc, directly or indirectly, in the future, in
the case of Regal CineMedia Holdings, LLC.
“FQ1”, “FQ2”, “FQ3”, and “FQ4” means when used with a numerical year
designation, means the first, second, third or fourth fiscal quarters,
respectively, of such fiscal year of the Borrower (e.g., FQ4 2018 means the
fourth fiscal quarter of the Borrower’s 2018 fiscal year, which ends on
December 31, 2018).
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.
“Funding Office” means the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).


20



--------------------------------------------------------------------------------




“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement executed and delivered by the Borrower and each Subsidiary Guarantor
on the Closing Date, as the same may be amended, supplemented or otherwise
modified from time to time.
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit), in each case, that guarantees
or in effect guarantees any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business, customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any Acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness, or any
Excluded Swap Obligations). The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.
“Hedge Agreements” means all interest rate or currency forwards, options, swaps,
caps or collar agreements, foreign exchange agreements, commodity contracts or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreements.


“Holdings” means National CineMedia, Inc., a Delaware corporation.
“Holdings Common Stock” means the common stock, par value $0.01 per share, of
Holdings.


21



--------------------------------------------------------------------------------




“Holdings Common Stock Outstanding” shall mean, as of any date of determination,
(a) all shares of Holdings Common Stock actually outstanding on such date,
(b) all shares of Holdings Common Stock issuable upon conversion or exchange of
the common membership units of the Borrower outstanding on such date, and
(c) all shares of Holdings Common Stock issuable upon exercise or conversion of
all other options, warrants, evidences of indebtedness, shares (other than the
Holdings Common Stock) or other securities outstanding on such date that are
convertible or exchangeable for Holdings Common Stock.
“Holdings Total Capitalization” means, as of any date of determination, the sum
of:
(a) an amount equal to (i) the number of shares of Holdings Common Stock
Outstanding on such date, multiplied by (ii) the average of the closing prices
of the Holdings Common Stock on the Nasdaq Global Select Market over the 30 day
period ending three (3) trading days prior to such date; plus
(b) an amount equal to (i) the aggregate principal amount of all Indebtedness of
Holdings and its Subsidiaries of the type described in clauses (a) through (e)
of the definition of “Indebtedness” in this Section 1.1 at such date, determined
on a consolidated basis in accordance with GAAP, less (ii) the aggregate amount
of cash and Cash Equivalents owned by the Borrower and its Subsidiaries on such
date (in each case, free and clear of all Liens (other than Liens permitted by
Section 7.3(a), (h) and (l)); plus
(c) an amount equal to aggregate book value of all outstanding shares of
non-convertible preferred stock of Holdings (if any).
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Incremental Amendment” shall have the meaning as defined in Section 2.25.
“Incremental Equivalent Debt” shall have the meaning as defined in Section 2.26.
“Incremental Facility” means an Incremental Revolving Facility or an Incremental
Term Facility.
“Incremental Facility Closing Date” shall have the meaning as defined in
Section 2.25.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Amendment and Section 2.25, to make Revolving Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder.


“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Amendment providing
for Incremental Revolving Commitments.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Amendment and
Section 2.25, to make Incremental Term Loans, expressed as an amount
representing the maximum principal amount of such Incremental Term Loans to be
made by such Lender.




22



--------------------------------------------------------------------------------




“Incremental Term Facility” means an incremental term loan facility established
hereunder pursuant to an Incremental Amendment providing for Incremental Term
Commitments.


“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.


“Incremental Term Loans” shall have the meaning as defined in Section 2.25.
“Incremental Term Loan Maturity Date” means, with respect to Incremental Term
Loans, the scheduled date on which such Incremental Term Loans shall become due
and payable in full hereunder, as specified in the applicable Incremental
Amendment.


“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables, deferred compensation arrangements for employees, directors and
officers and other accrued obligations, in each case in the ordinary course of
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property) other than customary reservations or
retentions of title under agreements with suppliers in the ordinary course of
business; provided that, in such event, the amount of such Indebtedness shall be
deemed to be the lesser of the fair market value of such Property and the
aggregate principal amount of such Indebtedness, (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bond or similar facilities, (g) for purposes of Section 7.2 only, all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person on or prior to
June 20, 2025 (other than for consideration consisting of Borrower Membership
Units or Holdings Common Stock or cash consideration of, or funded (directly or
indirectly) by, Holdings), (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, (j) for the purposes of Section 8(e) only, all obligations of such
Person in respect of Hedge Agreements; provided that for purposes of this
definition, the principal amount of any Hedge Agreement as of such date shall be
the maximum aggregate amount that such Person would be required to pay if such
Hedge Agreement were terminated as of such date (after giving effect to any
netting arrangements) and (k) Cash Management Obligations. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not include (i)
purchase price adjustments, earnouts, holdbacks or deferred payments of a
similar nature (including deferred compensation representing consideration or
other contingent obligations incurred in connection with an acquisition), except
in each case to the extent that such amount payable is, or


23



--------------------------------------------------------------------------------




becomes, due and payable; (ii) obligations in respect of non-competes and
similar agreements and (iii) licenses and operating leases. The amount of
Indebtedness of any Person for purposes of clause (i) above shall (unless such
Indebtedness has been assumed by such Person or such Person has otherwise become
liable for the payment thereof) be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the fair market value of
the property encumbered thereby as determined by such Person in good faith.


“Indemnified Liabilities” shall have the meaning as defined in Section 10.5.
“Indemnitee” shall have the meaning as defined in Section 10.5.
“Identified Participating Lenders” shall have the meaning as defined in Section
2.11(c)(iii).
“Identified Qualifying Lenders” shall have the meaning as defined in Section
2.11(c)(iv).
“Initial Term Loan” means a Loan made pursuant Section 2.1.


“Initial Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Initial Term Loan on the Closing
Date, expressed as an amount representing the maximum principal amount of the
Initial Term Loan to be made by such Lender, as such commitment may be reduced
or increased from time to time pursuant to assignments by or to such Lender in
any Assignment and Assumption related to such Initial Term Loan. The initial
amount of the Lender’s Initial Term Loan Commitment is set forth on Schedule 2.1
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Initial Term Loan Commitment, as applicable. The initial aggregate
amount of the Initial Term Loan Commitments as of the Closing Date is
$270,000,000.


“Initial Term Loan Lender” means each Lender that has an Initial Term Loan
Commitment or is the holder of an Initial Term Loan.
“Initial Term Loan Maturity Date” means subject to Section 2.27, the seventh
anniversary of the Closing Date; provided that if Senior Secured Notes are not
refinanced on or prior to October 30, 2021, then the Initial Term Loans will
instead mature on December 30, 2021.
“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent” means pertaining to a condition of Insolvency.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, service marks, trademark and service mark licenses, domain names,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.


24



--------------------------------------------------------------------------------




“Intercreditor Agreement” means (i) that certain Intercreditor Agreement, dated
as of April 27, 2012, among the Borrower, Barclays Bank PLC, as Collateral
Agent, Administrative Agent and Authorized Representative (each as defined
therein) for the First-Lien Secured Parties and Credit Agreement Secured Parties
(each as defined therein), and Wells Fargo Bank, National Association, as the
Notes Authorized Representative, with respect to the Senior Secured Notes (as
supplemented by the Representative Supplement No. 1, dated as of the Closing
Date, among the Borrower, Barclays Bank PLC, Wells Fargo Bank, National
Association and the Administrative Agent) and (ii) any other Intercreditor
Agreement on customary terms which are reasonably satisfactory to the
Administrative Agent entered into in connection with any additional Indebtedness
contemplated by Section 7.2(p) and (q), including any Permitted Refinancing of
the Senior Secured Notes or any other additional Indebtedness permitted by this
Agreement.
“Interest Payment Date” means (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.
“Interest Period” means as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 12:00 Noon, New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
(1) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2) any Interest Period that would otherwise extend beyond the Revolving Credit
Termination Date or beyond the date final payment is due on the Term Loans shall
end on the Revolving Credit Termination Date or such due date, as applicable;
and
(3) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.


25



--------------------------------------------------------------------------------




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
“Investments” shall have the meaning as defined in Section 7.8.
“Issuing Lender” means JPMorgan Chase Bank, N.A. and any other Revolving Credit
Lender from time to time designated by the Borrower as an Issuing Lender with
the consent of such Revolving Credit Lender and the Administrative Agent.
“Latest Revolving Maturity Date” means with respect to any Indebtedness, the
latest Maturity Date applicable to any Revolving Credit Facility that is
outstanding hereunder as determined on the date such Indebtedness is issued or
incurred.
“Latest Term Loan Maturity Date” means with respect to any Indebtedness, the
latest Maturity Date applicable to any Term Loan Facility that is outstanding
hereunder as determined on the date such Indebtedness is issued or incurred.
“LCT Election” has the meaning set forth in Section 1.3.
“LCT Test Date” has the meaning set forth in Section 1.3.
“L/C Commitment” means $10,000,000.
“L/C Disbursement” means a payment made by an Issuing Lender pursuant to a
Letter of Credit.
“L/C Fee Payment Date” means the last Business Day of each March, June,
September and December and the last day of the Revolving Credit Commitment
Period.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
“L/C Participants” means with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such letter of Credit.
“Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce, Fenner
& Smith Incorporated and RBC Capital Markets, as joint lead arrangers.


26



--------------------------------------------------------------------------------




“Lender Addendum” means with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit C, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.17.
“Lenders” shall have the meaning as defined in the preamble hereto.
“Letters of Credit” shall have the meaning as defined in Section 3.1.
“LIBO Rate” means, with respect to any borrowing of Eurodollar Loans for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any borrowing of
Eurodollar Loans for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than 1.00%, such rate shall be
deemed to 1.00% for the purposes of this Agreement.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Acquisition” means any acquisition or similar Investment
whose consummation is not conditioned on the availability of, or on obtaining,
financing.
“Limited Condition Transaction” means (i) any Limited Condition Acquisition
and/or (ii) any redemption or repayment of Indebtedness requiring irrevocable
advance notice or any irrevocable offer to purchase Indebtedness that is not
subject to obtaining financing.
“Loan” means any loan made by any Lender pursuant to this Agreement.
“Loan Documents” means this Agreement, any amendment hereto, the Intercreditor
Agreement, the Security Documents, the Applications and the Notes.
“Loan Parties” means the Borrower and each Subsidiary Guarantor.
“Loews Agreement” means the First Amended and Restated Loews Screen Integration
Agreement, dated as of February 13, 2007, by and among American Multi-Cinema,
Inc., a Missouri corporation, and the Borrower, as the same may be amended,
supplemented or otherwise modified from time to time.


27



--------------------------------------------------------------------------------




“Majority Facility Lenders” means with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans or the
Total Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments); provided, that the Revolving Credit
Commitments of, and the portion of the Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
the Majority Facility Lenders.
“Majority Revolving Credit Facility Lenders” means the Majority Facility Lenders
in respect of the Revolving Credit Facility.
“Majority Term Loan Facility Lenders” means the Majority Facility Lenders in
respect of the Term Loan Facility.
“Management Agreement” means the Management Services Agreement between Holdings
and the Borrower dated February 13, 2007, as the same may be amended,
supplemented or modified from time to time as permitted hereunder.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies (taken as
a whole) of the Administrative Agent or the Lenders hereunder or thereunder.
“Material Permitted Acquisition” means any Permitted Acquisition the
consideration for which exceeds, on the closing date of the Permitted
Acquisition, 10% of the Holdings Total Capitalization on such date.
“Material Real Estate” means any fee-owned real property having a fair market
value (as determined in good faith by the Borrower) of at least $7,500,000.
“Material Wholly Owned Domestic Subsidiary” means, as of the Closing Date or any
other date of determination, any Wholly Owned Subsidiary of the Borrower
organized under the laws of any jurisdiction within the United States of America
that accounts for either (a) five percent (5%) or more of the consolidated
revenue of the Borrower and its Subsidiaries as determined in accordance with
GAAP or (b) five percent (5%) or more of the Holdings Total Capitalization, in
each case measured for the period of four consecutive fiscal quarters ended on
the last day of the then most recently ended fiscal quarter with respect to
which financial statements have been prepared by the Borrower.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances, materials or wastes that are regulated
pursuant to or could give rise to liability under any Environmental Law.


28



--------------------------------------------------------------------------------




“Maturity Date” means (a) in connection with a Revolving Credit Facility, (i)
the Revolving Credit Maturity Date, (ii) any maturity date related to any Class
of Extended Revolving Credit Commitments, or (iii) any maturity date related to
any Class of Replacement Revolving Credit Commitments, as applicable and (b) in
connection with the Initial Term Loans (i) the Initial Term Loan Maturity Date,
(ii) the Incremental Term Maturity Date with respect to such Incremental Term
Loans, (iii) any maturity date related to any Class of Extended Term Loans or
(iv) any maturity date related to any Class of Replacement Term Loans, as
applicable.


“Mortgages” means each of the mortgages and deeds of trust, if any, made by any
Loan Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties.
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” means (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by any Loan Party in the form of cash and
Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when such proceeds are
received) of such Asset Sale or Recovery Event, net of attorneys’ fees, other
consultants’ fees, accountants’ fees, investment banking or brokerage fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset which is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of Taxes paid or reasonably estimated to be payable by the
Borrower, any member thereof or otherwise as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of reserve amounts established by the Borrower or any
Subsidiary for liabilities reasonably anticipated in connection with such Asset
Sale or Recovery Event so long as such reserve amounts are comprised of
segregated cash or Cash Equivalents and will constitute Net Cash Proceeds to the
extent such reserve amounts are no longer required to be maintained and are not
paid and (b) in connection with any issuance or sale of debt securities or
instruments, the cash proceeds received by any Loan Party from such issuance,
net of attorneys’ fees, other consultants’ fees, investment banking or brokerage
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.
“Non-Excluded Taxes” means any Taxes, other than net income Taxes, franchise
Taxes (imposed in lieu of net income Taxes) and branch profits taxes imposed on
the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or Lender and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connections arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered, become a party to, performed its obligations or received payment
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced, this Agreement or any other Loan Document,
or sold or assigned an interest in any Loan or Loan Document).
“Note” means any promissory note evidencing any Loan.


29



--------------------------------------------------------------------------------




“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations, any Specified Cash Management Obligations and all
other obligations and liabilities of the Loan Parties to the Administrative
Agent or to any Lender (or, with respect to any Specified Cash Management
Obligations, any Affiliate of any Lender) or any Qualified Counterparty, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, in each case which arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Hedge Agreement, any Cash Management Agreement (to the extent
Specified Cash Management Obligations are owing with respect thereto) or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Administrative Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that (i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements; provided, further, that
Obligations shall not include any Excluded Swap Obligations.
“OFAC”: as defined in Section 4.22(b).
“Offered Amount”: as defined in Section 2.11(c)(iv).
“Offered Discount”: as defined in Section 2.11(c)(iv).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes imposed with respect
to an assignment and that are imposed as a result of a present or former
connection between the Lender and the jurisdiction of the Governmental Authority
imposing such Tax or any political subdivision or taxing authority thereof or
therein (other than any such connections arising solely from the Administrative
Agent’s having executed, delivered, become a


30



--------------------------------------------------------------------------------




party to, performed its obligations or received payment under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced, this Agreement or any other Loan Document, or sold or assigned
an interest in any Loan or Loan Document) (other than an assignment made
pursuant to Section 2.24).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight borrowings of Eurodollar Loans by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the NYFRB as set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as an
overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).
“Participant” shall have the meaning as defined in Section 10.6(a).
“Participant Register”: as defined in Section 10.6(a).
“Participating Lender”: as defined in Section 2.11(c)(iii).
“PATRIOT Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
“Payment Office” means the office specified from time to time by the
Administrative Agent as its payment office by written notice to the Borrower and
the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Acquisition” shall have the meaning as defined in Section 7.8(l).
“Permitted Refinancing” means with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended.
“Permitted Unsecured Indebtedness” shall have the meaning as defined in
Section 7.2(o).
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.


31



--------------------------------------------------------------------------------




“Plan” means at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Preferred Equity” shall have the meaning as defined in Section 1.1 of the
Borrower LLC Operating Agreement.
“Pricing Grid” means with respect to the Revolving Credit Loans, the table set
forth below:
Pricing
Level
Consolidated Net Senior Secured Leverage Ratio
 
Applicable Margin
for Base
Rate Loans
 
Applicable Margin for
Eurodollar
Loans
I
Greater than 3.50 to 1.00
 
1.25%
 
2.25%
II
Less than or equal to 3.50 to 1.00, but
greater than 2.75 to 1.00
 
1.00%
 
2.00%
III
Less than or equal to 2.75 to 1.00
 
0.75%
 
1.75%



For purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in the Consolidated Net Senior Secured Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified by Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, Pricing Level I shall apply to the Revolving Credit
Loans. In addition, at all times while an Event of Default shall have occurred
and be continuing, Pricing Level I shall apply to the Revolving Credit Loans.
The Applicable Margin in effect from the Closing Date through the first
Adjustment Date shall be Pricing Level II.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Pro Forma Cost Savings” means, with respect to any period, the reduction in
costs that would have occurred since the beginning of such period that are (1)
directly attributable to an acquisition and calculated on a basis that is
consistent with Article II of Regulation S-X under the Securities Act as in
effect on the date of this Agreement or (2) implemented by the business that was
the subject of any such acquisition within one year of the date of the
acquisition and that are supportable by the underlying accounting records of
such business, as if, in the case of each of clauses (1) and (2), all such
reductions in costs had been effected as of the beginning of such period,
decreased by any


32



--------------------------------------------------------------------------------




incremental expenses (except to the extent capitalized on the Borrower’s
consolidated balance sheet) incurred or to be incurred since the beginning of
the period in order to achieve such reduction in costs.
“Projections” shall have the meaning as defined in Section 6.2(b).
“Property” means as to any Person, any right or interest in or to property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock.
“Qualified Counterparty” means with respect to any Specified Hedge Agreement,
any counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.
“Qualifying Lenders”: as defined in Section 2.11(c)(iv).
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (other than business interruption insurance) or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries that yields Net Cash Proceeds in excess of $10,000,000.
“Reference Period” shall have the meaning as defined in the definition of
“Consolidated EBITDA”.
“Refinancing Notes” shall have the meaning as defined in Section 10.1.
“Refunded Swing Line Loans” shall have the meaning as defined in Section 2.7.
“Refunding Date” shall have the meaning as defined in Section 2.7.
“Register” shall have the meaning as defined in Section 10.6(d).“Regulation U”
means Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse
each Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Removal Effective Date” shall have the meaning as defined in Section 9.9.
“Replacement Facility” shall have the meaning as defined in Section 2.28(a).


33



--------------------------------------------------------------------------------




“Replacement Facility Amendment” shall have the meaning as defined in
Section 2.28(c).
“Replacement Facility Closing Date” shall have the meaning as defined in
Section 2.28(c).
“Replacement Revolving Credit Commitments” shall have the meaning as defined in
Section 2.28(d).
“Replacement Revolving Facility” shall have the meaning as defined in
Section 2.28(a).
“Replacement Revolving Credit Loans” means any loan made to the Borrower under a
Class of Replacement Revolving Credit Commitments.
“Replacement Term Loans” shall have the meaning as defined in Section 10.1.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived.
“Repricing Event” means (i) any full or partial prepayment of Term Loans in each
case made with the proceeds of, or any conversion of any Term Loans into, any
new or replacement tranche of long-term secured term loans the primary purpose
of which is to reduce the All-In Yield to an amount that is less than the All-In
Yield applicable to the Term Loans or (ii) any amendment the primary purpose of
which is to reduce the All-In Yield applicable to the Term Loans (it being
understood that any prepayment premium with respect to a Repricing Event shall
apply to any required assignment by a non-consenting Lender in connection with
any such amendment pursuant to Section 10.6), other than, in the cases of each
of clauses (i) and (ii), in connection with a Change of Control or
Transformative Acquisition.
“Required Lenders” means at any time, the holders of more than 50% of the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Credit Commitments then in effect or, if the Revolving
Credit Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding; provided, that the Revolving Credit Commitments of, and
the portion of the Term Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Lenders.
“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer or general counsel of Holdings (in its capacity as manager of
the Borrower), but in any event, with respect to financial matters, the chief
executive officer or chief financial officer of Holdings (in its capacity as
manager of the Borrower).
“Restricted Payments” shall have the meaning as defined in Section 7.6.


34



--------------------------------------------------------------------------------




“Revolver Extension Date” shall have the meaning as defined in Section 2.27(d).
“Revolving Credit Commitment” means with respect to each Revolving Credit
Lender, such Revolving Credit Lender’s commitment to make Revolving Credit Loans
hereunder, as such commitment may be reduced or increased from time to time
pursuant to the terms hereof, or in an Assignment and Acceptance pursuant to
which such lender shall have assigned or assumed its Revolving Credit
Commitment, or in any Incremental Amendment, as applicable. The amount of each
Revolving Credit Lender’s Revolving Credit Commitment is set forth on Schedule
2.3 or in the Assignment and Assumption or Incremental Amendment pursuant to
which such Revolving Credit Lender shall have assumed its Revolving Credit
Commitment, as applicable. The aggregate amount of the Revolving Credit
Commitments in effect on the Closing Date is $175,000,000.
“Revolving Credit Commitment Increase” shall have the meaning as defined in
Section 2.25.
“Revolving Credit Commitment Increase Lender” shall have the meaning as defined
in Section 2.25.
“Revolving Credit Commitment Period” means the period from and including the
Closing Date to the latest Revolving Credit Termination Date.
“Revolving Credit Facility” shall have the meaning as defined in the definition
of “Facility” in this Section 1.1.
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans.
“Revolving Credit Loans” shall have the meaning as defined in Section 2.4.
“Revolving Credit Maturity Date” means the means subject to Section 2.27, the
fifth anniversary of the Closing Date; provided that if the Senior Secured Notes
are not refinanced on or prior to October 30, 2021, then the Revolving Credit
Facility will mature on December 30, 2021.
“Revolving Credit Note” shall have the meaning as defined in Section 2.8.
“Revolving Credit Percentage” means as to any Revolving Credit Lender at any
time, the percentage which such Lender’s Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Revolving Extensions of
Credit then outstanding constitutes of the aggregate principal amount of the
Total Revolving Extensions of Credit then outstanding); provided that, when a
Defaulting Lender shall exist, “Revolving Credit Percentage” shall mean the
percentage of the Total Revolving Credit Commitments (disregarding any
Defaulting Lender’s Revolving Credit Commitment) represented by such Lender’s
Revolving Credit Commitment.
“Revolving Credit Termination Date” means the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Revolving Credit Lenders shall have no more L/C Obligations.


35



--------------------------------------------------------------------------------




“Revolving Extensions of Credit” means as to any Revolving Credit Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.
“Sanction” shall have the meaning as defined in Section 4.22(c).
“Sanctioned Country” shall have the meaning as defined in Section 4.22(c).
“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Secured Parties” shall have the meaning as defined in the Guarantee and
Collateral Agreement.
“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, the Mortgages, if any, and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any Property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.
“Senior Secured Note Indenture” means the Indenture, dated as of April 27, 2012,
entered into by the Borrower in connection with the issuance of the Senior
Secured Notes, together with all instruments and other agreements entered into
by the Borrower in connection therewith, as the same may be amended,
supplemented or modified from time to time in accordance with Section 7.9.
“Senior Secured Notes” the 6.00% Senior Secured Notes of the Borrower due 2022
and issued pursuant to the Senior Secured Notes Indenture.
“Senior Unsecured Note Indenture” means the Indenture, dated as of August 19,
2016, entered into by the Borrower in connection with the issuance of the Senior
Unsecured Notes, together with all instruments and other agreements entered into
by the Borrower in connection therewith, as the same may be amended,
supplemented or modified from time to time in accordance with Section 7.9.
“Senior Unsecured Notes” the 5.750% Senior Unsecured Notes of the Borrower due
2026 and issued pursuant to the Senior Unsecured Notes Indenture.
“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Solicited Discount Proration”: as defined in Section 2.11(c)(iv).
“Solicited Discounted Prepayment Amount”: as defined in Section 2.11(c)(iv).
“Solicited Discounted Prepayment Response Date”: as defined in Section
2.11(c)(iv).


36



--------------------------------------------------------------------------------




“Solvent” means with respect to any Person, as of any date of determination,
that on such date (a) the amount of the present fair saleable value of the
property of such Person will, as of such date, exceed the amount of all debts of
such Person at a fair valuation, contingent or otherwise, as of such date,
(b) the Loan Parties on a consolidated basis will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business as then
conducted, and (c) such Person will generally be able to pay their debts as they
mature.
“Specified Cash Management Obligations” means Cash Management Obligations that
(a) are owed pursuant to a Cash Management Agreement in effect on the Closing
Date, entered into with a party that was the Administrative Agent or a Lender as
of the Closing Date or an Affiliate thereof, or (b) are owed pursuant to a Cash
Management Agreement entered into after the Closing Date with a party that was
the Administrative Agent or a Lender or an Affiliate of a Lender or the
Administrative Agent, in each case at the time such Cash Management Agreement
was entered into, and, in the case of any such Cash Management Agreement
referred to in clause (a) or (b) above (other than any such Cash Management
Agreement entered into with the Administrative Agent or an Affiliate thereof),
has been designated by the Borrower in a written notice given to the
Administrative Agent (to be distributed by the Administrative Agent, in the case
of a Cash Management Agreement entered into with a Lender, to such Lender) as a
Cash Management Agreement the obligations under which are to constitute
Specified Cash Management Obligations for purposes of the Loan Documents.
“Specified Discount”: as defined in Section 2.11(c)(ii).
“Specified Discounted Prepayment Amount”: as defined in Section 2.11(c)(ii).
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.11(c)(ii)(a)
substantially in a form mutually agreed to by the Borrower, the Auction Agent
and the Administrative Agent.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in a form mutually agreed to by the Borrower, the
Auction Agent and the Administrative Agent, to a Specified Discount Prepayment
Notice.
“Specified Discount Proration”: as defined in Section 2.11(c)(ii).
“Specified Discounted Prepayment Response Date”: as defined in Section
2.11(c)(ii).
“Specified Existing Revolving Credit Commitment Class”: as defined in Section
2.27(a).
“Specified Existing Term Loan Commitment Class”: as defined in Section 2.27(a).
“Specified Hedge Agreement” means any Hedge Agreement entered into by the
Borrower or any Subsidiary Guarantor and any Qualified Counterparty.
“Submitted Amount”: as defined in Section 2.11(c)(iii).
“Submitted Discount”: as defined in Section 2.11(c)(iii).


37



--------------------------------------------------------------------------------




“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or (b) the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person but only if, in the case of this
clause (b), such entity is treated as a consolidated subsidiary under GAAP.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” means each Material Wholly Owned Domestic Subsidiary as
of the date hereof and each Material Wholly Owned Domestic Subsidiary that
becomes a party to the Guarantee and Collateral Agreement pursuant to
Section 6.10(b).
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000.
“Swing Line Lender” means JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swing Line Loans.
“Swing Line Loans” shall have the meaning as defined in Section 2.6.
“Swing Line Note” shall have the meaning as defined in Section 2.8.
“Swing Line Participation Amount” shall have the meaning as defined in
Section 2.7.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


38



--------------------------------------------------------------------------------




“Tax Receivable Agreement” means the Tax Receivable Agreement by and among
Holdings, the Borrower, the Founding Members and the ESA Parties dated as of the
Closing Date, as the same may be amended, supplemented or modified from time to
time as permitted hereunder.
“Term Loan” means an Initial Term Loan or an Incremental Term Loan.
“Term Loan Commitment” means as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower as set forth in (a) the Assignment and
Acceptance pursuant to which such Lender became a party hereto or (b) in the
case of an Incremental Term Loan, the applicable Incremental Amendment, in each
case as the same may be changed from time to time pursuant to the terms hereof.
The aggregate amount of the Term Loan Commitments as of the Closing Date is
$270,000,000.
“Term Loan Extension Date” shall have the meaning as defined in Section 2.27(e).
“Term Loan Facility” shall have the meaning as defined in the definition of
“Facility” in this Section 1.1.
“Term Loan Lender” means each Lender that has a Term Loan Commitment or is the
holder of a Term Loan.
“Term Loan Percentage” means as to any Term Loan Lender at any time, the
percentage which such Lender’s Term Loan Commitment then constitutes of the
aggregate Term Loan Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding).
“Term Note” shall have the meaning as defined in Section 2.8(e).
“Total Revolving Credit Commitment” means the sum of the Revolving Credit
Commitments of all the Lenders; provided that solely for the purposes of
calculating the Total Revolving Credit Commitments at any time of determination
(other than as such term is used in the definition of Revolving Credit
Percentage), the Revolving Credit Commitment of any Revolving Credit Lender
shall be deemed to be equal to the Revolving Extensions of Credit of such
Revolving Credit Lender at such time.
“Total Revolving Extensions of Credit” means at any time, the aggregate amount
of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.
“Trade Date” shall have the meaning as defined in Section 10.6(i)(i).
“Transaction” shall have the meaning as defined in the second recital hereto.
“Transferee” shall have the meaning as defined in Section 10.14.
“Transformative Acquisition” shall mean any acquisition or investment by the
Borrower or any Subsidiary that is (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by this Agreement immediately prior to the consummation of such
acquisition or investment, would not provide the Borrower and its


39



--------------------------------------------------------------------------------




Subsidiaries with adequate flexibility under the Loan Documents for continuation
and/or expansion of their combined operations following such consummation, as
determined by Borrower acting in good faith.
“Type” means as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement, and either
the Borrower or the Administrative Agent (at the request of the Required
Lenders) shall so request, the Administrative Agent and the Borrower shall
negotiate in good faith to amend such ratio or requirement so as to equitably
reflect such change in GAAP with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
change in GAAP as if such change in GAAP had not been made (subject to the
approval of the Required Lenders); provided, however, that, (i) until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP, as applicable, prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders a written
reconciliation, in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP and (ii) notwithstanding
any other provision contained herein, (A) the amount of any Capital Lease
Obligation shall at all times be calculated in accordance with the definition of
that term, and (B) any lease that is treated as an operating lease for purposes
of GAAP as of the Closing Date shall continue to be treated as an operating
lease (and any future lease, if it were in effect on the Closing Date, that
would be treated as an operating lease for purposes of GAAP as of the Closing
Date shall be treated as an operating lease), in each case for purposes of this
Agreement, notwithstanding any change in GAAP after the Closing Date. For
purposes of making all financial calculations to determine compliance with
Section 7.1 (Financial Condition Covenant) and any other financial ratio
hereunder, all components of such calculations shall be adjusted to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any business or assets that have been acquired by
the Borrower or any of its Subsidiaries (including through


40



--------------------------------------------------------------------------------




Permitted Acquisitions) after the first day of the applicable period of
determination and prior to the end of such period, as determined in good faith
by the Borrower on a pro forma basis after giving effect to such acquisition.
(c) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
extended, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, amendment and restatements, extensions,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, consolidated, replaced, interpreted,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.
(d) All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.
(e) References herein to fiscal periods ending on March 31, June 30, September
30 or December 31 during any fiscal year of the Borrower shall mean the
applicable fiscal period of the Borrower ending on or about such date.
(f) Notwithstanding any provision of this Agreement or any other Loan Document,
no Guarantee by any Subsidiary Guarantor under any Loan Document shall include a
Guarantee of any Obligation that, as to such Subsidiary Guarantor, is an
Excluded Swap Obligation and no Collateral provided by any Subsidiary Guarantor
shall secure any Obligation that, as to such


41



--------------------------------------------------------------------------------




Subsidiary Loan Party, is an Excluded Swap Obligation. In the event that any
payment is made by, or any collection is realized from, any Subsidiary Guarantor
as to which any Obligations are Excluded Swap Obligations, or from any
Collateral provided by such Subsidiary Guarantor, the proceeds thereof shall be
applied to pay the Obligations of such Subsidiary Guarantor as otherwise
provided herein without giving effect to such Excluded Swap Obligations and each
reference in this Agreement or any other Loan Document to the ratable
application of such amounts as among the Obligations or any specified portion of
the Obligations that would otherwise include such Excluded Swap Obligations
shall be deemed so to provide.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Loan Commitments. Subject to the terms and conditions hereof, the
Initial Term Loan Lenders severally agree to make term loans to the Borrower on
the Closing Date in an amount for each Term Loan Lender not to exceed the amount
of the Term Loan Commitment of such Lender. The Term Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.13.

2.2 Procedure for Term Loan Borrowing. The Borrower shall deliver (by hand
delivery, fax or other electronic transmission (including “.pdf’ or “.tif’)) to
the Administrative Agent a Borrowing Notice (which Borrowing Notice must be
received by the Administrative Agent prior to (a) 12:00 Noon, New York City
time, three Business Days prior to the requested Borrowing Date (or, in the case
of a Eurodollar Loan to be made on the Closing Date, such later time as the
Administrative Agent may permit in its sole discretion), in the case of
Eurodollar Loans, or (b) 11:00 A.M., New York City time, on the requested
Borrowing Date, in the case of Base Rate Loans) requesting that the Term Loan
Lenders make the Term Loans on the Closing Date. Upon receipt of such Borrowing
Notice the Administrative Agent shall promptly notify each Term Loan Lender
thereof. Not later than 12:00 Noon, New York City time, on the Closing Date each
Term Loan Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender. The Administrative Agent shall make available
to the Borrower the aggregate of the amounts made available to the
Administrative Agent by the Term Loan Lenders, in like funds as received by the
Administrative Agent.

2.3 Repayment of Term Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Initial Term Loan Lenders on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of September 30, 2018, an aggregate principal amount equal
to 0.25% of the aggregate principal amount of the Initial Term Loans outstanding
on the Closing Date. To the extent not previously paid, all outstanding Initial
Term Loans shall be due and payable on the Initial Term Loan Maturity Date.

2.4 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the sum of (i) the L/C Obligations


42



--------------------------------------------------------------------------------




then outstanding and (ii) the aggregate principal amount of the Swing Line Loans
then outstanding (other than Swing Line Loans to be repaid with the proceeds of
such Revolving Credit Loans to be borrowed), does not exceed the amount of such
Lender’s Revolving Credit Commitment. During the Revolving Credit Commitment
Period the Borrower may use the Revolving Credit Commitments by borrowing,
prepaying the Revolving Credit Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof. The Revolving Credit Loans
may from time to time be Eurodollar Loans or Base Rate Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.5 and 2.13, provided that no Revolving Credit Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the latest Revolving
Credit Termination Date.
(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
applicable Revolving Credit Maturity Date.

2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to (a) 12:00 Noon, New York City time, three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) 11:00 A.M., New York City time, on the requested Borrowing Date,
in the case of Base Rate Loans); provided that any such notice of a borrowing of
Base Rate Loans to finance the reimbursement of a Letter of Credit as
contemplated by Section 3.5 may be given not later than 10 A.M., New York City
time, on the date of the proposed borrowing. Each borrowing of Revolving Credit
Loans under the Revolving Credit Commitments shall be in an amount equal to
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000 or
such incremental amount, such lesser amount); provided, that the Swing Line
Lender may request, on behalf of the Borrower, borrowings of Base Rate Loans
under the Revolving Credit Commitments in other amounts pursuant to Section 2.7.
Upon receipt of any such Borrowing Notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the relevant Class
thereof. Each Revolving Credit Lender will make its Revolving Credit Percentage
of the amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent in like funds as received by the Administrative Agent.

2.6 Swing Line Commitment. (a) Subject to the terms and conditions hereof, the
Swing Line Lender agrees that, during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect or such Swing Line


43



--------------------------------------------------------------------------------




Lender’s Revolving Credit Commitment then in effect) and (ii) the Borrower shall
not request, and the Swing Line Lender shall not make, any Swing Line Loan if,
after giving effect to the making of such Swing Line Loan, the aggregate amount
of the Available Revolving Credit Commitments would be less than zero. During
the Revolving Credit Commitment Period, the Borrower may use the Swing Line
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swing Line Loans shall be Base Rate Loans only.

2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a) The
Borrower may borrow under the Swing Line Commitment on any Business Day during
the Revolving Credit Commitment Period, provided, the Borrower shall give the
Swing Line Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swing Line Lender not later
than 1:00 P.M., New York City time, on the proposed Borrowing Date), specifying
(i) the amount to be borrowed and (ii) the requested Borrowing Date. Each
borrowing under the Swing Line Commitment shall be in an amount equal to
$250,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in the borrowing
notice in respect of any Swing Line Loan, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.
(b) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice given by the Swing Line Lender no later than 12:00 Noon, New York City
time, request each Revolving Credit Lender to make, and each Revolving Credit
Lender hereby agrees to make, a Revolving Credit Loan (which shall initially be
a Base Rate Loan), in an amount equal to such Revolving Credit Lender’s
Revolving Credit Percentage of the aggregate amount of the Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date of such notice, to repay
the Swing Line Lender. Each Revolving Credit Lender shall make the amount of
such Revolving Credit Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be made immediately available by the Administrative
Agent to the Swing Line Lender for application by the Swing Line Lender to the
repayment of the Refunded Swing Line Loans.
(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.7(a), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower, or if for any
other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.7(a), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.7(a) (the
“Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Swing Line Loans by paying to the Swing Line Lender an amount
(the “Swing Line Participation Amount”) equal to (i) such Revolving Credit
Lender’s Revolving Credit Percentage times (ii) the sum of the aggregate


44



--------------------------------------------------------------------------------




principal amount of Swing Line Loans then outstanding which were to have been
repaid with such Revolving Credit Loans.
(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.
(e) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.7(a) and to purchase participating interests pursuant to
Section 2.7(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other
Revolving Credit Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.8 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender or Term Loan Lender, as the case may be,
(i) the then unpaid principal amount of each Revolving Credit Loan of the
Revolving Credit Lender on the applicable Revolving Credit Maturity Date (or on
such earlier date on which the Loans become due and payable pursuant to
Section 8), (ii) the then unpaid principal amount of each Swing Line Loan of
such Swing Line Lender on the Revolving Credit Maturity Date (or on such earlier
date on which the Loans become due and payable pursuant to Section 8), (iii) the
then unpaid principal amount of each Initial Term Loan of such Initial Term Loan
Lender on the Initial Term Loan Maturity Date (or on such earlier date on which
the Loans become due and payable pursuant to Section 8) and (iv) the then unpaid
principal amount of each Incremental Term Loan of such Incremental Term Loan
Lender on the Incremental Term Loan Maturity Date (or on such earlier date on
which the Loans become due and payable pursuant to Section 8). The Borrower
hereby further agrees to pay interest on the unpaid principal amount of the
Loans from time to time outstanding from the Closing Date until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.15.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such


45



--------------------------------------------------------------------------------




Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.
(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
(d) The accounts of each Lender maintained pursuant to Section 2.8(b) shall, to
the extent permitted by applicable law, be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided,
however, that the failure of any Lender or the Administrative Agent to maintain
the Register or any such account, or any error therein, shall not in any manner
affect the obligation of the Borrower to repay (with applicable interest) the
Loans made to the Borrower by such Lender in accordance with the terms of this
Agreement; provided, further, that if such accounts are inconsistent with the
Register, the Register shall prevail.
(e) The Borrower agrees that, upon the request by the Administrative Agent as a
result of a request to the Administrative Agent by any Lender, the Borrower will
promptly execute and deliver to such Lender a promissory note of the Borrower
evidencing any Term Loans, substantially in the form of Exhibit D-1, Revolving
Credit Loans substantially in the form of Exhibit D-2, or Swing Line Loans
substantially in the form of Exhibit D‑3, as the case may be (a “Term Note”,
“Revolving Credit Note” or “Swing Line Note”, respectively), with appropriate
insertions as to date and principal amount; provided, that delivery of Notes
shall not be a condition precedent to the occurrence of the Closing Date or the
making of the Loans or issuance of Letters of Credit on the Closing Date.

2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from and including the Closing Date to the Revolving Credit Termination
Date, in each case, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Credit Commitment of such Revolving Credit
Lender during the period for which payment is made, payable quarterly in arrears
on the last Business Day of each March, June, September and December and on the
latest Revolving Credit Termination Date, commencing on the first of such dates
to occur after the Closing Date.
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.10 Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent (or such shorter period as the Administrative Agent may
permit in its sole descretion), to terminate the Revolving Credit Commitments
or, from time to time, to reduce the aggregate amount of the


46



--------------------------------------------------------------------------------




Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans and Swing Line Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Credit Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that if such a notice of termination of the Revolving Credit
Commitments delivered by the Borrower expressly states that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a specified transaction, such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

2.11 Optional Prepayments.
(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty (except as otherwise provided in
clause (b) below), upon irrevocable notice (except as otherwise provided in
clause (a)(iii) below) delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto (or such later time
as the Administrative Agent may permit in its sole discretion) in the case of
Eurodollar Loans and no later than 11:00 A.M., New York City time, one Business
Day prior thereto (or such later time as the Administrative Agent may permit in
its sole discretion) in the case of Base Rate Loans, which notice shall specify
the date and amount of such prepayment, whether such prepayment is of Term Loans
or Revolving Credit Loans, and whether such prepayment is of Eurodollar Loans or
Base Rate Loans; provided, that (i) if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.21, (ii) no prior notice
is required for the prepayment of Swing Line Loans and (iii) if such a notice of
prepayment expressly states that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of a specified
transaction, such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are Base Rate Loans and Swing Line Loans) accrued interest to such date on
the amount prepaid. Partial prepayments of Term Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or such lesser amount or integral to repay such Loan in full). Partial
prepayments of Swing Line Loans and Revolving Credit Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof (or such lesser amount or integral to repay such Loan in full).
(b) In the event that a Repricing Event is consummated in connection with all or
any portion of the Term Loans prior to the 6 month anniversary of the Closing
Date, the Borrower shall pay to the Term Loan Lenders a fee equal to 1.00% of
the aggregate principal amount of the Term Loans that are repaid (or, if less,
the amount of Indebtedness that was incurred in connection with such Repricing
Event), assigned, converted or amended in connection with such Repricing Event


47



--------------------------------------------------------------------------------




(notwithstanding the provisions regarding non-consenting Lenders set forth in
the second to last paragraph of Section 10.1).
(c) Notwithstanding anything in this Agreement (including but not limited to
Sections 2.8 and 2.18 (which provisions shall not be applicable to this Section
2.11(c))) or in any other Loan Document to the contrary, so long as no Event of
Default has occurred and is continuing, the Borrower may prepay the outstanding
Term Loans or Extended Term Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon acquisition by the
Borrower) on the following basis:
(i)    The Borrower shall have the right to make a voluntary prepayment of Term
Loans or Extended Term Loans at a discount to par pursuant to a Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.11(c).
(ii)    Borrower Offer of Specified Discount Prepayment:
(A)    The Borrower may from time to time offer to make a Discounted Loan
Prepayment by providing the Auction Agent five (5) Business Days’ notice in the
form of a Specified Discount Prepayment Notice; provided that (I) any such offer
shall be made available, at the sole discretion of the Borrower, to (x) each
Term Loan Lender and/or (y) each Extending Term Loan Lender with respect to any
Class of Loans on an individual tranche basis, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Loans subject to such offer and the specific percentage discount to
par (the “Specified Discount”) of such Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Term Loan Lender or each Extending Term Loan Lender, as applicable,
with a copy of such Specified Discount Prepayment Notice and a form of the
Specified Discount Prepayment Response to be completed and returned by each such
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York City time, on the third Business Day after the date of delivery of such
notice to such Lenders (which date may be extended for a period not exceeding
three Business Days upon notice by the Borrower to the Auction Agent) (the
“Specified Discount Prepayment Response Date”).
(B)    Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether


48



--------------------------------------------------------------------------------




or not it agrees to accept a prepayment of any of its applicable then
outstanding Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(C)    If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make a prepayment of outstanding Loans pursuant to this paragraph
(ii) to each Discount Prepayment Accepting Lender on the Discounted Prepayment
Effective Date in accordance with the respective outstanding amount and tranches
of Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to subsection (b) above; provided that, if the aggregate principal
amount of Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (in consultation with
the Borrower and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (II)
each Term Loan Lender or Extending Term Loan Lender, as applicable. of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Loans to be prepaid at the Specified Discount on such date and (III)
each Discount Prepayment Accepting Lender of the Specified Discount Proration,
if any, and confirmation of the principal amount, tranche and Type of Loans of
such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and such Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by Borrower on the Discounted Prepayment
Effective Date in accordance with subsection (vi) below (subject to
subsection (x) below).
(iii)    Borrower Solicitation of Discount Range Prepayment Offers.
(A)    The Borrower may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with 5 Business Days’ notice


49



--------------------------------------------------------------------------------




in the form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to (x)
each Term Loan Lender and/or (y) each Extending Term Loan Lender with respect to
any Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Loans subject to
such offer and the maximum and minimum percentage discounts to par (the
“Discount Range”) of the principal amount of such Loans with respect to each
relevant tranche of Loans willing to be prepaid by the Borrower (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (which date may be extended for a period
not exceeding three Business Days upon notice by the Borrower to the Auction
Agent) (the “Discount Range Prepayment Response Date”). Each Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify one or more (but
no more than three for any Lender) discounts to par within the Discount Range
(the “Submitted Discount”) at which such Lender is willing to allow prepayment
of any or all of its then outstanding Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Loans (the “Submitted Amount”) such Lender is willing to have prepaid
at the Submitted Discount. Any Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Loans at any discount to their par value within the Discount Range.
(B)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (ii). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent within the Discount Range by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the


50



--------------------------------------------------------------------------------




smallest discount to par within the Discount Range (such Submitted Discount that
is the smallest discount to par within the Discount Range being referred to as
the “Applicable Discount”) which yields a Discounted Loan Prepayment in an
aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Lender that
has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (c)) at the Applicable Discount (each such Lender, a “Participating
Lender”).
(C)    If there is at least one Participating Lender, the Borrower will prepay
the respective outstanding Loans of each Participating Lender on the Discounted
Prepayment Effective Date in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Loans for those Participating Lenders whose Submitted Discount is a
discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (I)
the Borrower of the respective Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Loan Prepayment and the tranches to be
prepaid, (II) each Term Loan Lender or Extending Term Loan Lender, as
applicable, of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount and tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower,
Term Loan Lenders and/or Extending Term Loan Lenders, as applicable, shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (vi) below (subject to subsection (x) below).


51



--------------------------------------------------------------------------------




(iv)    Borrower Solicitation of Discounted Prepayment Offers
(A)    The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with 5 Business Days’ notice in
the form of a Solicited Discounted Prepayment Notice in a customary form as may
be mutually agreed; provided that (I) any such solicitation shall be extended,
at the sole discretion of the Borrower, to (x) each Term Loan Lender and/or (y)
each Extending Term Loan Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Loans (the “Solicited Discounted Prepayment Amount”) and
the tranche or tranches of Loans the Borrower is willing to prepay at a discount
(it being understood that different Solicited Discounted Prepayment Amounts may
be offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer in a customary form as may be mutually agreed to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York City time on the third Business Day after the date of
delivery of such notice to such Lenders (which date may be extended for a period
not exceeding three Business Days upon notice by the Borrower to the Auction
Agent) (the “Solicited Discounted Prepayment Response Date”). Each Lender’s
Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y) remain
outstanding until the Acceptance Date, and (z) specify both one or more (but no
more than three) discounts to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Loan and the maximum
aggregate principal amount and tranches of such Loans (the “Offered Amount”)
such Lender is willing to have prepaid at the Offered Discount. Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Loans at any discount.
(B)    The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower in its sole
discretion (the “Acceptable Discount”), if any. If the Borrower elects, in its
sole discretion, to accept any Offered Discount as the Acceptable Discount, in
no event later than by the third Business Day after the date of receipt by the
Borrower from


52



--------------------------------------------------------------------------------




the Auction Agent of a copy of all Solicited Discounted Prepayment Offers
pursuant to the first sentence of this subsection (ii) (the “Acceptance Date”),
the Borrower may submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice in a customary form as may be
mutually agreed from the Borrower by the Acceptance Date, the Borrower shall be
deemed to have rejected all Solicited Discounted Prepayment Offers.
(C)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this subsection (iv)). If the Borrower
elects to accept any Acceptable Discount, then the Borrower agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Offered Amount (subject to any required pro-rata reduction pursuant
to the following sentence) at the Acceptable Discount (each such Lender, a
“Qualifying Lender”). The Borrower may prepay outstanding Loans pursuant to this
subsection (iv) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Term Loan
Lender or Extending Term Loan Lender, as applicable, of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable


53



--------------------------------------------------------------------------------




Prepayment Amount of all Loans and the tranches to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the tranches of such Lender to be prepaid at the Acceptable Discount
on such date, and (IV) if applicable, each Identified Qualifying Lender of the
Solicited Discount Proration. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrower, the Term Loan Lenders
and the Extending Term Loan Lenders, as applicable, shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by she Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).
(v)    In connection with any Discounted Loan Prepayment, the Borrower and the
Term Loan Lenders or Extending Term Loan Lenders, as applicable, acknowledge and
agree that the Auction Agent may require as a condition to any Discounted Loan
Prepayment, the payment of customary and documented fees and out-of-pocket
expenses from the Borrower in connection therewith.
(vi)    If any Loan is prepaid in accordance with paragraphs (i) through (iv)
above, the Borrower shall prepay such Loans on the Discounted Prepayment
Effective Date without premium or penalty. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 1:00 p.m. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Loans on a pro-rata basis across such
installments. The Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. Each prepayment of the outstanding
Loans pursuant to this Section 2.11(c) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Share. The aggregate principal amount of the tranches
and installments of the relevant Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment. In connection with each prepayment pursuant to this Section 2.11(c),
the Borrower shall provide a disclaimer to any participating Lenders that
provides that as of the date of any such prepayment pursuant to this Section
2.11(c), the Borrower may have material non-public information with respect to
the Borrower.
(vii)    To the extent not expressly provided for herein, each Discounted Loan
Prepayment (which for the avoidance of doubt, shall not include any open market
purchases of Term Loans or Extended Term Loans, as applicable, otherwise
permitted by the terms hereof) shall be consummated pursuant to procedures
consistent with the provisions in this


54



--------------------------------------------------------------------------------




Section 2.11(c) or as otherwise established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower.
(viii)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.11(c), to the extent the Administrative Agent is the
Auction Agent, each notice or other communication required to be delivered or
otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day.
(ix)    The Borrower acknowledges and agrees that the Auction Agent may perform
any and all of its duties under this Section 2.11(c) by itself or through any
Affiliate of the Auction Agent and expressly consents to any such delegation of
duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Loan Prepayment provided for in
this Section 2.11(c) as well as activities of the Auction Agent.
(x)    The Borrower shall have the right, by written notice to the Auction
Agent, to revoke or modify its offer to make a Discounted Loan Prepayment and
rescind the applicable Specified Discount Prepayment Notice, Discount Range
Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
discretion at any time on or prior to the applicable Specified Discount
Prepayment Response Date.
(xi)    Any failure by the Borrower to make any prepayment to a Lender, pursuant
to this Section 2.11(c) shall not constitute a Default or Event of Default under
Section 8.1 or otherwise.
(xii)    To the extent the Auction Agent is required to deliver notices or
communicate such other information to the Lenders pursuant to this Section
2.11(c), the Auction Agent will work with the Administrative Agent (and the
Administrative Agent will cooperate with the Auction Agent) in order to procure
the delivery of such notices and/or the communication of such information to the
applicable Lenders.
(xiii)    Nothing in this Section 2.11(c) shall require the Borrower to
undertake any Discounted Loan Prepayment.
(xiv)    No proceeds of the Revolving Credit Loans may be used to purchase Term
Loans and/or Extended Term Loans pursuant to this Section 2.11(c).
(xv)    After giving effect to such repurchase of Term Loans and/or Extended
Term Loans in accordance with this Section 2.11(c), the sum of Available
Revolving Credit Commitments, cash and Cash Equivalents on hand (which cash and
Cash Equivalents are


55



--------------------------------------------------------------------------------




not subject to a lien other than Liens in favor of the Collateral Agent) shall
equal at least $50,000,000.
(xvi)    No Default or Event of Default shall have occurred and be continuing.
(d) Prepayments pursuant to this Section 2.11 shall be applied to the Loans as
directed by the Borrower. At the Borrower’s election in connection with any
prepayment pursuant to this Section 2.11, such prepayment shall not be applied
to any Loan of a Defaulting Lender.

2.12 Mandatory Prepayments. (a) If the Borrower or any of its Subsidiaries shall
issue debt securities or instruments pursuant to a public offering or private
placement (excluding any Indebtedness incurred in accordance with Section 7.2),
then on the next Business Day following such issuance, the Term Loans shall be
prepaid by an amount equal to the amount of the Net Cash Proceeds of such
issuance (or such lesser amount to repay the Term Loans in full). The provisions
of this Section do not constitute a consent to the incurrence of any
Indebtedness by the Borrower or any of its Subsidiaries not permitted under
Section 7.2.
(b) If on any date the Borrower or any of its Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event, then on the next Business
Day following the receipt of such Net Cash Proceeds, the Term Loans shall be
prepaid by an amount equal to 100% of such Net Cash Proceeds (or such lesser
amount to repay the Term Loans in full); provided, that, with respect to an
Asset Sale or Recovery Event, the percentage in this Section 2.12(b) shall be
reduced to 50% if the Consolidated Total Leverage Ratio on the date of
prepayment (determined on a pro forma basis but prior to giving effect thereto
and as certified by an Authorized Officer of the Borrower) is less than or equal
to 3.20 to 1.00; provided, that, so long as no Event of Default shall then exist
or would arise therefrom, such proceeds shall not be required to be so applied
on such date to the extent that such Net Cash Proceeds are expected to be used,
or committed to be used to acquire assets useful (in the good faith judgment of
the Borrower) in the business of the Borrower and its Subsidiaries within 12
months following the date of such Asset Sale or Recovery Event; provided, that
if all or any portion of such Net Cash Proceeds is not so reinvested within such
12-month period (or if the Borrower or any of its Subsidiary Guarantors have
entered into a binding contractual commitment for reinvestment within such
12-month period, not so reinvested within 18 months following the date of such
Asset Sale or Recovery Event), such unused portion shall be applied on the last
day of such period as a mandatory prepayment as provided in this Section
2.12(b). The provisions of this Section do not constitute a consent to the
consummation of any Disposition not permitted by Section 7.5.
(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2018, there shall be Excess Cash Flow, then, on the relevant
Excess Cash Flow Application Date, the Term Loans shall be prepaid by an amount
equal to the ECF Percentage of such Excess Cash Flow (or such lesser amount to
repay the Term Loans in full). Each such prepayment and commitment reduction
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
five Business Days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.


56



--------------------------------------------------------------------------------




(d) Notwithstanding anything to the contrary herein, mandatory prepayments of
the Term Loans shall not be required to the extent such prepayment would result
in a taxable gain for US Federal income tax purposes at such time to any member
of the Borrower as a direct result thereof, with any limitations in the
prepayment being supported by reasonably detailed calculations presented to the
Administrative Agent within five Business Days of the date on which such
prepayment would otherwise be due.
(e) Mandatory prepayments of Term Loans shall be applied to the amortization
payments of the Term Loan Facility in direct order of maturity.

2.13 Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may be made
only on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has, or the Majority
Facility Lenders in respect of such Facility have, determined in its or their
sole discretion not to permit such conversions or (ii) after the date that is
one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph, such Loans shall be converted automatically to Eurodollar
Loans with a one-month Interest Period on the last day of such then expiring
Interest Period, or, if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche


57



--------------------------------------------------------------------------------




shall be equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
and (b) no more than twelve Eurodollar Tranches shall be outstanding at any one
time.

2.15 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin in effect for such day.
(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.
(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount (to the extent legally
permitted) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2% or (y) in the case of
Reimbursement Obligations, the rate applicable to Base Rate Loans under the
Revolving Credit Facility plus 2%, and (ii) if all or a portion of any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans under
the relevant Facility plus 2% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Credit Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such nonpayment until such amount
is paid in full (after as well as before judgment).
(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand (i) on the same Business Day if demand is
made by the Administrative Agent on or prior to 11:00 a.m., New York City time
and (ii) on the next Business Day if demand is made by the Administrative Agent
after 11:00 a.m., New York City time.

2.16 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Statutory Reserve Rate shall become effective as
of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate.
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower,


58



--------------------------------------------------------------------------------




deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.15(a).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate or LIBO Rate, as applicable (including the LIBO
Screen Rate is not available or published on a current basis) for such Interest
Period, or
(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as Base Rate Loans, (y) any Loans under the relevant Facility that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the then
current Interest Period with respect thereto, to Base Rate Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.
(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate); provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until


59



--------------------------------------------------------------------------------




an alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.17(c), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any request by the Borrower that requests the conversion of any
Borrowing of Loans, or continuation of any borrowing of Loans as, a borrowing of
Eurodollar Rate Loans shall be ineffective and (y) if any Borrowing Notice
requests a borrowing of Eurodollar Rate Loans, such borrowing shall be made as a
borrowing of Base Rate Loans.

2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit fee, and any reduction of the Commitments of the
Lenders, shall be made pro rata according to the respective Term Loan
Percentages or Revolving Credit Percentages, as the case may be, of the relevant
Lenders. Each payment of interest in respect of the Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.
(b) Each mandatory prepayment required by Section 2.12 to be applied to Term
Loans shall be allocated among the Term Loan Facilities pro rata according to
the respective outstanding principal amounts of Term Loans under such
Facilities. Each optional prepayment in respect of the Term Loans shall be
allocated among the Term Loan Facilities in accordance with the Borrower’s
instructions. Each payment on account of principal of the Term Loans outstanding
under the Term Loan Facility shall be allocated among the Term Loan Lenders
holding such Term Loans pro rata based on the principal amount of such Term
Loans held by such Term Loan Lenders. Amounts prepaid on account of the Term
Loans may not be reborrowed.
(c) Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.
(d) The application of any payment of Loans under any Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under such Facility and, second, to Eurodollar Loans under such Facility. Each
payment of the Loans (except in the case of Swing Line Loans and Revolving
Credit Loans that are Base Rate Loans) shall be accompanied by accrued interest
to the date of such payment on the amount paid.
(e) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds. Any payment made by the Borrower after 2:00 p.m., New York City
time, on any Business Day shall be deemed to have been on the next following
Business Day. If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business


60



--------------------------------------------------------------------------------




Day, the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.
(f) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand from the Borrower (i) on the same
Business Day if demand is made by the Administrative Agent on or prior to 11:00
a.m., New York City time and (ii) on the next Business Day if demand is made by
the Administrative Agent after 11:00 a.m., New York City time.
(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(h) Upon receipt by the Administrative Agent of payments on behalf of Lenders,
the Administrative Agent shall promptly distribute such payments to the Lender
or Lenders entitled thereto, in like funds as received by the Administrative
Agent. Notwithstanding the foregoing, if the Administrative Agent receives any
payment (whether voluntarily or involuntarily, pursuant to events or proceedings
of the nature referred to in Section 8(f), or otherwise) (the amount of such
payment, the “Payment Amount”) for the account of any Lender (whether in such
Lender’s capacity as a Term Loan Lender, Revolving Credit Lender or L/C
Participant), and at the time of such receipt


61



--------------------------------------------------------------------------------




such Lender, in its capacity as L/C Participant, is in default in any of its
obligations pursuant to Section 3.4(a) (the amount of such obligations in
default, the “Defaulted Amount”), the Administrative Agent may withhold from the
Payment Amount an amount up to the Defaulted Amount, and apply the amount so
withheld toward payment to the relevant Issuing Lender of the Defaulted Amount
or, if applicable, toward reimbursement of any other Person that has previously
reimbursed such Issuing Lender for the Defaulted Amount.
(i) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Disbursements or Swing Line Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in L/C Disbursements and Swing Line Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in L/C Disbursements and
Swing Line Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in L/C Disbursements and Swing Line Loans; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in L/C Disbursements to any assignee or participant, other than
to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

2.19 Increased Costs. (a) If any Change in Law:
(i)    shall subject any Lender or Issuing Lender to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any Application
or any Eurodollar Loan made by it, or change the basis of taxation of payments
to such Lender or Issuing Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.20 and except for any Tax on the overall net income
of such Lender or Issuing Lender) and any franchise Taxes (imposed in lieu of
net income Taxes) and branch profits taxes and Other Taxes;
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or


62



--------------------------------------------------------------------------------




(iii)    shall impose on such Lender or Issuing Lender any other condition
(except for Non-Excluded Taxes covered by Section 2.20 and except for any Tax on
the overall net income of such Lender or Issuing Lender) affecting this
Agreement or Eurodollar Loans made by such Lender or Issuing Lender or any
Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount which such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender or Issuing Lender for
such increased cost or reduced amount receivable; provided, however, that the
Borrower shall not be liable for such compensation with respect to any such
Lender if (x) the relevant change in law or other similar occurrence described
in this paragraph occurs on a date prior to the date such Lender becomes a party
hereto or (y) such Lender is not generally charging such amounts to similarly
situated borrowers under comparable syndicated credit facilities that such
Lender is a lender under and is entitled to charge such amounts to the borrower
thereunder. If any Lender or Issuing Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
(b) If any Lender or Issuing Lender shall have determined that any Change in Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender, Issuing Lender or any corporation controlling such
Lender or Issuing Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s, Issuing Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or Issuing Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender or Issuing Lender to be material, then from time to time, after
submission by such Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender or Issuing Lender such additional amount or amounts as will
compensate such Lender or Issuing Lender or such corporation for such reduction;
provided, however, that the Borrower shall not be liable for such compensation
with respect to any such Lender if (x) the relevant change in law or other
similar occurrence described in this paragraph occurs on a date prior to the
date such Lender becomes a party hereto or (y) such Lender is not generally
charging such amounts to similarly situated borrowers under comparable
syndicated credit facilities that such Lender is a lender under and is entitled
to charge such amounts to the borrower thereunder.
(c) A Lender or an Issuing Lender shall be required to submit a certificate (i)
setting forth in reasonable detail the basis and any additional amounts payable
pursuant to this Section and (ii) certifying that such Lender or Issuing Lender
is generally charging such amounts to similarly situated borrowers, and any such
certificate submitted by any Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest


63



--------------------------------------------------------------------------------




error. The Borrower shall pay such Lender or Issuing Lender, as the case may be,
the amount shown as due on any such certificate within 30 days after receipt
thereof.
(d) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than six months prior to
the date that such Lender or Issuing Lender, as the case may be, becomes aware
of the occurrence of the event giving rise to such right to such amounts;
provided further that, if the circumstances giving rise to such claim is
retroactive, then the 6-month period referred to above shall be extended to
include the period of retroactive effect thereof. The obligations of the
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.20 Taxes. (a) All payments made by or on behalf of the Borrower or any other
Loan Party under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Borrower or the Administrative
Agent, as applicable) requires the deduction or withholding of any Tax from any
such payment by or on behalf of the Borrower, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is a Non-Excluded Tax or
Other Tax, then the sum payable by the applicable Loan Party shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made;
provided, however, that the Borrower shall not be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (i) that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (e) or (f) of this Section, (ii) that are U.S. federal withholding
Taxes imposed on amounts payable to such Lender at the time (A) such Lender
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 2.24) or (B) such Lender changes its lending
office, except in each case either to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts or
such Lender was entitled to receive additional amounts immediately before it
changed its lending office with respect to such Non-Excluded Taxes pursuant to
this paragraph (a)), or (iii) that are withholding Taxes imposed under FATCA.
For purposes of this Section 2.20, the term “Lender” shall include the Swing
Line Lender.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any other Loan Party, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for the account of the relevant Agent or
Lender, as the case may be, the original or a certified copy of an official
receipt showing payment thereof. If the Borrower or any other


64



--------------------------------------------------------------------------------




Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or the Barrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any Non-Excluded Taxes and Other Taxes and any incremental Taxes, interest
or penalties that may become payable by the Administrative Agent or any Lender
as a result of any such failure. The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
(d) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 30 days after written demand therefor, for the
full amount of any Non-Excluded Taxes and Other Taxes (including Non-Excluded
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Administrative Agent or Lender or
required to be withheld or deducted from a payment to such Administrative Agent
or Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(e) (ii)(a)-(ii)(b) and Section 2.20(h) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;


65



--------------------------------------------------------------------------------




(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(II)    executed copies of Internal Revenue Service Form W-8ECI;
(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8ECI, Internal Revenue Service Form W-8BEN, W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;
(ii)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal


66



--------------------------------------------------------------------------------




withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
(f) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.20, it shall pay over such refund to Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.20 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the relevant Agent or
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.20(g) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower, any other Loan Party or any other Person.
(h) Each Lender shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.20(h), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of Eurodollar
Loans after the Borrower has given a notice thereof in accordance with


67



--------------------------------------------------------------------------------




the provisions of this Agreement, (c) the making of a prepayment or conversion
of Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto or (d) the assignment of any Eurodollar Loan or Base Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.24(a). Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market. A Lender shall be required to
submit a certificate (i) setting forth any additional amounts payable pursuant
to this Section and (ii) certifying that such Lender or Issuing Lender is
generally charging such amounts to similarly situated borrowers, and any such
certificate submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. The Borrower shall pay such Lender the amount shown
as due on any such certificate within 30 days after receipt thereof. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

2.22 Illegality. If any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to the Borrower (through the Administrative
Agent), (a) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (b) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (i) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no


68



--------------------------------------------------------------------------------




longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted, together with
any additional amounts required pursuant to Section 2.21.

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans affected by such event with the object of avoiding the consequences of
such event; provided, that no such designation shall be required unless such
designation can be made on terms that, in the sole judgment of such Lender, (i)
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage and (ii) in the case of a designation arising from the
operation of Section 2.19 or Section 2.20(a), such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.19 or Section
2.20, and provided, further, that nothing in this Section shall affect or
postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.19, 2.20 or 2.22.

2.24 Replacement of Lenders under Certain Circumstances; Defaulting Lenders.
(a) Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.19 or 2.20 or gives a notice of illegality pursuant to Section 2.22,
(b) becomes a Defaulting Lender, or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), with a replacement financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) prior to any such replacement, such Lender shall have
taken no action under Section 2.23 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.19 or 2.20 or to eliminate the
illegality referred to in such notice of illegality given pursuant to
Section 2.22, (iv) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to such replaced Lender on or prior to the
date of replacement, (v) the Borrower shall be liable to such replaced Lender
under Section 2.21 (as though Section 2.21 were applicable) if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.19 or 2.20, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated,
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender, and (x) in the case of any such assignment resulting from a
claim for compensation under Section 2.19 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments thereafter. Each party


69



--------------------------------------------------------------------------------




hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee, and that the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective.
(b) Cash Collateral.
(i)    Obligation to Cash Collateralize. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Lenders’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.24(c)(i)(d) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the aggregate Fronting Exposure of such
Issuing Lender with respect to the applicable Letters of Credit issued and
outstanding at such time.
(ii)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations, to be applied pursuant to clause (iii) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Lenders as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of such Issuing Lender
with respect to the applicable Letters of Credit issued and outstanding at such
time, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(iii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section or Section 2.24(c) in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
(iv)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this
Section following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and each Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.24(c) the Person providing Cash Collateral and each Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other


70



--------------------------------------------------------------------------------




obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.
(c) Defaulting Lenders.
(i)    Defaulting Lender Adjustments. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(A)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Majority
Facility Lenders and Section 10.1.
(B)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.24(b); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.24(b); sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or Swing Line Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Lenders or Swing
Line Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such


71



--------------------------------------------------------------------------------




payment is a payment of the principal amount of any Loans or L/C Disbursements
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 5.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Disbursements
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Disbursements owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.
(C)    Commitment and L/C Fees. No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 2.9 for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(I)    Each Defaulting Lender shall be entitled to receive L/C Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.23.
(II)    With respect to any Letter of Credit fees pursuant to Section 3.3 not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such non-Defaulting Lender pursuant to clause (d) below,
(y) pay to each Issuing Lender and Swing Line Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swing Line Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.
(D)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without


72



--------------------------------------------------------------------------------




regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Extensions of Credit of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment. Subject
to Section 10.20, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.
(E)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (d) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.24(b).
(ii)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Swing Line Lender and Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.24(c)(i)(d) above), whereupon, such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
(iii)    New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no Issuing Lender shall be
required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
(iv)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Section 2.24(c)(i)(b) will apply
to all amounts thereafter paid by the


73



--------------------------------------------------------------------------------




Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided
that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Lender, the Swing Line Bank
or any Lender may have against such Defaulting Lender.

2.25 Incremental Credit Extensions. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (i) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (ii) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving Credit Commitment
Increase” and, together with the Incremental Term Loans, the “New Loan
Commitments”)) by an amount not to exceed the sum of (x) $250,000,000 (the
“Cash-Capped Incremental Facility”), plus (y) an unlimited additional amount
(the “Ratio-Based Incremental Facility”) so long as the pro forma Consolidated
Net Senior Secured Leverage Ratio of the Borrower and its Subsidiaries after
giving effect to such Incremental Term Loans or Revolving Credit Commitment
Increase shall not be greater than 3.95 to 1.00 plus (z) an amount equal to all
voluntary prepayments of pari passu Term Loans made pursuant to Section 2.11(a)
and repurchases of pari passu Term Loans made pursuant to the terms hereof and
voluntary prepayments of Revolving Credit Loans made pursuant to Section 2.11(a)
to the extent accompanied by a corresponding, permanent reduction in the
Revolving Credit Commitments pursuant to Section 2.11(a), in each case, to the
extent not funded with the proceeds of long term Indebtedness (the
“Prepayment-Based Incremental Facility”) (such sum, at any such time, the
“Incremental Amount”); provided, further, that for purposes of any New Loan
Commitments established pursuant to this Section 2.25 and Incremental Equivalent
Debt incurred pursuant to Section 2.26, (A) the Borrower may elect to use the
Ratio-Based Incremental Facility prior to the Cash-Capped Incremental Facility
or the Prepayment Based Incremental Facility, (B) if either the Cash-Capped
Incremental Facility or the Prepayment Based Facility are available and the
Borrower does not make an election, the Borrower will be deemed to have elected
to use the Ratio-Based Incremental Facility and (C) New Loan Commitments
pursuant to this Section 2.25 and Incremental Equivalent Debt pursuant to
Section 2.26 may be incurred under the Cash-Capped Incremental Facility, the
Ratio-Based Incremental Facility and the Prepayment-Based Incremental Facility,
and proceeds from any such incurrence under the Cash-Capped Incremental
Facility, the Ratio-Based Incremental Facility and the Prepayment-Based
Incremental Facility may be utilized in a single transaction by first
calculating the incurrence under the Ratio-Based Incremental Facility (without
inclusion of any amounts utilized pursuant to the Cash-Capped Incremental
Facility or Prepayment-Based Incremental Facility) and then calculating the
incurrence under the Cash-Capped Incremental Facility and the Prepayment-Based
Incremental Facility.
(b) Each tranche of Incremental Term Loans and each Revolving Credit Commitment
Increase shall be in an aggregate principal amount that is a whole multiple of
$5,000,000 which is not less than $25,000,000 (provided that such amount may be
less than $25,000,000 if such amount represents all remaining availability under
the limit set forth in the next sentence) and there shall be not more than four
requests for Incremental Term Loans or Revolving Credit Commitment Increases.


74



--------------------------------------------------------------------------------




(c) With respect to any Revolving Credit Commitment Increase or addition of
Incremental Term Loans pursuant to this Section 2.25:
(i)    subject to clause (e) below (A) no Event of Default would exist after
giving effect to such increase and (B) all representations and warranties in
Section 4 shall be true and correct in all material respects,
(ii)    the Incremental Term Loans and Revolving Credit Loans made pursuant to
the Revolving Credit Commitment Increases shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans,
(iii)    (A) in the case of any Revolving Credit Commitment Increase, (1) the
final maturity shall be the same as the Maturity Date applicable to the
Revolving Credit Facility, and (2) no amortization or mandatory commitment
reduction prior to the Maturity Date applicable to the Revolving Credit Facility
shall be required and (B) in the case of any Incremental Term Loans, such
Incremental Term Loans shall mature no earlier than the latest Maturity Date of
the then outstanding Term Loan Facility and the weighted average life to
maturity of such Incremental Term Loans shall be no shorter than the longest
remaining weighted average life of the then outstanding Term Loan Facility;
(iv)    except with respect to All-in Yield as set forth in subclause (vi) below
and final maturity and weighted average life to maturity as set forth in
subclause (iii) above, or as otherwise agreed with a Person appointed by the
Borrower to arrange an incremental Facility (such Person (who may be (i) the
Administrative Agent, if it so agrees, or (ii) any other Person (other than an
Affiliate of the Borrower) appointed by the Borrower after consultation with the
Administrative Agent; provided that such Person may not be an Affiliate of the
Borrower), the “Incremental Arranger”) in the documentation relating to such
Incremental Term Loans or Revolving Credit Commitment Increase, any such
Incremental Term Loans or Revolving Credit Increase shall either (i) have the
same terms as the Term Loan Facility or Revolving Credit Facility or (ii) have
such other terms as may agreed by the Borrower and the lenders providing such
New Loan Commitments; provided, that to the extent such terms are more favorable
to the existing Lenders, when taken as a whole, than comparable terms existing
in the Loan Documents (as determined by the Borrower in good faith), such terms
may be, in consultation with the Administrative Agent and Borrower, incorporated
into this Agreement (or any other applicable Loan Document) for the benefit of
all existing Lenders (to the extent applicable to such Lender) without further
amendment requirements, including, for the avoidance of doubt, at the option of
the Borrower, any increase in the Applicable Margin relating to any existing
Term Loan Facility to bring such Applicable Margin in line with the Incremental
Term Loans to achieve fungibility with such existing Term Loan Facility;
(v)    (v) to the extent reasonably requested by the Incremental Arranger and
expressly set forth in the documentation relating to Incremental Term Loans or
Revolving Credit Increase, the Incremental Arranger shall have received legal
opinions, resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 5.1 or
delivered from time to time pursuant to Section 6.10 with


75



--------------------------------------------------------------------------------




respect to the Borrower and each material Subsidiary Guarantor that is organized
in a jurisdiction for which counsel to the Administrative Agent advises that
such deliveries are reasonably necessary to preserve the Collateral in such
jurisdiction (other than changes to such legal opinions resulting from a change
in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Incremental Arranger); and
(vi)    with respect to any Incremental Term Loans that are incurred on or prior
to the date that is twelve months after the Closing Date, the All-in Yield
payable by the Borrower applicable to such Incremental Term Loans shall not be
more than 50 basis points higher than the corresponding All-in Yield payable by
the Borrower with respect to the Term Loan Facility, unless the All-in Yield
with respect to the Term Loan Facility is increased to the amount necessary so
that the difference between the All-in Yield with respect to such Incremental
Term Loans and the corresponding All-in Yield of the Term Loan Facility is equal
to 50 basis points (this proviso, the “MFN Provision”).
(d) Each notice from the Borrower pursuant to this Section 2.25 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Revolving Credit Commitment Increases. Incremental Term Loans may be made,
and Revolving Credit Commitment Increases may be provided, by any “Additional
Lender”), provided that the Administrative Agent shall have consented (not to be
unreasonably withheld) to such Lender’s or Additional Lender’s providing any
such Revolving Credit Commitment Increases if such consent would be required
under Section 10.1 for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender. Commitments in respect of Incremental Term
Loans and Revolving Credit Commitment Increases shall become Commitments (or in
the case of a Revolving Credit Commitment Increase to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.25. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 5.2 and such other conditions as the parties
thereto shall agree. The Borrower will use the proceeds of the Incremental Term
Loans and the Revolving Credit Commitment Increases for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Revolving Credit Commitment Increases, unless it so
agrees. Upon each increase in the Revolving Credit Commitments pursuant to this
Section 2.25, each Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Lender providing a portion of the Revolving Credit Commitment Increase (each a
“Revolving Credit Commitment Increase Lender”) in respect of such increase, and
each such Revolving Credit Commitment Increase Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and


76



--------------------------------------------------------------------------------




assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Revolving Credit Commitment Increase Lender) will equal the percentage
of the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, the Revolving Credit Lenders (including the Additional Lenders)
shall make such payments as directed by the Administrative Agent in order that
the Revolving Credit Loans are held by the Revolving Credit Lenders (including
Additional Lenders) ratably in accordance with the increased Revolving Credit
Commitments (and interest and other payments shall be adjusted accordingly).
(e) In connection with any Limited Condition Transaction and any actions or
transactions related thereto, in each case, at the option of the Borrower (the
Borrower’s election to exercise such option, an “LCT Election”): (i) when
calculating the availability of any basket or ratio in connection with any
Incremental Term Loans or Revolving Credit Commitment Increase incurred or
established, as applicable, in connection with such Limited Condition
Transaction, the date of determination for availability under any such basket or
ratio shall be determined at the time the definitive agreement related to such
Limited Condition Transaction is entered into (the “LCT Test Date”), in which
case, such Limited Condition Transaction will be given pro forma effect,
including with respect to the Indebtedness to be incurred in connection
therewith, and (ii) the date of determination for whether any such transaction
is permitted under this Agreement shall be deemed in all respects to be the LCT
Test Date; provided, however, that at the time of funding: (x) there shall be no
Event of Default under Section 8(a) or Section 8(f) in existence, and (y)
certain customary “specified representations” consistent with “SunGard”
conditionality provision must be true and correct in all material respects.
(f) The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this Section 2.25.

2.26 Incremental Equivalent Debt.
(a) The Borrower may from time to time after the Closing Date, upon notice by
the Borrower to the Administrative Agent, specifying in reasonable detail the
proposed terms thereof, issue one or more series of notes or term loans that are
(at the option of the Borrower) secured on a first lien “equal and ratable”
basis with the Liens securing the Obligations or secured on a “junior” basis
with the Liens securing the Obligations in lieu of Incremental Term Loans in an
amount not to exceed the Incremental Amount (at the time of incurrence)
(collectively, “Incremental Equivalent Debt”). The Borrower may, at it’s option,
appoint any Person that is not an Affiliate of the Borrower as arranger of such
Incremental Equivalent Debt (such Person (who may be the Administrative Agent,
if it so agrees), the “Incremental Equivalent Debt Arranger”).
(b) Each incurrence of Incremental Equivalent Debt shall be in a minimum amount
of the lesser of (x) $5,000,000 and (y) the entire amount that may be requested
under this Section 2.26.


77



--------------------------------------------------------------------------------




(c) With respect to any Incremental Equivalent Debt pursuant to this Section
2.26,
(i)    subject to clause (d) below (A) no Event of Default would exist after
giving effect to such Incremental Equivalent Debt and (B) all representations
and warranties in Section 4 shall be true and correct in all material respects;
(ii)    such Incremental Equivalent Debt shall not be guaranteed by any Person
that is not a Loan Party or that does not become a Loan Party and shall not be
secured by a lien on any assets of a Loan Party that is not part of the
Collateral,
(iii)    to the extent secured by the Collateral, such Incremental Equivalent
Debt shall be subject to intercreditor arrangements that are reasonably
satisfactory to the Incremental Equivalent Debt Arranger and, if such
Incremental Equivalent Debt Arranger is not the Administrative Agent, the
Administrative Agent,
(iv)    such Incremental Equivalent Debt shall mature no earlier than the latest
Maturity Date of the then outstanding Term Loan Facility and the weighted
average life to maturity of such Incremental Equivalent Debt shall be no shorter
than the longest remaining weighted average life of the then outstanding Term
Loan Facility,
(v)    such Incremental Equivalent Debt shall not be subject to any mandatory
redemption or prepayment provisions or rights (except to the extent any such
mandatory redemption or prepayment is required to be applied pro rata (or
greater than pro rata) to the Term Loans and other Incremental Equivalent Debt
that is secured on a pari passu basis with the Obligations),
(vi)    with respect to any Incremental Equivalent Debt consisting of loans that
are secured on a pari passu basis with the Obligations that are incurred on or
prior to the date that is twelve months after the Closing Date, the MFN
Provision shall be applicable thereto as though such loans were Incremental Term
Loans and
(vii)    the covenants and events of default of such Incremental Equivalent Debt
are not materially more restrictive (excluding pricing and optional prepayment
and redemption terms), when taken as a whole, than those under the then-existing
Term Loan Facility (as determined by the Borrower in good faith), unless such
covenants and events of default are applicable only to periods after the latest
Maturity Date or such covenants and events of default are, in consultation with
the Administrative Agent and Borrower, incorporated into this Agreement (or any
other applicable Loan Document) for the benefit of all existing Lenders (to the
extent applicable to such Lender) without further amendment voting requirements.
Subject to the foregoing and clause (e) below, the conditions precedent to each
such incurrence shall be agreed to by the creditors providing such Incremental
Equivalent Debt and the Borrower.
(d) In connection with any LCT Election: (i) when calculating the availability
of any basket or ratio in connection with any Incremental Equivalent Debt
incurred or established, as applicable, in connection with such Limited
Condition Transaction, the date of determination for


78



--------------------------------------------------------------------------------




availability under any such basket or ratio shall be determined on the LCT Date,
in which case, such Limited Condition Transaction will be given pro forma
effect, including with respect to the Indebtedness to be incurred in connection
therewith, and (ii) the date of determination for whether any such transaction
is permitted under this Agreement shall be deemed in all respects to be the LCT
Test Date; provided, however, that at the time of funding of such Incremental
Equivalent Debt: (x) there shall be no Event of Default under Section 8(a) or
Section 8(f) in existence, and (y) certain customary “specified representations”
consistent with “SunGard” conditionality provisions must be true and correct in
all material respects.
(e) The Lenders hereby authorize the Incremental Equivalent Debt Arranger (and
the Lenders hereby authorize the Incremental Equivalent Debt Arranger to execute
and deliver such amendments) to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to secure
any Incremental Equivalent Debt with the Collateral and/or to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Incremental Equivalent Debt Arranger and the Borrower in
connection with the incurrence of such Incremental Equivalent Debt, in each case
on terms consistent with this Section 2.26. If the Incremental Equivalent Debt
Arranger is not the Administrative Agent, the actions authorized to be taken by
the Incremental Equivalent Debt Arranger herein shall be done in consultation
with the Administrative Agent and, with respect to applicable documentation
(including amendments to this Agreement and the other Loan Documents), any
comments to such documentation reasonably requested by the Administrative Agent
shall be reflected therein.

2.27 Extensions of Revolving Credit Loans and Term Loans and Revolving Credit
Commitments and Replacement Revolving Credit Loans and Replacement Term Loans
and Replacement Revolving Credit Commitments.
(a) The Borrower may at any time and from time to time request that all or a
portion of (x) the Revolving Credit Commitments, the Extended Revolving Credit
Commitments of any Class and/or any Replacement Revolving Credit Commitments of
any Class, existing at the time of such request (each, an “Existing Revolving
Credit Commitment” and any related revolving credit loans under any such
facility, “Existing Revolving Credit Loans”; each Existing Revolving Credit
Commitment and related Existing Revolving Credit Loans together being referred
to as an “Existing Revolving Credit Class”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Existing
Revolving Credit Loans related to such Existing Revolving Credit Commitments
(any such Existing Revolving Credit Commitments which have been so extended,
“Extended Revolving Credit Commitments” and any related revolving credit loans,
“Extended Revolving Credit Loans”) and to provide for other terms consistent
with this Section 2.27 and (y) the Term Loans, the Extended Term Loans and/or
any Replacement Term Loans existing at the time of such request (each, an
“Existing Term Loan”) be converted to extend the termination date thereof and
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of the Existing Term Loans (any such
Existing Term Loans which have been so extended, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.27. Prior to entering
into any Extension Amendment with respect to any Extended Revolving Credit
Commitments or Extended Term Loans, as applicable, the Borrower shall provide a
notice to the Administrative


79



--------------------------------------------------------------------------------




Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Revolving Credit Commitments or each of the Lenders of the
applicable Existing Term Loans, as applicable, with such request offered to all
Lenders of the applicable Class) (an “Extension Request”) setting forth the
proposed terms of the Extended Revolving Credit Commitments or Extended Term
Loans, as applicable, to be established thereunder, which terms shall be similar
to, or less favorable to the investors providing (i) in the case of Extended
Revolving Credit Loans, such Extended Revolving Credit Commitments than, those
applicable to the Existing Revolving Credit Commitments from which they are to
be extended (the “Specified Existing Revolving Credit Commitment Class”) and
(ii) in the case of Extended Term Loans, such Extended Term Loans than, those
applicable to the Existing Term Loans from which they are to be extended (the
“Specified Existing Term Loan Class”) except that (w) all or any of the final
maturity dates of such (1) Extended Revolving Credit Commitments may be delayed
to later dates than the final maturity dates of the Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and (2)
Extended Term Loans may be delayed to later dates than the final maturity dates
of the Existing Term Loans of the Specified Existing Term Loan Class, as
applicable, (x) the interest rates (including fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, original issue discounts
and premiums with respect to the (1) Extended Revolving Credit Commitments may
be different than those for the Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class and (2) Extended Term Loans
may be different than those for the Existing Term Loans of the Specified
Existing Term Loan Class, (y)(1) the undrawn revolving credit commitment fee
rate with respect to the Extended Revolving Credit Commitments may be different
than those for the Specified Existing Revolving Credit Commitment Class and
(2) the Extension Amendment may provide for other covenants and terms that apply
to any period after (i) the Latest Revolving Maturity Date or otherwise are
provided for the benefit of the Lenders of the Specified Existing Revolving
Credit Commitment Class and (ii) the Latest Term Loan Maturity Date or otherwise
are provided for the benefit of the Lenders of the Specified Existing Term Loan
Class, as applicable; provided that, notwithstanding anything to the contrary in
this Section 2.27 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of (x) the
Extended Revolving Credit Loans under any Extended Revolving Credit Commitments
shall be made on a pro rata basis with any borrowings and repayments of the
Existing Revolving Credit Loans of the Specified Existing Revolving Credit
Commitment Class (the mechanics for which may be implemented through the
applicable Extension Amendment and may include technical changes related to the
borrowing and repayment procedures of the Specified Existing Revolving Credit
Commitment Class) and (y) the Extended Term Loans shall be made on a pro rata
basis with any borrowings and repayments of the Existing Term Loans of the
Specified Existing Term Loan Class (the mechanics for which may be implemented
through the applicable Extension Amendment and may include technical changes
related to the borrowing and repayment procedures of the Specified Existing Term
Loan Class), (2) assignments and participations of (x) Extended Revolving Credit
Commitments and Extended Revolving Credit Loans shall be governed by the
assignment and participation provisions set forth in Section 10.6 and (y)
Extended Term Loans shall be governed by the assignment and participation
provisions set forth in Section 10.6 and (3) subject to the applicable
limitations set forth in Section 2.11 and Section 2.18, permanent repayments of
(x) Extended Revolving Credit Loans (and corresponding permanent reduction in
the related Extended Revolving Credit Commitments) shall be permitted as may be
agreed between the Borrower and the Lenders thereof and (y) Extended


80



--------------------------------------------------------------------------------




Term Loans shall be permitted as may be agreed between the Borrower and the
Lenders thereof. No Lender shall have any obligation to agree to have any of its
(x) Revolving Credit Loans or Revolving Credit Commitments of any Existing
Revolving Credit Class converted into Extended Revolving Credit Loans or
Extended Revolving Credit Commitments and/or (y) Term Loans converted into
Extended Term Loans, in each case, pursuant to any Extension Request. Any
Extended Revolving Credit Commitments of any Extension Series shall constitute a
separate Class of revolving credit commitments from Existing Revolving Credit
Commitments of the Specified Existing Revolving Credit Commitment Class and from
any other Existing Revolving Credit Commitments.
(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as the Administrative Agent may
determine in its reasonable discretion) prior to the date on which Lenders under
the Existing Class are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably, to accomplish the purpose of this Section 2.27. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Revolving
Credit Commitments, Replacement Revolving Credit Commitments (or any earlier
extended Extended Revolving Credit Commitments),Term Loans, Replacement Term
Loans (or any earlier extended Extended Term Loans) of an Existing Class subject
to such Extension Request converted into Extended Loans/Commitments shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Revolving Credit
Commitments, Replacement Revolving Credit Commitments (and/or any earlier
extended Extended Revolving Credit Commitments), Term Loans and/or Replacement
Term Loans (and/or any earlier extended Extended Term Loans) which it has
elected to convert into Extended Loans/Commitments (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate amount of Revolving Credit Commitments, Replacement Revolving
Credit Commitments or earlier extended Extended Revolving Credit Commitments, as
applicable, subject to Extension Elections exceeds the amount of Extended
Loans/Commitments requested pursuant to the Extension Request, such Revolving
Credit Commitments, Replacement Revolving Credit Commitments or extended
Extended Revolving Credit Commitments subject to Extension Elections shall be
converted to Extended Loans/Commitments on a pro rata basis (subject to such
rounding requirements as may be established by the Administrative Agent) (or
another methodology as may be agreed between the Administrative Agent and the
Borrower) based on the amount of Revolving Credit Commitments, Replacement
Revolving Credit Commitments (and any earlier extended Extended Revolving Credit
Commitments) included in each such Extension Election. In the event that the
aggregate amount of Term Loans, Replacement Term Loans or earlier extended
Extended Term Loans, as applicable, subject to Extension Elections exceeds the
amount of Extended Loans/Commitments requested pursuant to the Extension
Request, such Term Loans, Replacement Term Loans or earlier extended Extended
Term Loans subject to Extension Elections shall be converted to Extended
Loans/Commitments on a pro rata basis (subject to such rounding requirements as
may be established by the Administrative Agent) (or another methodology as may
be agreed between the Administrative Agent and the Borrower) based on the amount
of Term Loans, Replacement Term Loans (and any earlier extended Extended Term
Loans) included in each such Extension Election. Notwithstanding the conversion
of any Existing Revolving Credit Commitment into an Extended Revolving Credit
Commitment, such Extended Revolving Credit Commitment


81



--------------------------------------------------------------------------------




shall be treated identically to all Existing Revolving Credit Commitments of the
Specified Existing Revolving Credit Commitment Class for purposes of the
obligations of a Revolving Credit Lender in respect of Swing Line Loans under
Section 2.7(e) and Letters of Credit under Section 3, except that the applicable
Extension Agreement may provide that the last day for making Swing Line Loans
and/or the last day for issuing Letters of Credit may be extended and the
related obligations to make Swing Line Loans and issue Letters of Credit may be
continued (pursuant to mechanics set forth in the applicable Extension
Agreement) so long as the Swing Line Lender and/or the applicable Issuing
Lender, as applicable, have consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).
(c) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which notwithstanding anything to the
contrary set forth in Section 10.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Loans/Commitments
established thereby) executed by the Loan Parties, the Administrative Agent, the
applicable Extending Lenders and if applicable, the Swing Line Lender and
Issuing Lender. In connection with any Extension Amendment, upon the reasonable
request of the Administrative Agent or any Extending Lender, the Borrower shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
as to the enforceability of such Extension Amendment and as to the security
interests created by any Loan Document (if any) as may be amended thereby, that
such Extension Amendment does not invalidate or adversely affect the attachment
of such security interests created pursuant to such Loan Document.
(d) Notwithstanding anything to the contrary contained in this Agreement, (i) on
any date on which any Class of Existing Revolving Credit Commitments is
converted to extend the related scheduled maturity date(s) in accordance with
paragraph (a) above (an “Revolver Extension Date”), in the case of the Existing
Revolving Credit Commitments of each Extending Lender under any Specified
Existing Revolving Credit Commitment Class, the aggregate principal amount of
such Existing Revolving Credit Commitments shall be deemed reduced by an amount
equal to the aggregate principal amount of Extended Revolving Credit Commitments
so converted by such Lender on such date (or by any greater amount as may be
agreed by the Borrower and such Lender), and such Extended Revolving Credit
Commitments shall be established as a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitment Class and
from any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date) and (ii) if,
immediately before giving effect to any such conversion, any Existing Revolving
Credit Loans of any Extending Lender are outstanding under the Specified
Existing Revolving Credit Commitment Class, simultaneous with such conversion,
such Existing Revolving Credit Loans (and any related participations) shall be
deemed to be converted to Extended Revolving Credit Loans (and related
participations) of the applicable Class in the same proportion as such Extending
Lender’s Existing Revolving Credit Commitments under such Specified Existing
Revolving Credit Commitment Class being converted to Extended Revolving Credit
Commitments of such applicable Class.
(e) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Class of Existing Term Loans is converted to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above (a
“Term Loan Extension Date” and, together with


82



--------------------------------------------------------------------------------




the Revolver Extension Date, each an “Extension Date”), in the case of the
Existing Term Loans of each Extending Lender under any Specified Existing Term
Loan Commitment Class, the aggregate principal amount of such Existing Term
Loans shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Term Loans so converted by such Lender on such date (or by
any greater amount as may be agreed by the Borrower and such Lender), and such
Extended Term Loans shall be established as a separate Class of term loans from
the Specified Existing Term Loan Class and from any other Existing Term Loans
(together with any other Extended Term Loans so established on such date).
(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of the Extended Revolving Credit Commitments or Extended
Term Loans, as applicable, of a given Extension Series, in each case to a given
Lender was incorrectly determined as a result of manifest administrative error
in the receipt and processing of an Extension Election timely submitted by such
Lender in accordance with the procedures set forth in the applicable Extension
Amendment, then the Administrative Agent, the Borrower and such affected Lender
may (and hereby are authorized to), in their sole discretion and without the
consent of any other Lender, enter into an amendment to this Agreement and the
other Loan Documents (each, a “Corrective Extension Amendment”) within 15 days
following the effective date of such Extension Amendment, as the case may be,
which Corrective Extension Amendment shall (i) provide for the conversion and
extension of (x) Existing Revolving Credit Commitments (and related Revolving
Extensions of Credit), as the case may be, in such amount as is required to
cause such Lender to hold Extended Revolving Credit Commitments (and related
Revolving Extensions of Credit) of the applicable Extension Series into which
such other Commitments were initially converted, as the case may be and (y)
Existing Term Loans in such amount as is required to cause such Lender to hold
Extended Term Loans of the applicable Extension Series into which such other
Loans were initially converted, in each case, in the amount such Lender would
have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Loans or Commitments to which
it was entitled under the terms of such Extension Amendment, in the absence of
such error and (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrower and such Lender may agree.
(g) No conversion of Loans or Commitments pursuant to any Extension Amendment in
accordance with this Section 2.27 shall constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.
(h) This Section 2.27 shall supersede any provisions in Section 2.5 or 10.1 to
the contrary.

2.28 Replacement Facilities.
(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to replace all or a portion of a Revolving Credit Facility with a new
revolving credit facility under this Agreement (the “Replacement Revolving
Facility”; each such replacement facility, a “Replacement Facility”); provided
that (a) at the time of each such request and upon the effectiveness of each
Replacement


83



--------------------------------------------------------------------------------




Facility Amendment no Default or Event of Default has occurred and is continuing
or shall result therefrom and (b) the Administrative Agent has consented (such
consent not to be unreasonably withheld, delayed or conditioned) in writing to
the incurrence of such Replacement Facility. The amount of each Replacement
Revolving Credit Facility shall not exceed the amount of the Revolving Credit
Facility being replaced.
(b) The principal of and interest on any outstanding Revolving Credit Loans and
Swing Line Loans under any replaced Revolving Credit Facility, together with all
fees owed by the Borrower under such Revolving Credit Facility, shall be paid in
full and all outstanding Letters of Credit will be replaced or continued on
terms reasonably satisfactory to the Lenders under such Revolving Credit
Facility, in each case on the Replacement Facility Closing Date for such
Facility. Any Replacement Revolving Facility shall be on the terms and pursuant
to the documentation applicable to the Revolving Credit Commitments (other than
maturity date and pricing (interest rate, fees, funding discounts and prepayment
premiums)) or on such other terms acceptable to the Administrative Agent and the
Borrower, as set forth in the relevant Replacement Facility Amendment. In
addition, the terms and conditions applicable to any Replacement Facility may
provide for additional or different covenants or other provisions that are
agreed between the Borrower and the Lenders under such Replacement Facility and
applicable only during periods after the then latest Revolving Credit Maturity
Date that is in effect on the date such Replacement Facility is issued, incurred
or obtained or the date on which all non-replaced Obligations are Discharged in
Full.
(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Replacement Revolving
Facility. Any Additional Lender that elects to extend commitments under a
Replacement Revolving Facility shall be reasonably satisfactory to the Borrower
and (unless such Additional Lender is already a Lender or an Affiliate of a
Lender) the Administrative Agent, and, if not already a Lender, shall become a
Lender under this Agreement pursuant to a Replacement Facility Amendment. Each
Replacement Facility shall become effective pursuant to an amendment (each, a
“Replacement Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, such Additional Lender or
Additional Lenders and the Administrative Agent. No Replacement Facility
Amendment shall require the consent of any Lenders or any other Person other
than the Borrower, the Administrative Agent and the Additional Lenders with
respect to such Replacement Facility Amendment. No Lender shall be obligated to
provide any commitment for any Replacement Revolving Facility, unless it so
agrees. Commitments in respect of any Replacement Revolving Facility (the
“Replacement Revolving Commitments) shall become Commitments under this
Agreement. A Replacement Facility Amendment may, without the consent of any
other Lenders or any other Person, effect such amendments to any Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section (including to provide
for class voting provisions applicable to the Additional Lenders on terms
comparable to the provisions of Section 10.1). The effectiveness of any
Replacement Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders party thereto, be subject to the
satisfaction or waiver on the date thereof (each, a “Replacement Facility
Closing Date”) of each of the conditions set forth in Section 5.2 (it being
understood that all references to the date of making any extension of credit in
Section 5.2 shall be


84



--------------------------------------------------------------------------------




deemed to refer to the Replacement Facility Closing Date). To the extent
reasonably requested by the Administrative Agent, the effectiveness of a
Replacement Facility Amendment may be conditioned on the Administrative Agent’s
receipt of customary legal opinions with respect thereto, board resolutions and
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Closing Date under Section 5.1, with respect to the Borrower
and the Loan Parties. No Replacement Revolving Credit Facility may be
implemented unless such Facility has provisions satisfactory to the
Administrative Agent with respect to Letters of Credit and Swing Line Loans then
outstanding under the Revolving Credit Facility being replaced. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to any of the transactions effected pursuant to this
Section 2.28.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4, agrees to issue letters of credit (the “Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that no Issuing Lender shall have any
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the latest
then applicable Revolving Credit Maturity Date; provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above). Unless the context shall otherwise require, on and after the
Closing Date, Letters of Credit (as defined in and issued under the Existing
Credit Agreement) shall be deemed Letters of Credit issued hereunder.
(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request. Concurrently with the delivery of an Application to an
Issuing Lender, the Borrower shall deliver a copy thereof to the Administrative
Agent. Upon receipt of any Application, an Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower (but in no
event shall any Issuing Lender be required to issue


85



--------------------------------------------------------------------------------




any Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto). Promptly after issuance by an Issuing Lender
of a Letter of Credit, such Issuing Lender shall furnish a copy of such Letter
of Credit to the Borrower. Each Issuing Lender shall promptly give notice to the
Administrative Agent of the issuance of each Letter of Credit issued by such
Issuing Lender (including the face amount thereof), and shall provide a copy of
such Letter of Credit to the Administrative Agent as soon as possible after the
date of issuance.

3.3 Fees and Other Charges. (a) The Borrower will pay a fee on the aggregate
drawable amount of all outstanding Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans under
the Revolving Credit Facility, shared ratably among the Revolving Credit Lenders
in accordance with their respective Revolving Credit Percentages of the
Revolving Credit Facility and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it at a rate per
annum equal to 0.125% on the face amount of each Letter of Credit, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage in each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Administrative Agent for the account of such Issuing Lender upon demand
at such Issuing Lender’s address for notices specified herein (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any


86



--------------------------------------------------------------------------------




other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(b) If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit is paid to such Issuing Lender within three Business Days after the
date such payment is due, such Issuing Lender shall so notify the Administrative
Agent, which shall promptly notify the L/C Participants, and each L/C
Participant shall pay to the Administrative Agent, for the account of such
Issuing Lender, on demand (and thereafter the Administrative Agent shall
promptly pay to such Issuing Lender) an amount equal to the product of (i) such
Participation Amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any Participation
Amount required to be paid by any L/C Participant pursuant to Section 3.4(a) is
not made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Administrative Agent on behalf of such Issuing Lender
shall be entitled to recover from such L/C Participant, on demand, such
Participation Amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Facility. A
certificate of the Administrative Agent submitted on behalf of an Issuing Lender
to any L/C Participant with respect to any amounts owing under this Section
shall be conclusive in the absence of manifest error.
(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.

3.5 Reimbursement Obligation of the Borrower. The Issuing Lender shall notify
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by such Issuing Lender. The Borrower shall reimburse the Issuing
Lender (x) on the same Business Day if demand is made by the Issuing Lender on
or prior to 10:00 a.m., New York City time and (y) on the next Business Day if
demand is made by the Issuing Lender after 10:00 a.m., New York City time, for
the amount of (a) such draft so paid and (b) any Taxes, fees, charges or other
out-of-pocket costs or expenses incurred by such Issuing Lender in connection
with such payment, other than Taxes (i) based upon net income or (ii) payable
pursuant to Section 2.20 (the amounts described in


87



--------------------------------------------------------------------------------




the foregoing clauses (a) and (b) in respect of any drawing, collectively, the
“Payment Amount”). Each such payment shall be made to such Issuing Lender at its
address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the second Business Day following the date of
the applicable drawing, Section 2.15(a) and (ii) thereafter, Section 2.15(b).
Each drawing under any Letter of Credit shall (unless an event of the type
described in clause (i) or (ii) of Section 8(f) shall have occurred and be
continuing with respect to the Borrower, in which case the procedures specified
in Section 3.4 for funding by L/C Participants shall apply) constitute a request
by the Borrower to the Administrative Agent for a borrowing pursuant to
Section 2.5 of Base Rate Loans (or, at the option of the Administrative Agent
and the Swing Line Lender in their sole discretion, a borrowing pursuant to
Section 2.7 of Swing Line Loans) in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Credit Loans (or, if applicable, Swing Line Loans) could be made,
pursuant to Section 2.5 (or, if applicable, Section 2.7), if the Administrative
Agent had received a notice of such borrowing at the time the Administrative
Agent receives notice from the relevant Issuing Lender of such drawing under
such Letter of Credit.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person; provided, however, that nothing in this Section 3.6 shall
constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit. The Borrower also agrees with each Issuing Lender that such
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Issuing Lender. The Borrower agrees that any action
taken or omitted by an Issuing Lender under or in connection with any Letter of
Credit issued by it or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of such Issuing
Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft)


88



--------------------------------------------------------------------------------




delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of Sections 3 through 8
of this Agreement, the provisions of this Agreement shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition.
(a) [Reserved].
(b) The audited consolidated balance sheets of the Borrower as of December 31,
2017, and the related consolidated statements of operations, members’ equity and
of cash flows for the twelve month periods ended on such dates, reported on by
and accompanied by a report from Deloitte & Touche LLP, copies of which have
heretofore been furnished to the Administrative Agent, present fairly, in all
material respects, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as of such dates, and the consolidated results of its
operations and its consolidated cash flows for the period covered thereby. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).

4.2 No Change. Since December 31, 2017 there has been no development or event
that has had or would reasonably be expected to have a Material Adverse Effect.

4.3 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the limited liability
company or other organizational power and authority, and the legal right, to own
and operate its Property, to lease the Property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign limited liability company or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification except, with
respect to this clause (c), where the failure to be so qualified or in good
standing would not reasonably be expected to result in a Material Adverse Effect
and (d) is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
limited liability company or other organizational power and authority, and the
legal right, to make, deliver and perform its obligations under the Loan
Documents to which it is a party and, in the case of the


89



--------------------------------------------------------------------------------




Borrower, to borrow hereunder. Each Loan Party has taken all necessary limited
liability company or other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by, any Governmental Authority or any other Person is required on the part of or
in respect of any Loan Party in connection with the borrowings hereunder or the
execution, delivery and performance by the Loan Parties party thereto of this
Agreement or any of the other Loan Documents, except (i) such consents,
authorizations, filings and notices as have been obtained or made and are in
full force and effect, (ii) the Borrowing Notices and any other notices required
to be delivered by the Borrower under the Loan Documents, (iii) the filings
referred to in Section 4.19 and any other filings necessary to perfect the Liens
and security interests under the Security Documents, (iv) ordinary course of
business filing of reports with the SEC pursuant to generally applicable
securities laws and (v) those consents, authorizations, filings, notices or
actions, the failure of which to obtain or make, would not reasonably be
expected to have a Material Adverse Effect. Each existing Loan Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party that
is a party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable Debtor Relief
Laws and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents by the Loan Parties thereto, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
(i) violate any Requirement of Law of the Borrower or any of its Subsidiaries,
as such may be applicable to or binding on each except, to the extent any such
violations, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, (ii) constitute a default under any
Contractual Obligations of the Borrower or any of its Subsidiaries, as such may
be applicable to or binding on each, except to the extent such default could not
reasonably be expected to result in a Material Adverse Effect, and (iii) will
not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any such Requirement of Law
or any such Contractual Obligation (other than the Liens permitted by Section
7.3).

4.6 No Material Litigation. No litigation, proceeding or, to the knowledge of
the Borrower, investigation, of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of a Responsible Officer, threatened
in writing by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect.

4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
would reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.


90



--------------------------------------------------------------------------------





4.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
title in fee simple to, or a valid leasehold interest in, all its material real
property necessary in the ordinary conduct of its business, and good title to,
or a valid leasehold interest in, license of or right to use all its other
material Property necessary in the ordinary conduct of its business, except (i)
for minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
(ii) to the extent failure to have such title or valid leasehold interest in,
license of or right to use such material real property or material Property
would not reasonably be expected to have a Material Adverse Effect. None of the
Collateral or other material Property of the Borrower or any Subsidiary is
subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, the Borrower and each of its Subsidiaries owns, or is
licensed to use, or, to the knowledge of the Borrower, can acquire or license on
reasonable terms, all Intellectual Property necessary for the conduct of its
business as currently conducted. No claim that is likely to result in an adverse
determination against the Borrower and, if adversely determined, would
reasonably be expected to have a Material Adverse Effect has been asserted in
writing and is pending against the Borrower or any of its Subsidiaries by any
Person alleging an infringement by the Borrower of such Person’s Intellectual
Property or the validity of the Borrower’s right to use any of such Person’s
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim. To the knowledge of the Borrower, the use of such Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the
Intellectual Property rights of any Person in any material respect, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

4.10 Taxes. The Borrower and each of its Subsidiaries has filed or caused to be
filed all Federal and other material tax returns that are required to be filed
by it and has paid all Taxes shown to be due and payable on said returns or on
any assessments made against it or any of its Property and all other Taxes, fees
or other charges imposed on it or any of its Property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be, or to the extent the failure to file or
pay would not reasonably be expected to have a Material Adverse Effect). As of
the Closing Date, no tax Lien has been filed against the Borrower or any
Subsidiary or their assets that could reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Borrower, no claim is being asserted,
with respect to any such Tax, fee or other charge that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “purchasing” or “carrying” any
“margin stock”. The Borrower is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock, or extending credit for the purpose of purchasing or carrying
margin stock within the meanings of each such term under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of regulations


91



--------------------------------------------------------------------------------




T, U or X of the Board. Following the application of the proceeds of each
borrowing hereunder or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of Borrower or of Borrower and its Subsidiaries
on a consolidated basis) will be margin stock. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G‑3 or FR Form U‑1, as applicable referred to in
Regulation U.

4.12 Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened in writing that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) would reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.

4.13 ERISA. Except as could not reasonably be expected, either individually or
in the aggregate, to cause a Material Adverse Effect: (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) each Plan has complied in all
respects with the applicable provisions of ERISA and the Code, And (iii) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity would become subject to any withdrawal liability under ERISA that would
reasonably be expected to have a Material Adverse Effect if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries.

4.16 Use of Proceeds. The proceeds of the Term Loans and the Revolving Credit
Loans shall be used for the purposes set forth in the recitals hereof. The
proceeds of the Swing Line Loans and the Letters of Credit, shall be used for
working capital and general corporate purposes.


92



--------------------------------------------------------------------------------





4.17 Environmental Matters. Other than exceptions to any of the following
clauses (a)-(f) that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their operations or for any property
owned, leased, or otherwise operated by any of them; (iii) are, and within the
period of all applicable statutes of limitation have been, in compliance with
all of their Environmental Permits; and (iv) reasonably believe that: each of
their Environmental Permits will be timely renewed and complied with; any
additional Environmental Permits that are required of any of them will be timely
obtained and complied with; and compliance with any Environmental Law that is
applicable to any of them will be timely attained and maintained.
(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which would reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.
(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened in writing.
(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, in each case under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.
(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.
(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

4.18 Accuracy of Information, etc.. (a) All material information (other than
projections, general market, industry or economic data) contained in this
Agreement, any other


93



--------------------------------------------------------------------------------




Loan Document or any other document, certificate or written statement furnished
to the Administrative Agent or the Lenders or any of them, by or on behalf of
any Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, when taken as a whole and in light of the
circumstances under which they were made, did not contain as of the date such
statement, information, document or certificate was made or so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon estimates and assumptions believed by
the Borrower in good faith to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact, that projections by their nature are
inherently uncertain, that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein and such differences may be material.
(b) As of the Closing Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Closing Date to any Lender in connection with this Agreement is true and correct
in all material respects.

4.19 Security Documents. (a) The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of any Pledged Stock
required to be pledged pursuant to the Guarantee and Collateral Agreement in
which a security interest may be perfected only by possession or control (within
the meanings assigned to such terms in the applicable Uniform Commercial Code),
when any stock certificates representing such Pledged Stock are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement with respect to which perfection is governed
by filing of a financing statement, when financing statements in appropriate
form are filed in the offices specified on Schedule 4.19(a)(i) (which financing
statements have been duly completed and delivered to the Administrative Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement have been completed, the Guarantee and Collateral Agreement
shall constitute a fully perfected security interest in (and, if applicable,
Lien on), all right, title and interest of the Loan Parties in such Collateral
and the proceeds thereof, as security for the Obligations (as defined in the
Guarantee and Collateral Agreement) to the extent such security interest can be
perfected by the filing of a financing statement pursuant to the applicable
Uniform Commercial Code or by possession or control by the Administrative Agent
under the applicable Uniform Commercial Code, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 7.3, and, in the case of Pledged Stock,
(i) Liens permitted by Section 7.3(s) and (ii) Liens permitted by Section 7.3(a)
to the extent such Liens are prior and superior to the Liens granted under the
Security Documents by operation of law). Schedule 4.19(a)(ii) lists each UCC
Financing Statement that (i) names any Loan Party as debtor and (ii) will remain
on file after the Closing Date. Schedule 4.19(a)(iii) lists each UCC Financing
Statement that (i) names any Loan Party as debtor and (ii) will be terminated on
or prior to the Closing Date.


94



--------------------------------------------------------------------------------




(b) As of the Closing Date, neither the Borrower nor any of its Subsidiaries
owns any real property.

4.20 Solvency. The Loan Parties, on a consolidated basis and after giving effect
to the Transaction and the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith are, and on each Borrowing Date
thereafter will be, Solvent.

4.21 Certain Documents. The Borrower has delivered to the Administrative Agent,
or has filed publicly, a complete and correct copy of the ESAs, the Management
Agreement and the Tax Receivable Agreement as in effect on the Closing Date,
including any material amendments, supplements or modifications with respect to
any of the foregoing through the Closing Date.

4.22 Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.
(a)    Anti-Money Laundering Laws. Each of the Borrower and its Subsidiaries is
in compliance in all material respects with applicable laws or regulations
relating to money laundering or terrorism financing, including, without
limitation, the Bank Secrecy Act, as amended by the PATRIOT Act.
(b)    Anti-Corruption Laws. None of the Borrower or any of its Subsidiaries or
any director or officer of the Borrower of any of its Subsidiaries or, to the
knowledge of the Borrower, any employee, agent or Affiliate of the Borrower or
any of its Subsidiaries has, in the past five (5) years, taken any action,
directly or indirectly, that would constitute or give rise to a violation of
applicable laws or regulations relating to corruption or bribery, including,
without limitation, the U.S. Foreign Corrupt Practices Act of 1977, as amended
(the “Anti-Corruption Laws”). The Borrower will not, directly or indirectly, use
the proceeds of the Loans in any manner that would constitute or give rise to
violation of Anti-Corruption Laws
(c)    Sanctioned Persons. None of the Borrower or any of its Subsidiaries or
any director or officer of the Borrower of any of its Subsidiaries or, to the
knowledge of the Borrower, any employee, agent or Affiliate of the Borrower or
any of its Subsidiaries is a Person that is, or is owned or controlled by one or
more Persons that are: (i) the subject or target of any economic or financial
sanctions or trade embargoes administered or enforced by the U.S. government
(including the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”) and the U.S. Department of State), the United Nations Security
Council, the European Union, the United Kingdom (including Her Majesty’s
Treasury) or other relevant governmental authority (collectively, “Sanctions”);
or (ii) domiciled, organized or resident in a country or territory that is, or
whose government is, the subject of comprehensive Sanctions (as of the date
hereof, Cuba, Iran, North Korea, Syria and the Crimea region of Ukraine) (each,
a “Sanctioned Country”). The Borrower will not, directly or indirectly, use the
proceeds of the Loans or otherwise make available such proceeds to any Person
(A) to fund or facilitate any activities or business of, with or involving any
Person that is the subject or target of any Sanctions (B) to fund or facilitate
any activities or business in or involving any Sanctioned Country or (C) in any
other manner that would constitute or give rise to violation of Sanctions by any
Person, including any Lender.

4.23 EEA Financial Institution. No Loan Party is an EEA Financial Institution.


95



--------------------------------------------------------------------------------





SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date of the Conditions to Effectiveness set
forth below:
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Hogan Lovells US LLP, counsel for the Borrower.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the legal
authorization of the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.2.
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced
at least three (3) Business Days Prior to the date hereof, reimbursement or
payment of all out of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
(f) (i) The Administrative Agent shall have received all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, to the extent requested in writing of the Borrower at least 10
Business Days prior to the Closing Date and (ii) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, any Lender that has requested, in a written notice to the Borrower
at least 10 Business Days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower, shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery of such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit on the Closing
Date) is subject to the satisfaction of the following conditions precedent,
subject, in the case of any Loan in connection with a Limited Condition
Transaction, to the provisions of Section 2.25(e) and Section 2.26(d):


96



--------------------------------------------------------------------------------




(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified by materiality, in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, in the case of any such representation or warranty already
qualified by materiality, in all respects) as of such earlier date.
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, until the Obligations have been Discharged in
Full, the Borrower shall and shall cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (for distribution
to each Lender):
(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and of cash flows for
such fiscal year, setting forth in each case in comparative form the figures as
of the end of and for the previous fiscal year (provided that no such
comparative information shall be required for the audited financial statements
delivered for the fiscal year ending December 2018), reported on without a
“going concern” or like qualification or exception (except for a going concern
qualification arising solely from the current scheduled maturity of the Loans
occurring within one year from the time such opinion is delivered), or
qualification arising out of the scope of the audit, by Deloitte & Touche LLP or
other independent certified public accountants of nationally recognized
standing; provided, that such financial statements and reports set forth in this
Section 6.1(a) shall be deemed to be delivered upon the filing with the SEC of
the Company’s or Holding’s, as applicable, form 10-K for the relevant fiscal
year; and
(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year (provided that no such comparative
information shall be required for the financial statements delivered for any
fiscal quarter in the fiscal year ending December 2018), certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the


97



--------------------------------------------------------------------------------




absence of footnotes); provided, that such financial statements and reports set
forth in this Section 6.1(b) shall be deemed to be delivered upon the filing
with the SEC of the Company’s or Holding’s, as applicable, form 10-Q for the
relevant fiscal year;
all such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2 Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to each Lender), or, in the case of clause (e), to the relevant
Lender:
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, (x) such
financial statements fairly present in all material respects the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP applied consistently
throughout the periods reflected therein (except for the absence of footnotes
and subject to year-end audit adjustments) and (y) that such Responsible Officer
has obtained no knowledge of any Default or Event of Default that has occurred
and is continuing except as specified in such certificate and (ii) in the case
of quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the provisions of Section 7.1 of this
Agreement as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be;
(b) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, and
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based upon assumptions which, in light of the circumstances
under which they were made, are believed by the Borrower in good faith to be
reasonable at the time made (it being understood that such projections by their
nature are inherently uncertain and that actual results may differ from the
projected results by a material amount);
(c) within 60 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower and within 120 days after the end of the fourth
quarterly period of each fiscal year of the Borrower, a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year (provided that no such comparative
information shall be required for any Projections covering the fiscal year
ending December 2018 or any fiscal quarter in the fiscal year ending December
2018); provided that the information required pursuant to this clause (c) shall
be deemed to have been delivered to the Administrative Agent on the date on
which the Borrower or Holdings, as applicable, files reports containing such
information with the SEC;


98



--------------------------------------------------------------------------------




(d) within five Business Days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five Business Days
after the same are filed, copies of all financial statements and reports that
the Borrower may make to, or file with, the SEC and not otherwise required to be
delivered to the Administrative Agent hereunder; and
(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request; provided that in no event shall the
Borrower or any Subsidiary be required to provide any documentation subject to
attorney-client privilege, work product doctrine or other applicable legal
privileges.

6.3 Payment of Obligations. To the extent not otherwise prohibited hereunder or
prohibited by the subordination or intercreditor provisions thereof, pay,
discharge or otherwise satisfy at or before maturity or, if later, before they
become delinquent, all its obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be, or to the extent failure to pay, discharge or satisfy such
obligations would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

6.4 Conduct of Business and Maintenance of Existence; Compliance.
(a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Requirements of Law applicable to it or to its business or Property
(including, without limitation, the PATRIOT Act, OFAC and Anti-Corruption Laws),
except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance.
(a) Except as could not reasonably be expected to have a Material Adverse
Effect, keep all Property and systems necessary in its business in good working
order and condition, ordinary wear and tear and casualty events excepted;
(b) maintain with financially sound and reputable insurance companies insurance
on all its material Property in at least such amounts and against at least such
risks (but including in any event to the extent obtainable on commercially
reasonable terms public liability, product liability and business interruption)
as the Borrower deems adequate for its business in its reasonable business
judgment; and(c) with respect to each property subject to a Mortgage that is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area” with respect to which flood
insurance has been made available under Flood Insurance Laws, the applicable
Loan Party (i) has obtained and will maintain, with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring the property subject to Mortgage of the Loan Party ceases to be
financially sound and reputable after


99



--------------------------------------------------------------------------------




the Closing Date, in which case, the applicable Loan Party shall promptly
replace such insurance company with a financially sound and reputable insurance
company), such flood insurance in such reasonable total amount as the
Administrative Agent and the Lenders may from time to time reasonably require,
and otherwise sufficient to comply in all material respects with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and (ii)
promptly upon request of the Administrative Agent or any Lender, will deliver to
the Administrative Agent or such Lender, as applicable, evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent or such Lender, including, without limitation, evidence of annual renewals
of such insurance.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct (in all material
respects) entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender, at reasonable times
during its business hours at reasonable intervals and upon reasonable advance
notice, to (i) visit and inspect any of its properties, (ii) examine and make
abstracts from any of its books and records and (iii) to discuss the business,
operations, properties and financial and other condition of the Borrower and its
Subsidiaries with officers of the Borrower and its Subsidiaries and with its
independent certified public accountants; provided that (x) so long as no Event
of Default has occurred and is continuing, only the Administrative Agent as
representative of the Lenders may exercise rights of the Administrative Agent
and the Lenders pursuant to this Section 6.6 and the Administrative Agent shall
not exercise such rights more often than one time during any calendar year each
of which shall be at the expense of the Administrative Agent and the Lenders and
(y) at any time when an Event of Default has occurred and is continuing, the
Administrative Agent or any Lender (or any of their respective representatives)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants. In no event
shall the Borrower or any Subsidiary be required to discuss, provide or
otherwise make available for review, examination or inspection or copying any
documentation subject to attorney-client privilege or work product doctrine.

6.7 Notices. Promptly give notice to the Administrative Agent (to be distributed
by the Administrative Agent to each Lender):
(a) within five Business Days after a Responsible Officer of the Borrower knows
of the occurrence of any Default or Event of Default that has not been cured
within such five Business Day period;
(b) within five Business Days after a Responsible Officer of the Borrower knows
of any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, would reasonably be expected to
have a Material Adverse Effect;


100



--------------------------------------------------------------------------------




(c) within five Business Days after a Responsible Officer of the Borrower knows
of any litigation or proceeding affecting the Borrower or any of its
Subsidiaries, which (i) if adversely determined would reasonably be expected to
have a Material Adverse Effect or (ii) relates to any Loan Document;
(d) the following events to the extent such events could reasonably be expected
to have a Material Adverse Effect, as soon as possible and in any event within
30 days after a Responsible Officer of the Borrower knows thereof (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;
(e) (i) within five Business Days after a Responsible Officer of the Borrower
knows of any development, event or condition that has had a Material Adverse
Effect and (ii) within five Business Days after a determination by a Responsible
Officer that a development, event or condition has occurred that would
reasonably be expected to have a Material Adverse Effect; and
(f) within five Business Days after a Responsible Officer of the Borrower knows
of any change in the information provided in the Beneficial Ownership
Certification delivered to any Lender that would result in a change to the list
of beneficial owners identified in such certification.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

6.8 Environmental Laws. Except, in each case, to the extent that the failure to
do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (a) comply with, and use commercially
reasonable efforts to cause compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, (b) obtain, comply with and maintain,
and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain, comply with and maintain, any and all applicable
Environmental Permits, and (c) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions, required
under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

6.9 [Reserved].

6.10 Additional Collateral, Further Assurances, etc.
(a) With respect to any fee interest in any Material Real Estate acquired after
the Closing Date by the Borrower or any Subsidiary Guarantor (other than any
such real property owned by any Foreign Subsidiary or subject to a Lien
expressly permitted by Section 7.3(g)), promptly notify the Administrative Agent
thereof, and, if reasonably requested by the Administrative Agent


101



--------------------------------------------------------------------------------




or the Required Lenders, within 120 days of such request (or such longer period
as the Administrative Agent shall permit in its sole discretion): (i) execute
and deliver a Mortgage in favor of the Administrative Agent, for the benefit of
the Secured Parties, covering such real property, in each case prior and
superior in right to any other Person (except Liens permitted by Section 7.3),
(ii) if reasonably requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary by the Administrative
Agent in connection with such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, the Administrative Agent
shall not enter into any Mortgage in respect of any real property acquired by
the Borrower or any other Loan Party after the Closing Date until the date that
is 45 days after the Administrative Agent has delivered to the Lenders (which
may be delivered electronically) the following documents in respect of such real
property: (i) completed “Life of Loan” Federal Emergency Management Agency
standard flood hazard determination(s) with respect to such real property and
related documents with respect to such real property reasonably requested by any
Lender; (ii) if such real property is located in a “special flood hazard area”,
a notification to each Borrower (and applicable Loan Party) of that fact and
notification to each Borrower (and applicable Loan Party) stating whether flood
insurance coverage is available, and evidence that each Borrower (or other Loan
Party) to which a notice was sent, has signed and returned the notice; and (iii)
if such notice is required to be provided to the Borrower (or applicable Loan
Party) and flood insurance is available in the community in which such real
property is located, a copy of the policy, or declaration evidencing such
required flood insurance in an amount and with terms required by the Flood
Insurance Laws.
(b) With respect to any new Material Wholly Owned Domestic Subsidiary created or
acquired after the Closing Date, by the Borrower or any of its Domestic
Subsidiaries, promptly (and in any event within 60 days or such longer period as
the Administrative Agent shall permit in its sole discretion): (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by the Borrower or any of its Domestic Subsidiaries, (ii) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Subsidiary, as the case may be,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected security
interest in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary in each case prior and superior in right to
any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 7.3, and, in the case of Pledged Stock, (i) Liens
permitted by Section 7.3(s) and (ii) Liens permitted by Section 7.3(a) to the
extent such Liens are prior and superior to the Liens granted under the Security


102



--------------------------------------------------------------------------------




Documents by operation of law), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent, and (iv) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(c) From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take such
actions, as the Administrative Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement relating to the
Collateral and the provisions of the Security Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Lenders
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any Subsidiary which may be deemed to be
part of the Collateral), in each case, to the extent required pursuant hereto or
thereto. Upon the exercise by the Administrative Agent or any Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may be required to obtain from the Borrower
or any of its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization. In addition, the Borrower agrees promptly to
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation
.
Notwithstanding anything to the contrary in this Section 6.10 or in any other
Loan Document, (i) the Administrative Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets as to
which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent in writing,
(ii) no actions outside of the United States shall be required to be taken in
order to create or grant any security interest in any assets located outside of
the United States and no foreign law security or pledge agreements shall be
required, (iii) no landlord, lien waiver, bailee, customs broker or other
similar agreements will be required, (iv) the Loan Parties shall not be required
to take any action or incur any costs with respect to any real property
constituting a leasehold property, (v) the Loan Parties shall not be required,
nor shall the Administrative Agent be authorized to record or to perfect the
Administrative Agent’s Lien in any property other than (w) recording of
mortgages against real property and fixtures with respect to any Material Real
Estate Assets, (x) the filing of appropriate UCC financing statements, (y) the
filing of documents effecting the recordation of security interests in the
United States Copyright Office or United States Patent and Trademark Office with
regard to United States intellectual


103



--------------------------------------------------------------------------------




property rights as expressly required by the Loan Documents, and (z) delivery to
the Administrative Agent to be held in its possession of Collateral consisting
of intercompany notes, stock certificates of the Borrower and other Subsidiaries
and other instruments required to be delivered hereunder or in any other Loan
Document (but excluding, for the avoidance of doubt, delivery of collateral or
perfection actions related to motor vehicles, airplanes and other assets subject
to certificates of title, letter of credit rights, commercial tort claims or
government receivables (except to the extent perfected through the filing of UCC
financing statements)), and (vi) the Loan Parties shall not be required, nor
shall the Administrative Agent be authorized, to send notices to insurers,
account debtors or other contractual third parties prior to the occurrence and
continuance of an Event of Default.

SECTION 7. NEGATIVE COVENANTS
The Borrower hereby agrees that, until the Obligations have been Discharged in
Full, the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly:

7.1 Financial Condition Covenant.
(a) With respect to the Term Loan Facility and the Revolving Credit Facility, as
of the last day of each fiscal quarter of the Borrower (commencing with the
fiscal quarter ending September 30, 2018), permit the Consolidated Total
Leverage Ratio as of the end of such fiscal quarter to exceed 6.25 to 1.00.
(b) With respect to the Revolving Credit Facility only, as of the last day of
each fiscal quarter of the Borrower (commencing at the end of the first fiscal
quarter during which the Borrower makes the first drawing under the Revolving
Credit Facility), permit the Consolidated Net Senior Secured Leverage Ratio to
exceed 4.50 to 1.00 as of the end of any fiscal quarter of the Borrower for so
long as there remains any outstanding Revolving Credit Loans.

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
(b) Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Subsidiary
Guarantor to the Borrower or any other Subsidiary or (iii) of any Subsidiary
that is not a Subsidiary Guarantor to any other Subsidiary that is not a
Subsidiary Guarantor;
(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed the greater of (i) $30,000,000 and (y) 12.5% of Adjusted EBITDA
(calculated as of the most recent date for which financial statements have been
delivered pursuant to Sections 6.1(a) or (b), at the time made), at any one time
outstanding, and Permitted Refinancings in respect thereof;
(d) The Senior Secured Notes, the Senior Unsecured Notes, and any other
Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d) and
any refinancings,


104



--------------------------------------------------------------------------------




refundings, renewals or extensions thereof (without (i) any increase in the
principal amount thereof except by an amount equal to unpaid accrued interest
and premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder or (ii) any shortening of the maturity of any principal amount
thereof);
(e) Guarantee Obligations (i) by the Borrower or any of its Subsidiaries of
obligations of the Borrower or any Subsidiary; provided that to the extent such
Guarantee Obligations are in respect of Indebtedness, such Indebtedness is
otherwise permitted hereunder and (ii) arising out of the Employment Agreements;
(f) Indebtedness of the Borrower or any Subsidiary in respect of (i) worker’s
compensation claims, unemployment insurance and other social security benefits
and (ii) performance bonds, surety bonds, completion guarantees and similar
obligations provided by the Borrower or any Subsidiary or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business;
(g) Indebtedness consisting of deferred payment obligations resulting from the
adjudication or settlement of any litigation or from an arbitration or mediation
award or settlement, in any case involving the Borrower or any Subsidiary so
long as such judgment or settlement would not constitute an Event of Default
under Section 8 of this Agreement;
(h) Indebtedness incurred in connection with the financing of insurance premiums
in the ordinary course of business;
(i) Indebtedness resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from honoring of a check, draft or
similar instrument presented by the Borrower or any Subsidiary in the ordinary
course of business against insufficient funds;
(j) Indebtedness representing deferred compensation to employees of the Borrower
and its Subsidiaries incurred in the ordinary course of business;
(k) Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting reimbursement obligations with respect to letters of credit,
bankers’ acceptances, bank guarantees, warehouse receipts or similar facilities
issued or entered into in the ordinary course of business, including letters of
credit in respect of workers’ compensation claims, performance or surety bonds,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims, performance or surety
bonds, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance;
(l) Indebtedness in respect of the Tax Receivable Agreement;
(m) Indebtedness of the Borrower or any of its Subsidiaries assumed in
connection with any Permitted Acquisition and Permitted Refinancings in respect
thereof; provided, however, that such Indebtedness is not incurred in
contemplation of such Permitted Acquisition;


105



--------------------------------------------------------------------------------




(n) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
the greater of (x) $40,000,000 and (y) 17.5% of Adjusted EBITDA (calculated as
of the most recent date for which financial statements have been delivered
pursuant to Sections 6.1(a) or (b), at the time made);
(o) (i) unsecured Indebtedness of the Borrower (“Permitted Unsecured
Indebtedness”); provided that (A) such Permitted Unsecured Indebtedness (1) will
not mature prior to the date which is at least six months after the Initial Term
Loan Maturity Date and (2) has no scheduled amortization or payments of
principal prior to the Initial Term Loan Maturity Date (except customary asset
sales or change of control offers or similar provisions or AHYDO payments, in
each case that could result in prepayments) and (B) (1) both immediately prior
to and after giving effect thereto, no Default or Event of Default shall exist
or result therefrom and (2) after giving effect to the incurrence or issuance of
such Indebtedness on the date thereof, the Consolidated Total Leverage Ratio of
the Borrower and its Subsidiaries on such date shall not exceed 5.75 to 1.00,
(ii) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness of the Borrower and (iii) Permitted Refinancings in respect
thereof;
(p) (i) additional Indebtedness of the Borrower; provided that (A) such
additional Indebtedness (1) will not mature prior to the date which is at least
six months after the Initial Term Loan Maturity Date, (2) has no scheduled
amortization or payments of principal prior to the Initial Term Loan Maturity
Date (except customary asset sales or change of control offers or similar
provisions or AHYDO payments, in each case that could result in prepayments) and
(3) the terms thereof (other than with respect to pricing, premiums, optional
prepayment or redemption terms and maturity), taken as a whole, are not more
favorable to the holders thereof than those applicable to the holders of Senior
Secured Notes and (B) (1) both immediately prior to and after giving effect
thereto, no Default or Event of Default shall exist or result therefrom and (2)
after giving effect to the incurrence or issuance of such additional
Indebtedness on the date thereof, the Consolidated Net Senior Secured Leverage
Ratio of the Borrower and its Subsidiaries on such date shall not exceed 3.95 to
1.00, (ii) Guarantee Obligations of any Subsidiary Guarantor in respect of such
Indebtedness of the Borrower and (iii) Permitted Refinancings in respect
thereof;
(q) Incremental Equivalent Debt, Replacement Term Loans, Replacement Revolving
Facilities and Refinancing Notes, and, in each case, Permitted Refinancings in
respect thereof; and
(r) Indebtedness in the form of purchase price adjustments (including in respect
of working capital), earnouts, deferred compensation, indemnification or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in connection with any Permitted Acquisition or other
Investments permitted hereunder or Dispositions permitted hereunder
For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness (or any portion thereof) at any time, whether at the
time of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
above, the Borrower may, in its sole discretion, divide or classify, and may
subsequently re-divide and reclassify, such item of Indebtedness (or any portion
thereof) in any matter that complies with this covenant and will only be
required to include the amount and


106



--------------------------------------------------------------------------------




type of such Indebtedness in one of the above clauses. The Borrower is entitled
to divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Section 7.2. The principal amount of Indebtedness
outstanding under any clause of this Section 7.2 will be determined after giving
effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:
(a) Liens for Taxes, assessments or other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are being contested in good faith by appropriate proceedings;
(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
(e) easements, rights-of-way, restrictions, defects and irregularities in title
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
(f) Liens in existence on the Closing Date listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), and any replacements of such Liens in
connection with any refinancings of such Indebtedness permitted by such Section;
provided that no such Lien is spread to cover any additional Property after the
Closing Date and that the amount of Indebtedness secured thereby is not
increased (other than accrual of interest, fees and costs in accordance with the
terms thereof);
(g) Liens securing Indebtedness, including Permitted Refinancings thereof, of
the Borrower or any other Subsidiary incurred pursuant to Section 7.2(c) to
finance the acquisition, construction, repair, replacement or improvement of
fixed or capital assets, provided that (i)  such Liens do not at any time
encumber any Property (other than any improvements, proceeds, additions or
accessions with respect thereto) other than the Property financed by such
Indebtedness, (ii) the amount of Indebtedness secured thereby is not increased
(other than to the extent of accrued interest, fees, premiums, if any, and
financing costs in accordance with the terms thereof) and (iii) the amount


107



--------------------------------------------------------------------------------




of Indebtedness initially secured thereby (excluding fees and costs in
accordance with the terms thereof) is not more than 100% of the price or cost of
such acquisition, construction, repair, replacement or improvement of such fixed
or capital asset;
(h) Liens created pursuant to the Security Documents;
(i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
(j) licenses or sublicenses with respect to the assets or properties of the
Borrower or any Subsidiary, in each case, entered into in the ordinary course of
business;
(k) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by the Borrower
and its Subsidiaries in the ordinary course of business;
(l) Liens (i) of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the ordinary course of collection and
(ii) encumbering deposits relating to banker’s liens, rights of set-off or
similar rights and remedies and which are within the general parameters
customary in the banking industry;
(m) Liens with respect to judgments or awards that do not result in or
constitute an Event of Default under Section 8;
(n) Liens existing on Property at the time of its acquisition or existing on the
Property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date and securing Indebtedness permitted under
Section 7.2, including Permitted Refinancings thereof; provided that, (i) such
Lien was not created in contemplation of such acquisition or such Person
becoming a Subsidiary and (ii) such Lien does not extend to or cover any other
assets or Property (other than (A) proceeds or products thereof and
(B) after-acquired property subject to a Lien securing Indebtedness incurred
prior to such time and which Indebtedness is permitted hereunder the terms of
which require, at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any Property
to which such requirement would not have applied but for such acquisition);
(o) Liens securing insurance premium financing arrangements entered into in the
ordinary course of business;
(p) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 7.8 to be applied against the
purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.5, in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;
(q) contractual rights of netting, offset and setoff incurred in the ordinary
course of business, including such rights represented by Hedge Agreements;


108



--------------------------------------------------------------------------------




(r) Liens not otherwise permitted by this Section 7.3 so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) the greater of (x) $40,000,000 and (y)
17.5% of Adjusted EBITDA (calculated as of the most recent date for which
financial statements have been delivered pursuant to Sections 6.1(a) or (b), at
the time made), at any one time;
(s) Liens on the Collateral securing the Indebtedness permitted by Sections
7.2(p) and 7.2(q); provided that such Liens shall be subject to the
Intercreditor Agreement;
(t) Liens in connection with the sale or transfer of any Capital Stock or other
assets in a transaction permitted hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;
(u) in the case of (i) any Subsidiary that is not a wholly-owned Subsidiary or
(ii) the Capital Stock in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Capital
Stock in such Subsidiary or such other Person set forth in the Organizational
Documents of such Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement; and
(v) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder.

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:
(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor; provided that (i) the
Subsidiary Guarantor shall be the continuing or surviving corporation or
(ii) simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the Borrower shall comply
with Section 6.10 in connection therewith;
(b) (i) any Subsidiary of the Borrower may Dispose of any or all of its Property
(upon voluntary liquidation or otherwise) or business to the Borrower or any
Subsidiary Guarantor, and (ii) any Subsidiary that is not a Subsidiary Guarantor
may Dispose of any or all of its Property (upon voluntary liquidation or
otherwise) or business to any other Subsidiary that is not a Subsidiary
Guarantor;
(c) so long as no Default or Event of Default exists or would result therefrom,
any Subsidiary may merge with any other Person in order to effect an Investment
otherwise permitted pursuant to Section 7.8; provided that (i) if such
Subsidiary is a Subsidiary Guarantor, the Subsidiary Guarantor shall be the
continuing or surviving corporation, or (ii) the continuing or surviving
corporation shall, or will within the times specified therein, have complied
with the requirements of 6.10; and


109



--------------------------------------------------------------------------------




(d) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders (provided that in
the case of a liquidation or dissolution of a Subsidiary Guarantor, the assets
thereof are transferred to another Loan Party or otherwise subject to Investment
in accordance with Section 7.8).

7.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
(a) the Disposition of obsolete or worn out Property (including the abandonment
of Intellectual Property) in the ordinary course of business or other assets or
Property not practically usable in the business of the Borrower or the
applicable Subsidiary;
(b) the sale or other Disposition of inventory (including advertising, lobby
promotions, CineMeetings, sponsorships and digital programming inventory) in the
ordinary course of business;
(c) (i) Dispositions permitted by Section 7.4(a), (b) or (d) and
(ii) Dispositions by the Borrower of its Property (but not all or substantially
all of its Property) to any Subsidiary Guarantor;
(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor;
(e) Dispositions (other than leases) of equipment to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(f) Dispositions of cash and Cash Equivalents not otherwise prohibited under
this Agreement;
(g) Dispositions that constitute Investments permitted under Section 7.8 and
sale and leaseback transactions permitted by Section 7.11;
(h) Dispositions of equipment for use in “Georgia Theater Company” theaters in
an amount not to exceed $250,000 per fiscal year;
(i) Dispositions by the Borrower of Holdings Common Stock in connection with the
redemption of Borrower Membership Units by any member of the Borrower (other
than Holdings) in accordance with Article 9 of the Borrower LLC Operating
Agreement;
(j) leases, subleases and concessions of interest in real, personal and mixed
Property (and dispositions of such leases, subleases and concessions) in the
ordinary course of business;


110



--------------------------------------------------------------------------------




(k) licenses (and dispositions or cancellations of such licenses) of
Intellectual Property rights by the Borrower or any of its Subsidiaries, as
licensor, in the ordinary course of business;
(l) Dispositions of receivables that are compromised or settled for less than
the full amount thereof, discounted or extended, in each case in the ordinary
course of business;
(m) Dispositions of equipment to a network affiliate in the ordinary course of
business in connection with the sale or distribution of advertising;
(n) the Disposition of other assets having a book value not to exceed
$15,000,000 in the aggregate for any fiscal year of the Borrower; provided, that
in one fiscal year of the Borrower during the term of this Agreement, at the
Borrower’s sole option, the Borrower shall be permitted to make additional
Dispositions having a book value in an aggregate amount not to exceed
$30,000,000 for such fiscal year;
(o) any Recovery Event, provided, that the requirements of Section 2.12(b) are
complied with in connection therewith;
(p) Dispositions constituting the abandonment, cancellation, non-renewal or
discontinuance of use or maintenance of non-material Intellectual Property or
rights relating thereto that the Borrower determines in its reasonable judgment
to be desirable to the conduct of its business and not materially
disadvantageous to the interests of the Lenders;
(q) any other Disposition of assets (including equity interests); provided that
(i) if the total fair market value of the assets subject to such Disposition or
series of related Dispositions is in excess of $5,000,000, it shall be for a
fair market value, (ii) at least 75% of the total consideration for any such
Disposition is in the form of cash or cash Equivalents and (iii) no Default or
Event of Default then exists or would result from such Disposition (except if
such Disposition is made pursuant to an agreement entered into at a time when no
Default or Event of default exists); and
(r) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Borrower and its Subsidiaries
as a whole, as determined in good faith by the management of the Borrower.

7.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Subsidiary, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Borrower or any Subsidiary (collectively, “Restricted Payments”), except that:
(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor;


111



--------------------------------------------------------------------------------




(b) the Borrower may make Restricted Payments in the form of common membership
units of the Borrower or options, warrants or other rights to purchase common
membership units of the Borrower;
(c) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings to permit
Holdings to (i) purchase Holdings’ common stock or common stock options from
present or former officers, consultants or employees of Holdings, the Borrower
or any Subsidiary upon the death, disability or termination of employment of
such officer, consultant or employee, provided, that the aggregate amount of
payments under this clause (i) subsequent to the Closing Date (net of any
proceeds received by Holdings and contributed to the Borrower subsequent to the
Closing Date in connection with resales of any common stock or common stock
options so purchased) shall not exceed $10,000,000;
(d) the Borrower may pay the Services Fee and Reimbursable Costs (as defined in
the Management Agreement) to Holdings pursuant to the terms of the Management
Agreement;
(e) the Borrower may make payments pursuant to the Tax Receivable Agreement in
the amount and at the time necessary to satisfy Holdings’ contractual
obligations with respect to the actual cash tax benefits payable to the Founding
Members, in their capacities as members of the Borrower, and to the entities
that are parties to the ESAs in respect of the tax benefits arising from the
modifications of such agreements as of the Closing Date (and to Holdings to the
extent that the parties to the ESAs make a payment back to the Borrower pursuant
to the Tax Receivable Agreement to enable Holdings to make a payment to a tax
authority); provided that any such payments shall be supported by reasonably
detailed calculations delivered to the Administrative Agent no later than 5
Business Days prior to any such payment;
(f) so long as the Borrower is properly treated as a pass-through entity for
U.S. federal income tax purposes, the Borrower may make quarterly distributions
constituting Restricted Payments to each of its members for income taxes of such
member in an amount equal to (i) the estimated or actual taxable income of the
Borrower, as determined for federal income tax purposes, for the period to which
the distribution relates multiplied by (ii) the Applicable Tax Rate;
(g) [reserved];
(h) so long as (x) no Default or Event of Default has occurred and is
continuing, and (y) the Consolidated Net Senior Secured Leverage Ratio (after
giving effect to such Restricted Payment) is equal to or less than 5.50 to 1.00,
the Borrower may make Restricted Payments of an amount equal to 100% of
Available Cash for the fiscal quarter immediately preceding such Restricted
Payment;
(i) the Borrower may (i) distribute proceeds of the Term Loans to Holdings to
pay fees and expenses related to the initial public offering of the common stock
of Holdings and all related transactions, (ii) distribute proceeds of the Term
Loans to finance certain payments to the ESA Parties as compensation for
amendments to the Borrower’s payment obligations under the ESAs and (iii) the
Borrower may distribute proceeds of the Revolving Credit Loans to the ESA


112



--------------------------------------------------------------------------------




Parties in connection with payment of the Final Circuit Share Payments, in each
case as contemplated by Section 4.16;
(j) the Borrower may redeem its common membership units in connection with the
redemption of Borrower Membership Units by a member of the Borrower (other than
Holdings) in accordance with Article 9 of the Borrower LLC Operating Agreement;
(k) (x) repurchases of Capital Stock deemed to occur upon the exercise of stock
options or the grant, vesting or payment of other equity compensation awards if
the Capital Stock represents all or a portion of the exercise price thereof or
is to pay related withholding taxes upon exercise of options or upon the grant,
vesting or payment of other equity compensation awards (whether such Capital
Stock is withheld from the Capital Stock otherwise issuable or is delivered by
the holder of the option or other award in satisfaction of any obligation),
including, without limitation, repurchases of Capital Stock in connection with
equity compensation described in Section 3.5(c) of the Borrower LLC Operating
Agreement, and (y) Restricted Payments by the Borrower to allow the payment of
cash in lieu of the issuance of fractional Capital Stock upon the exercise of
options or warrants, upon the conversion or exchange of Capital Stock of the
Borrower or in connection with the common unit adjustment pursuant to
Section 4(b) of the Common Unit Adjustment Agreement.

7.7 [Reserved].

7.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:
(a) extensions of trade credit in the ordinary course of business;
(b) Investments in Cash Equivalents;
(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);
(d) loans and advances to employees of the Borrower or any Subsidiaries of the
Borrower in the ordinary course of business (including, without limitation, for
travel, entertainment and relocation expenses) in an aggregate amount for the
Borrower and Subsidiaries of the Borrower not to exceed $2,000,000 at any one
time outstanding;
(e) Investments in assets useful in the Borrower’s business made by the Borrower
or any of its Subsidiaries with the proceeds of any Asset Sale or Recovery Event
consistent with Section 2.12(b);
(f) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by the Borrower or any of its Subsidiaries in the
Borrower or any Person that,


113



--------------------------------------------------------------------------------




prior to such Investment, is a Subsidiary Guarantor, or by any Subsidiary that
is not a Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary
Guarantor;
(g) Investments consisting of prepaid expenses made in the ordinary course of
business;
(h) Investments consisting solely of appreciation in value of Investments
permitted under this Section 7.8;
(i) Acquisitions permitted by Sections 7.4(a) and (b) and Investments resulting
from any transaction permitted by Section 7.5(d), (l), (n), (q) and (r);
(j) Investments as a result of the receipt of non-cash consideration in the
settlement of any litigation or claims;
(k) Acquisitions by the Borrower of Holdings Common Stock in connection with the
redemption of Borrower Membership Units by a member of the Borrower (other than
Holdings) in accordance with Article 9 of the Borrower LLC Operating Agreement;
(l) Acquisitions by the Borrower or any of its Subsidiaries (each a “Permitted
Acquisition”); provided that (i) immediately prior to and after giving effect to
such Permitted Acquisition, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) each applicable Loan Party and
any newly created or acquired Subsidiary shall, or will within the times
specified therein, to the extent applicable, have complied with the requirements
of Section 6.10, (iii) such Acquisition is of a Person or ongoing business in a
line of business in which the Borrower and its Subsidiaries is permitted to
engage pursuant to Section 7.15, (iv) if such Permitted Acquisition is a
Material Permitted Acquisition, after giving effect thereto on a pro forma
basis, the Consolidated Net Senior Secured Leverage Ratio shall be less than or
equal to 6.50 to 1.00 and (v) in connection with a Permitted Acquisition, the
consideration for which exceeds, on the closing date of the Permitted
Acquisition, $10,000,000, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
all of the requirements set forth in this Section 7.8(l) have been satisfied or
will be satisfied on or prior to the consummation of such Permitted Acquisition
and disclosing any Indebtedness in excess of $5,000,000 assumed in connection
with such Permitted Acquisition as permitted by Section 7.2(m);
(m) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;
(n) Investments consisting of indemnification obligations to the respective
officers, directors and managers of the Borrower and any of its Subsidiaries to
the extent required under the organizational documents of the Borrower or such
Subsidiary, as applicable;
(o) Investments resulting from the creation of new Subsidiaries of the Borrower
as otherwise permitted hereunder; provided that the Borrower shall comply with
Section 6.10 in connection therewith;


114



--------------------------------------------------------------------------------




(p) Investments consisting of payments required to be made pursuant to any Hedge
Agreement;
(q) Investments consisting of loans and advances to Holdings made in lieu of
(but not in addition to) the Restricted Payments permitted to be made pursuant
to Sections 7.6(c) through (f) and 7.6(i);
(r) Investments consisting of advances to Georgia Theater Company‑II in
connection with dispositions permitted under Section 7.5(h);
(s) Investments arising from the Borrower or any of its Subsidiaries offering
such concessionary trade terms, or from receiving such Investments, in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable; and
(t) in addition to Investments otherwise expressly permitted by Sections 7.8(a)
through (s), Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $100,000,000 at any time
outstanding.

7.9 Limitation on Amendments to Other Documents. Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
Senior Notes Indenture, ESAs, the Management Agreement or the Tax Receivable
Agreement in any manner except to the extent that any such amendment, supplement
or modification would not reasonably be expected to be materially adverse to the
Lenders.

7.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary) unless such transaction is (a) not otherwise prohibited under this
Agreement, and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, (x) the transactions contemplated by the ESAs,
the Tax Receivable Agreement, the Management Agreement and the other agreements
identified on Schedule 7.10 shall be permitted, (y) this Section 7.10 shall not
prohibit or prevent the making of Restricted Payments under Section 7.6, the
making of Investments permitted by Section 7.8(d) or payment by the Borrower of
the Final Circuit Share Payments and (z) transactions between or among the Loan
Parties and transactions between or among Subsidiaries that are not Loan Parties
shall be permitted.

7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person the Net Cash Proceeds of which exceed $20,000,000 providing for the
leasing by the Borrower or any Subsidiary of real or personal property which has
been or is to be sold or transferred by the Borrower or such Subsidiary to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of the
Borrower or such Subsidiary.


115



--------------------------------------------------------------------------------





7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than the first Thursday after December 25 in any
calendar year or change the Borrower’s method of determining fiscal quarters;
provided that the Borrower may change its fiscal year to the calendar year
beginning January 1 and ending December 31 and may change the method of
determining fiscal quarters accordingly so long as the Borrower gives the
Administrative Agent prior written notice thereof.

7.13 Limitation on Negative Pledge Clauses and Restrictions on Subsidiary
Distributions. Enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability of the Borrower or any of its Subsidiaries
to (w) create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any guarantor, its obligations under the
Guarantee and Collateral Agreement, (x) make Restricted Payments in respect of
any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to,
the Borrower or any other Subsidiary, (y) make Investments in the Borrower or
any other Subsidiary or (z) transfer any of its assets to the Borrower or any
other Subsidiary, other than (a) this Agreement and the other Loan Documents,
and any documents related to any Incremental Equivalent Debt, Replacement Term
Loans, Replacement Revolving Facilities and Refinancing Notes, and, in each
case, Permitted Refinancings in respect thereof, (b) any agreements governing
any purchase money Liens or Capital Lease Obligations or other secured
Indebtedness otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(c) customary non-assignment provisions or other restrictions on Liens arising
under leases, subleases, licenses, sublicenses, joint venture agreements or
other agreements entered into in the ordinary course of business and, (d) the
Specified Hedge Agreements and other Hedge Agreements, (e) the Senior Secured
Note Indenture, Senior Unsecured Notes Indenture and Permitted Refinancings in
respect thereof, (f) restrictions and conditions existing on the date hereof
identified on Schedule 7.13, (g) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreements;
provided that such restrictions and conditions apply only to such Subsidiary and
to the Capital Stock of such Subsidiary, (h) restrictions imposed by any
agreement governing Indebtedness entered into after the Closing Date and
permitted hereunder that are, taken as a whole, in the good faith judgment of
the Borrower, not materially more restrictive with respect to the Borrower or
any Subsidiary than those contained in this Agreement (as determined by the
Borrower in good faith), (i) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or any assets of the Borrower or
any Subsidiary, in each case pending such sale; provided that such restrictions
and conditions apply only to such Subsidiary or the assets that are to be sold
and, in each case, such sale is permitted hereunder, and (j) restrictions
imposed by agreements relating to Indebtedness of any Subsidiary in existence at
the time such Subsidiary became a Subsidiary and otherwise permitted by Section
7.2(m); provided that such restrictions apply only to such Subsidiary and its
assets (or any special purpose acquisition Subsidiary without material assets
acquiring such Subsidiary pursuant to a merger).

7.14 [Reserved].


116



--------------------------------------------------------------------------------





7.15 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or any business that
is a natural outgrowth or reasonable extension, development or expansion of any
such business or any business similar, reasonably related, incidental,
complementary or ancillary to any of the foregoing.

7.16 Sanctions; Anti-Corruption Use of Proceeds. Use the proceeds of the Loans
or otherwise make available such proceeds to any Person (i) to fund or
facilitate any activities or business of, with or involving any Person that is
the subject or target of any Sanctions, (ii) to fund or facilitate any
activities or business in or involving any Sanctioned Country, (iii) in any
manner that would constitute or give rise to violation of Sanctions by any
Person, including any Lender or (iv) in any manner that would constitute or give
rise to a violation of Anti-Corruption Laws.

SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) (i) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or (ii)
the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof or thereof; or
(b) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a)(i) (with respect to the Borrower only),
Section 6.7(a) or Section 7; provided, however, that (i) in the case of a
non-consensual Lien not permitted under Section 7.3 (other than Liens on
Collateral consisting of contracts, agreements or Capital Stock), such failure
remains unremedied for five (5) Business Days after a Responsible Officer knows
or has reason to know of such non-consensual Lien, and (ii) an Event of Default
as a result of a breach of Section 7.1(b) shall not constitute an Event of
Default with respect to any Term Loans unless and until the Majority Revolving
Credit Facility Lenders (or the Administrative Agent acting at the direction of
the Majority Revolving Credit Facility Lenders) have declared all amounts
outstanding under the Revolving Loans to be immediately due and payable and all
outstanding Revolving Commitments to be terminated, in each case in accordance
with this Agreement; or
(c) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) or (b) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) notice to
the Borrower from the Administrative Agent or the Required Lenders and (ii) the
date on which a Responsible Officer knows of such default; or
(d) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made or furnished; or


117



--------------------------------------------------------------------------------




(e) (i) The Borrower or any of its Subsidiaries shall (A) default in making any
payment of any principal of, or interest on, any Indebtedness (including,
without limitation, any Guarantee Obligation, but excluding the Loans,
Reimbursement Obligations and guaranties thereof) having an aggregate
outstanding principal amount of more than $27,500,000 beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (B) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that this
clause (i)(B) shall not apply to secured Indebtedness that becomes due as a
result of a casualty event or the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness or such other
Indebtedness is concurrently discharged in full; or (ii) there occurs under any
Hedge Agreement an Early Termination Date (as defined in such Hedge Agreement)
resulting from (A) any event of default under such Hedge Agreement as to which
the Borrower or any Subsidiary is the Defaulting Party (as defined in such Hedge
Agreement) or (B) any Termination Event (as so defined) under such Hedge
Agreement as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the net termination value owed by the Borrower or
such Subsidiary as a result thereof is greater than $27,500,000; or
(f) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future Debtor Relief Laws,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against the Borrower or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any of its Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or
(g) There shall occur one or more ERISA Events or any other event or condition
shall occur or exist with respect to a Plan, which, in either case, individually
or in the aggregate would, reasonably be expected to have a Material Adverse
Effect; or


118



--------------------------------------------------------------------------------




(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability of $27,500,000 (in either case to the extent not paid or
covered by insurance or indemnities as to which the insurer or indemnitor has
been of such judgment, orders, writ or warrant and the applicable insurance
company or indemnitor has not denied coverage thereof) or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or
(i) any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.15), to be in full
force and effect with respect to a material portion of the Collateral, or any
Loan Party or Holdings shall so assert, or any Lien created by any of the
Security Documents with respect to a material portion of the Collateral shall
cease to be enforceable and of the same effect and priority required by and
subject to such limitations and restrictions as are set forth by the relevant
Security Document (other than by reason of the Administrative Agent (i)
relinquishing such Liens, (ii) failing to maintain possession of stock
certificates, promissory notes or other instruments actually delivered to it
representing securities pledged under any Security Documents or (iii) failing to
file UCC continuation statements) (unless such failure results from the breach
or non-compliance by any Loan Party with the terms of the Loan Documents); or
(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to Section 10.15), to be in full force and effect or
any Loan Party or Holdings shall so assert; or
(k) any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) (i) if such event
is an Event of Default resulting solely from a breach of Section 7.1(b) that has
not become an Event of Default with respect to the Term Loans pursuant to clause
(b)(ii) of this Section 8, with the consent of the Majority Revolving Credit
Facility Lenders, the Administrative Agent may, or upon the request of the
Majority Revolving Credit Facility Lenders, the Administrative Agent shall, by
notice to the Borrower declare the Revolving Credit Commitments to be terminated
forthwith, whereupon the Revolving Credit Commitments shall immediately
terminate; and (ii) if such event is any other Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. In


119



--------------------------------------------------------------------------------




the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired face amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

SECTION 9. THE ADMINISTRATIVE AGENT

9.1 Appointment. Each Lender and each Issuing Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each Lender and each
Issuing Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Each Lender hereby authorizes the
Administrative Agent to enter into the other Loan Documents (including, for the
avoidance of doubt, the Intercreditor Agreement) on terms reasonably acceptable
to the Administrative Agent (it being understood that in the case of any Lien
contemplated to be pari passu basis with the Liens securing the Obligations, the
Intercreditor Agreement is deemed to be customary and acceptable) and to perform
its respective obligations thereunder and to take such action and to exercise
the powers, rights and remedies granted to it thereunder and with respect
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s


120



--------------------------------------------------------------------------------




own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

9.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Loan Parties), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless such Note shall have been transferred in
accordance with Section 10.6 and all actions required by such Section in
connection with such transfer shall have been taken. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

9.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent shall have received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent shall receive such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default


121



--------------------------------------------------------------------------------




or Event of Default as shall be reasonably directed by the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save the Administrative
Agent harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that the


122



--------------------------------------------------------------------------------




unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such; provided, further that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.

9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not an Administrative Agent. With respect to its Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not an Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After the retiring Administrative Agent’s
resignation as the Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement and the other Loan
Documents.

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 10.15.

9.11 The Lead Arrangers; the Bookrunners; the Co-Manager. Neither the Lead
Arrangers, the Bookrunners nor the Co-Manager, in their respective capacities as
such, shall have


123



--------------------------------------------------------------------------------




any duties or responsibilities, nor shall any such Person incur any liability,
under this Agreement and the other Loan Documents.

9.12 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding Tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason, or the Administrative Agent has paid
over to the Internal Revenue Service applicable withholding Tax relating to a
payment to a Lender but no deduction has been made from such payment, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with any and all expenses
incurred, unless such amounts have been indemnified by any Loan Party or the
relevant Lender.

9.13 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, the Lead Arrangers, the Bookrunners
and the Co-Managers, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, any Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
any Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, any
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of


124



--------------------------------------------------------------------------------




and performance of the Loans, any Letters of Credit, the Commitments and this
Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arrangers, the Bookrunners and the Co-Manager and
their respective affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, Lead Arranger, the Bookrunners, the
Co-Manager nor any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
Person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, any Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, any Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, any Letters of Credit, the Commitments
or this Agreement.


125



--------------------------------------------------------------------------------




(c) The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, any Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, any
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, any Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
For purposes of this Section 9.13, the following definitions apply to each of
the capitalized terms below:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


126



--------------------------------------------------------------------------------





SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Subject to Section 2.17(c) and the last paragraph
of this Section 10.1, neither this Agreement or any other Loan Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Loan Parties
hereunder or thereunder or (b) waive, on such terms and conditions as may be
specified in the instrument of waiver, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
(i)    forgive the principal amount or extend the final scheduled date of
maturity of any Loan or Reimbursement Obligation, extend the scheduled date of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest or fee payable under this Agreement (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Majority Facility
Lenders of each adversely affected Facility) and (y) that any amendment or
modification of defined terms used in the financial covenant in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Commitment of any
Lender, in each case without the consent of each Lender directly affected
thereby;
(ii)    amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under the Guarantee and Collateral
Agreement, in each case without the consent of all the Lenders;
(iii)    [reserved];
(iv)    reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the consent of all of the Lenders
under such Facility;
(v)    amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of the Administrative Agent, without
the consent of the Administrative Agent;
(vi)    amend, modify or waive any provision of Section 2.6 or 2.7 without the
consent of the Swing Line Lender;


127



--------------------------------------------------------------------------------




(vii)    amend, modify or waive any provision of Section 2.18 without the
consent of each Lender directly affected thereby;
(viii)    amend, modify or waive any provision of Section 3 without the consent
of each Issuing Lender affected thereby;
(ix)    impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of each Lender directly affected thereby;
(x)    subject to the terms of Section 2.12(d), amend the application of
payments to the Term Loans pursuant to Section 2.12 without the consent of the
Majority Term Loan Facility Lenders.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Revolving Facility Lenders;
provided, however, that no such amendment shall permit the Additional Extensions
of Credit to share ratably with or with preference to the Loans in the
application of mandatory prepayments without the consent of the Majority Term
Loan Facility Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing or modification of the outstanding Term Loans (“Refinanced Term
Loans”) in whole or in part with one or more new replacement “B” term loan
tranches hereunder (“Replacement Term Loans”) or with one or more additional
series of senior unsecured notes, senior secured notes secured by the Collateral
on a pari passu basis with the Term Loan Facility or secured notes or loans that
are junior in right of security


128



--------------------------------------------------------------------------------




in the Collateral (any such notes, the “Refinancing Notes”); provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus the
amount of any fees, premiums, original issue discount and accrued interest
associated therewith, and costs and expenses related thereto, and such Term Loan
Facility being refinanced or replaced will be permanently reduced substantially
simultaneously with the incurrence or issuance thereof, (b) any Replacement Term
Loans or Refinancing Notes do not mature earlier than Refinanced Term Loans or
have a weighted average life to maturity shorter than the weighted after life to
maturity of the Refinanced Term Loans, (c) Replacement Term Loans and
Refinancing Notes may not be guaranteed by any Person other than Borrower or
Subsidiary Guarantor, (d) any Refinancing Notes are not subject to any
amortization prior to final maturity and are not subject to mandatory redemption
or prepayment (except customary asset sales or change of control offers or
similar provisions or AHYDO payments, in each case that could result in
prepayments), (e) to the extent secured, any such Replacement Term Loans or
Refinancing Notes shall not be secured by any lien on any asset that does not
also secure the Refinanced Term Loans and shall not have a more senior lien
priority than the Refinanced Term Loans and will be subject to intercreditor
arrangements reasonably acceptable to the Administrative Agent, (f) all other
terms applicable to such Replacement Term Loans and Refinancing Notes shall be
(as determined by the Borrower in good faith) substantially identical to, or
(when taken as a whole) less favorable to the Lenders or investors providing
such Replacement Term Loans or Refinancing Notes, as applicable, than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such refinancing
or as are incorporated into this Agreement for the benefit of all existing
Lenders at the time of such refinancing, and (g) the parties agree the MFN
Provision shall not apply to such Replacement Term Loans or Refinancing Notes.
In addition, notwithstanding the foregoing, this Agreement, including this
Section 10.1, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.25 in order to add Incremental Term Loans or
Revolving Credit Commitment Increases to this Agreement and (a) to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement (including the rights of the lenders holding Incremental Term Loans to
share ratably with the Term Facility in prepayments pursuant to Section 2.12)
and the other Loan Documents with the Term Loans and Revolving Credit Loans and
the accrued interest and fees in respect thereof, (b) to include appropriately
the Lenders holding such credit facilities in any determination of the required
consent of the Lenders pursuant to this Section 10.1, and (c) to amend any other
provision of the Loan Documents so that the Incremental Facilities are
appropriately incorporated (including this Section 10.1).
In addition, notwithstanding the foregoing, if the Required Lenders shall have
approved any amendment, the Borrower shall be permitted to replace any
non-consenting Lender with another lender, provided that, (i) the replacement
lender shall purchase at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (ii) the Borrower shall be liable
to such replaced Lender under Section 2.21 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto (as if such purchase constituted a prepayment of such
Loans), (iii) such replacement lender, if not


129



--------------------------------------------------------------------------------




already a Lender, shall be reasonably satisfactory to the Administrative Agent
and, with respect to the replacement of a Revolving Credit Lender, each Issuing
Lender (such consent not to be unreasonably withheld), (iv) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (v) such replacement
Lender shall consent to the proposed amendment and (vi) any such replacement
shall not be deemed to be a waiver of any rights the Borrower, the
Administrative Agent or any other Lender shall have against the replaced Lender
or of the replaced Lender against the Borrower.
In addition, notwithstanding the foregoing, (i) the financial covenant set forth
in Section 7.1(b), and (ii) conditions precedent to borrowing under the
Revolving Credit Facility, may, in each case, be amended, modified or waived
with only (and only with) the consent of the Majority Revolving Credit Facility
Lenders.


In addition, notwithstanding the foregoing, no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender and (y) for any such
amendment, waiver or consent that treats such Defaulting Lender
disproportionately and adversely from the other Lenders (other than because of
its status as a Defaulting Lender).


In addition, notwithstanding the foregoing, if the Administrative Agent and the
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
other electronic transmission), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy or other electronic transmission notice, when received,
addressed (a) in the case of the Borrower and the Administrative Agent, as
follows and (b) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or on Schedule I to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (c) in the case of any party,
to such other address as such party may hereafter notify to the other parties
hereto:
The Borrower:
National CineMedia, LLC
6300 South Syracuse Way, Suite 300
Centennial, CO 80111
Attention: Ted Watson, Senior Vice President, Finance




130



--------------------------------------------------------------------------------




Email: ted.watson@ncm.com
Telephone: (303) 792-8218
With a copy to:
National CineMedia, LLC
6300 South Syracuse Way, Suite 300
Centennial, CO 80111
Attention: Sarah Hilty, Senior Vice President, General Counsel and Secretary
Email: sarah.hilty@ncm.com
Telephone: (303) 792-7015

With a copy to:
Hogan Lovells US LLP
1601 Wewatta Street, Suite 900
Denver, CO 80202
Attention: Chalyse Robinson
Email: chalyse.robinson@hoganlovells.com
Telephone: (303) 454-2582

The Administrative Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street, Floor L2
Chicago, IL 60603
Fax No.: 1 (302) 634-3301

Issuing Lender:
JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, IL 60603
Email: Chicago.LC.Agency.Activity.Team@JPMChase.com
Telephone: (855) 609-0059
Fax No.: (214) 307-6874

Swing Line Lender:
JPMorgan Chase Bank, N.A.
Attention: Pastell Jenkins
Email: Pastell.Jenkins@chase.com; JPM.Agency.servicing.1@jpmorgan.com
Telephone: (312) 732-2568
Fax No.: (844) 490-5665

provided that any notice, request or demand to or upon the Administrative Agent,
any Issuing Lender or any Lender shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses. The Borrower agrees (a) (x) to pay or reimburse the
Administrative Agent, the Lead Arrangers, the Bookrunners and the Co-Manager for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities (other than fees payable to
syndicate members) and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable and documented fees
and disbursements of one firm of counsel to the Administrative Agent, the Lead
Arrangers and the Bookrunners, taken as a whole (and, by a single firm of local
counsel in each appropriate jurisdiction for the Administrative Agent, the Lead
Arrangers, the Bookrunners and the Co-Manager, and, solely if representation by
a single counsel would be inappropriate based on the advice of legal counsel due
to the existence of an actual conflict of interest, one additional outside
counsel to all such Persons subject to such conflict, taken as a whole) and the
charges of Intralinks, and (y) to pay or reimburse each Lender, the
Administrative Agent, each Lead Arranger, each Bookrunner and the Co-Manager for
all their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the reasonable
and documented fees and disbursements of one firm of counsel to the Lenders, the
Administrative Agent, the Lead Arrangers, the Bookrunners and the Co-Manager,
taken as a whole (and, by a single firm of local counsel to such Persons, taken
as a whole, in each appropriate jurisdiction, and, solely if representation by a
single counsel would be inappropriate based on the advice of legal counsel due
to the existence of an actual conflict of interest, one additional outside
counsel to all such Persons subject to such conflict, taken as a whole) and
(b) to pay, indemnify or reimburse each Lender, the Administrative Agent, their
respective affiliates, and their respective officers, directors, trustees,
employees, advisors, agents and controlling persons (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee


131



--------------------------------------------------------------------------------




arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds thereof
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of, or exposure to, any Materials of
Environmental Concern, any failure to comply with Environmental Law or any
claim, litigation, investigation or proceeding pursuant to Environmental Law
relating to any Materials of Environmental Concern related in any way to the
Borrower or any of its Subsidiaries or any or of their respective properties, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and whether or not such claim, litigation, investigation or proceeding
are brought by the Borrower, its equity holders, affiliates, creditors or any
other person and regardless of whether any Indemnitee is a party thereto (all
the foregoing in this clause (b), collectively, the “Indemnified Liabilities”),
provided, that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities (i) to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, (ii) arising from a material breach of
such Indemnitee’s obligations hereunder, as finally determined by a court of
competent jurisdiction in a final, nonappealable judgment or (iii) arising from
any claim, actions, suits, inquiries, litigation, investigation or proceeding
that does not involve an act or omission or the Borrower or any of its
affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against the Administrative Agent in its capacity as such), and
provided, further, this Section 10.5 shall not apply with respect to Taxes other
than any Taxes expressly referenced in this Section 10.5 or that represent
losses or damages arising from non-Tax claim. Each Indemnitee shall be obligated
to refund or return any and all amounts paid by any Borrower pursuant to this
Section 10.5 to such Indemnitee for any fees, expenses, or damages to the extent
such Indemnitee is not entitled to payment of such amounts in accordance with
the terms hereof. The Borrower acknowledges that information and documents
relating to the Facilities may be transmitted through a Platform, and,
notwithstanding anything herein to the contrary, that the Administrative Agent
is not responsible for approving or vetting the representatives or contacts of
any Lender that are added to any such Platform and that no Indemnitee shall be
liable for any damages arising from the unauthorized use by others of
information or documents occurring as a result of such information or documents
being transmitted in such manner unless resulting from such Indemnitee’s gross
negligence, bad faith or willful misconduct, and neither the Borrower nor any
Indemnitee shall be liable for any special, indirect, consequential or punitive
damages in connection with the Facilities. The Borrower shall have the right to
undertake, conduct and control through counsel of its own choosing (which
counsel shall be acceptable to the applicable Indemnitee acting reasonably), the
conduct and settlement of claims with respect to the related Indemnified
Liabilities, and such Indemnitee shall cooperate with the Borrower in connection
therewith; provided that the Borrower shall permit such Indemnitee to
participate in such conduct and settlement through counsel chosen by such
Indemnitee. Notwithstanding the foregoing, each Indemnitee shall have the right
to employ its own counsel if such Indemnitee reasonably determines that (i) the
Borrower’s counsel is not


132



--------------------------------------------------------------------------------




defending any claim or proceeding in a manner reasonably acceptable to such
Indemnitee or (ii) the interest of the Borrower and such Indemnitee have become
adverse in any such claim or cause of action, provided, however, that in any
event, the Borrower shall only be liable for the reasonable and documented
out-of-pocket legal expenses of one counsel for all such Indemnitees, taken as a
whole. If clause (ii) of the immediately preceding sentence is applicable, at
the option of the applicable Indemnitee, its attorneys shall control the
resolution of any such claim with respect to the related Indemnified
Liabilities. The Borrower shall not, without the prior written consent of each
Indemnitee affected thereby, effect the settlement or compromise of, or consent
to the entry of any judgment with respect to, any pending or threatened action
or claim in respect of which indemnification may be sought hereunder (whether or
not such Indemnitee is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (a) includes an unconditional
release of such Indemnitee from all liability arising out of such action or
claim, (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of such Indemnitee and (c) does
not require such Indemnitee to pay any form of consideration to any party or
parties (including, without limitation, the payment of money) in connection
therewith. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any Indemnitee
until all Obligations (other than obligations in respect of any Specified Hedge
Agreement and other than indemnity obligations that survive the termination of
this Agreement and for which no notice of a claim has been received by the
Borrower as of such termination) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding. All amounts
due under this Section shall be payable not later than 30 days (x) after written
demand thereof, in the case of any indemnification obligations and (y) in the
case of reimbursement of costs and expenses, after receipt of an invoice
relating thereto, setting forth such expenses in reasonable detail and together
with backup documentation supporting such reimbursement requests. The agreements
in this Section shall survive repayment of the Loans and all other amounts
payable hereunder. This paragraph shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Loans and their respective
successors and assigns, except that (i) the Borrower may not assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Agreement.
(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities, in each case other than any Disqualified Institution (but only
if the DQ List has been posted pursuant to Section 10.6(i)(iv)(A) hereof or
otherwise provided to such Lender), a Defaulting Lender, a natural person or to
any entity that such Lender has knowledge is a competitor (or an affiliate of a
known


133



--------------------------------------------------------------------------------




competitor) of the Borrower or any Founding Member (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except that a Lender may agree with a
Participant that it will not consent to any amendment, waiver or consent that
would require the consent of all Lenders pursuant to Section 10.1 without the
consent of such Participant. The Borrower agrees that each Participant shall, to
the maximum extent permitted by applicable law, be deemed to have the right of
setoff provided under Section 10.7(b) in respect of its participating interest
in amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits of, and subject to the requirements of, Sections 2.19,
2.20, 2.21 and 2.23 with respect to its participation in the Commitments and the
Loans outstanding from time to time as if such Participant were a Lender;
provided that, in the case of Section 2.20, such Participant shall have complied
with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) of each Participant’s interest in the Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations and Section 1.163-5(b) of
the proposed United States Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


134



--------------------------------------------------------------------------------




(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any Affiliate, Related Fund or Control Investment
Affiliate thereof, in each case other than to any Disqualified Institution, a
Defaulting Lender, a natural person or an entity that such Lender has knowledge
is a is a competitor (or an affiliate of a known competitor) of the Borrower or
any Founding Member or, with the consent of the Borrower and the Administrative
Agent and, in the case of any assignment of Revolving Credit Commitments only,
the written consent of the Issuing Lender and the Swing Line Lender (which, in
each case, shall not be unreasonably withheld or delayed (it being understood
that the Borrower shall have the right to waive its consent rights hereunder by
notice to the Administrative Agent)), to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit F or any other form (including electronic
records generated by the use of an electronic Platform) approved by the
Administrative Agent (an “Assignment and Acceptance”), executed by such Assignee
and such Assignor (and, where the consent of the Borrower, the Administrative
Agent or the Issuing Lender or the Swing Line Lender is required pursuant to the
foregoing provisions, by the Borrower and such other Persons) and delivered to
the Administrative Agent for its acceptance and recording in the Register;
provided that no such assignment to an Assignee (other than any Lender or any
Affiliate or Related Fund thereof) shall be in an aggregate principal amount of
less than $500,000 in the case of the assignment of any Term Loans or $5,000,000
in the case of the assignment of any Revolving Credit Commitments (other than in
the case of an assignment of all of a Lender’s interests under this Agreement),
unless otherwise agreed by the Borrower and the Administrative Agent. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.19, 2.20, 2.23 and 10.5 in respect of the period prior to such
effective date). Notwithstanding any provision of this Section, (i) the consent
of the Borrower shall not be required for any assignment that occurs at any time
when any Event of Default pursuant to Section 8(a) or 8(f) shall have occurred
and be continuing, and (ii) the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof. For purposes of the minimum assignment amounts set forth in this
paragraph, multiple assignments to or by two or more Related Funds shall be
aggregated. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.6 (other than
with respect to Disqualified Lenders), whether or not such assignment or
transfer is reflected in the Register, shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (b) of this Section 10.6.
(d) The Administrative Agent shall, acting solely for this purpose as an agent
on behalf of the Borrower, maintain at its address referred to in Section 10.2 a
copy of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and


135



--------------------------------------------------------------------------------




addresses of the Lenders and the Commitment of, and principal amount of the (and
stated interest on) Loans owing to, each Lender from time to time. The entries
in the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of the Loans and any Notes
evidencing such Loans recorded therein for all purposes of this Agreement. Any
assignment of any Loan, whether or not evidenced by a Note, shall be effective
only upon appropriate entries with respect thereto being made in the Register
(and each Note shall expressly so provide). Any assignment or transfer of all or
part of a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Acceptance; thereupon, if
requested by the designated Assignee, one or more new Notes in the same
aggregate principal amount shall be issued to such designated Assignee, and the
old Notes shall be returned by the Administrative Agent to the Borrower marked
“canceled”. The Register shall be available for inspection by the Borrower or
any Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(b), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (which
registration and processing fee may only be waived or reduced in the sole
discretion of the Administrative Agent) (except that no such registration and
processing fee shall be payable (y) in connection with an assignment by or to
the Administrative Agent or (z) in the case of an Assignee which is an affiliate
or Related Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request and upon receipt by the Borrower of
the old Notes (if any) for cancellation, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note and/or
applicable Term Notes, as the case may be, of the assigning Lender) a new
Revolving Credit Note and/or applicable Term Notes, as the case may be, to such
Assignee in an amount equal to the Revolving Credit Commitment and/or applicable
Term Loans, as the case may be, assumed or acquired by it pursuant to such
Assignment and Acceptance and, if the Assignor has retained a Revolving Credit
Commitment and/or Term Loans, as the case may be, upon request, a new Revolving
Credit Note and/or Term Notes, as the case may be, to the Assignor in an amount
equal to the Revolving Credit Commitment and/or applicable Term Loans, as the
case may be, retained by it hereunder. Such new Note or Notes shall be dated the
Closing Date and shall otherwise be in the form of the Note or Notes replaced
thereby.
(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law; provided that no such pledge or


136



--------------------------------------------------------------------------------




assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.
(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(f), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. In addition to the consent requirements set
forth in Section 10.1, this paragraph (g) may not be amended without the written
consent of any SPC with Loans outstanding at the time of such proposed
amendment.
(h) Notwithstanding the foregoing or anything to the contrary set forth herein,
any Lender may, at any time, without any consent, assign all or a portion of its
rights and obligations under this Agreement (including Loans or Commitments) to
the Borrower in accordance with Section 2.11(c) on a non-pro rata basis.
(i) (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date


137



--------------------------------------------------------------------------------




(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (i)(i) shall not be void, but the other provisions
of this clause (i) shall apply.
(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i)(i)
above, or if any Person becomes a Disqualified Institution after the applicable
Trade Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Credit Commitment, (B) in the case of outstanding Term Loans
held by Disqualified Institutions, purchase or prepay such Term Loan by paying
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans of such Term Loans, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 10.6, all of its interest, rights and
obligations under this Agreement to one or more Assignees at the lesser of (x)
the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations of such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any Plan, each Disqualified Institution party hereto hereby agrees (1)
not to vote on such Plan, (2) if such Disqualified Institution does vote on such
Plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).


138



--------------------------------------------------------------------------------




(iv)    The Administrative Agent shall, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders and/or (B) provide the DQ
List to each Lender requesting the same; provided that such Lender or potential
Lender agrees to maintain the confidentiality of the DQ List (which agreement
may be by way of a “click through” or other affirmative action on the part of
the recipient to access the DQ List and acknowledge its confidentiality
obligations in respect thereof).

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon the occurrence and during the continuance of any Event of
Default, to set off and appropriate and apply against any amount becoming due
and payable by the Borrower hereunder or under any other Loan Document (whether
at stated maturity, by acceleration or otherwise) such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such


139



--------------------------------------------------------------------------------




prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent, the Lead Arrangers,
the Bookrunners and the Co-Managers with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by any Lead Arranger, any Bookrunner, the Co-Manager, the
Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers.
(a) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender or Secured Party relating to this Agreement, any other Loan Document,
the Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.
(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Affiliates or their respective directors, officers, employees, agents and
advisors may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Lender or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower, any Loan Party or its properties in the courts
of any jurisdiction.
(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement


140



--------------------------------------------------------------------------------




or any other Loan Document in any court referred to in paragraph (b) of this
Section 10.12. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.2. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
(e) The Borrower hereby irrevocably and unconditionally together with each
Lender, the Administrative Agent, each Lead Arranger, each Bookrunner and the
Co-Manager waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. The Borrower hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) in connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (x) (i) no fiduciary, advisory
or agency relationship between the Borrower and its Subsidiaries, any Lead
Arranger, the Administrative Agent, any Issuing Lender, any Swing Line Lender or
any Lender is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether any
Lead Arranger, the Administrative Agent, any Issuing Lender, any Swing Line
Lender or any Lender has advised or is advising the Borrower or any Subsidiary
on other matters, (ii) the arranging and other services regarding this Agreement
provided by the Arranger, the Administrative Agent, the Issuing Lenders, the
Swing Line Lenders and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Lead
Arrangers, the Administrative Agent, the Issuing Lenders, the Swing Line Lenders
and the Lenders, on the other hand, (iii) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (y) (i) the Lead Arrangers, the
Administrative Agent, the Issuing Lenders, the Swing Line Lenders and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person; (ii) none of the Lead Arrangers, the
Administrative Agent, the Issuing Lenders, the Swing Line Lenders and the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Lead Arrangers, the
Administrative Agent, the Issuing Lenders, the Swing Line Lenders and the
Lenders and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the LeadArrangers, the Administrative Agent, the


141



--------------------------------------------------------------------------------




Issuing Lenders, the Swing Line Lenders and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against any of the Lead Arrangers, the Administrative Agent, the
Issuing Lenders, the Swing Line Lenders and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lead Arrangers, the Bookrunners, the Co-Manager, the Administrative Agent and
the Lenders or among the Borrower and the Lenders.

10.14 Confidentiality. The Lead Arrangers, the Bookrunners, the Co-Manager, the
Administrative Agent and the Lenders agrees to keep confidential all non-public
information provided to it by any Loan Party pursuant to this Agreement or the
other Loan Documents (provided that any such non-public information that is
provided after the date of this Agreement is explicitly designated and marked by
such Loan Party as confidential); provided that nothing herein shall prevent any
Lead Arranger, Bookrunner, Co-Manager, Agent or Lender from disclosing any such
information (a) to any Lead Arranger, any Bookrunner, the Co-Manager, the
Administrative Agent, any other Lender or any affiliate of any thereof in
connection with the transactions contemplated hereby or on a “need to know”
basis (it being understood that any such Person to whom such disclosure is made
will be informed of the confidential nature of such information and the
requirement to maintain it as confidential and that such Lead Arranger,
Bookrunner, the Co-Manager, Agent or Lender, as the case may be, shall be
responsible for the compliance or breach by such Person with this Section),
(b) to any Participant or Assignee (each, a “Transferee”) or prospective
Transferee (in each case other than any entity that such Lender has knowledge is
a competitor (or an affiliate of a known competitor) of the Borrower or any
Founding Member) that agrees to comply with the provisions of this Section or
substantially equivalent provisions pursuant to an agreement as to which the
Loan Parties are express and intended third party beneficiaries, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors in connection with the transactions contemplated hereby or on a “need
to know” basis (it being understood that any such Person to whom such disclosure
is made will be informed of the confidential nature of such information and the
requirement to maintain it as confidential and that such Lead Arranger,
Bookrunner, Co-Manager, Agent or Lender, as the case may be, shall be
responsible for the compliance or breach by such Person with this Section),
(d) to any financial institution that is a direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section), (e) upon the request or demand of any Governmental Authority having
jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding
relating to the rights and duties of the parties hereto and to any other Loan
Document under this Agreement or the other Loan Documents, (h) that has been
publicly disclosed other than in breach of this Section, (i) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (j) in connection with the exercise


142



--------------------------------------------------------------------------------




of any remedy hereunder or under any other Loan Document or (k) to the extent
becomes available to the Administrative Agent, any Lender, any Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower who did not acquire such information as a result of a
breach of this Section 10.14; provided, however, that unless prohibited by
applicable law, with respect to clauses (e), (f) and (g), the Administrative
Agent, the Lead Arrangers, the Bookrunners, the Co-Manager and the Lenders
agrees to use its reasonable efforts to give the Borrower prompt notice of any
such request for such confidential information. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent or any Lender in connection with the administration of this Agreement, the
other Loan Documents, and the Commitments.

10.15 Release of Collateral and Guarantee Obligations.
(a) Upon any Disposition of Property by any Loan Party of any Collateral that is
permitted by the Loan Documents to any person that is not a Loan Party, or, upon
the effectiveness of any written consent to the release of the security interest
or Lien granted under the Security Documents in any Collateral pursuant to
Section 10.1, the security interests and Liens in such Collateral shall be
automatically released, and the Administrative Agent shall (without notice to,
or vote or consent of, any Lender or any affiliate of any Lender that is a party
to any Specified Hedge Agreement) take such actions as shall be reasonably
required by the Borrower to evidence such release.
(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when the Obligations have been Discharged in Full, then (i) the
Collateral shall be released from the Liens created by the Security Documents
and the Security Documents and all rights and obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, any
Lender or any other secured party and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person and (ii) upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

10.16 Accounting Changes. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change


143



--------------------------------------------------------------------------------




had not been made. Until such time as such an amendment shall have been executed
and delivered by the Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred. “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

10.17 Delivery of Lender Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender, the Borrower and the Administrative Agent.

10.18 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.19 Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement, if at any time the Administrative Agent shall enter
into the Intercreditor Agreement and the Intercreditor Agreement shall remain
outstanding, the rights granted to the Secured Parties hereunder and under the
other Loan Documents, the lien and security interest granted to the
Administrative Agent pursuant to this Agreement or any other Loan Document and
the exercise of any right or remedy by the Administrative Agent hereunder or
under any other Loan Document shall be subject to the terms and conditions of
the Intercreditor Agreement. In the event of any conflict between the terms of
this Agreement, any other Loan Document and the Intercreditor Agreement, the
terms of the Intercreditor Agreement shall govern and control with respect to
any right or remedy, and no right, power or remedy granted to the Administrative
Agent hereunder or under any other Loan Document shall be exercised by the
Administrative Agent and no direction shall be given by the Administrative Agent
in contravention of the Intercreditor Agreement.

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institution.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities which may be payable to it by any party hereto
that is an EEA Financial Institution; and


144



--------------------------------------------------------------------------------




(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under any Loan
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




145



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
NATIONAL CINEMEDIA, LLC
 
 
 
By: National CineMedia, Inc., its Manager
 
 
 
 
 
By:
 
/s/ Katherine L. Scherping
 
 
 
Name: Katherine L. Scherping
 
 
 
Title: Chief Financial Officer



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent and Lender
 
 
 
 
 
By:
 
/s/ Peter Christensen
 
 
 
Name: Peter Christensen
 
 
 
Title: Vice President



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
 
as Lender
 
 
 
 
 
By:
 
/s/ John Sletten
 
 
 
Name: John Sletten
 
 
 
Title: Vice President



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
ROYAL BANK OF CANADA,
 
as Lender
 
 
 
 
 
By:
 
/s/ Kevin Quan
 
 
 
Name: Kevin Quan
 
 
 
Title: Authorized Signatory



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC,
 
as Lender
 
 
 
 
 
By:
 
/s/ Robert Chen
 
 
 
Name: Robert Chen
 
 
 
Title: Managing Director



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




 
ZB, N.A. dba VECTRA BANK COLORADO,
 
as Lender
 
 
 
 
 
By:
 
/s/ Michael Moreno
 
 
 
Name: Michael Moreno
 
 
 
Title: SVP



[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





EXHIBIT A


FORM OF BORROWING NOTICE
    
Date: June [●], 2018




To: JPMorgan Chase Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), dated as of June [●], 2018, among National CineMedia, LLC,
a Delaware limited liability company (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to thereto
(the “Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Terms defined in the Credit Agreement and
not otherwise defined herein are used herein with the meanings so defined.


The undersigned hereby requests a Borrowing of [Term] [Revolving Credit] Loans.
 
 
1.
On                                                               (a Business
Day).

 
 
2.
In the amount of $                                        .

 
 
3.
Comprised of [Base Rate Loans][Eurodollar Loans].

 
 
4.
For Eurodollar Loans: with an Interest Period of [1][2][3][6] months.





[Signature Page Follows]


A-1



--------------------------------------------------------------------------------




The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) of the Credit Agreement shall be satisfied on and as of
the date of the extension of credit requested to be made by it hereunder.
 
 
 
NATIONAL CINEMEDIA, LLC
 
 
By:
National CineMedia, Inc., its Manager
 
 
By:
 
Name:
 
Title:
 



A-2



--------------------------------------------------------------------------------





EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


This Compliance Certificate (the “Certificate”) is delivered pursuant to
Section 6.2 of the Credit Agreement, dated as of June [●], 2018, among National
CineMedia, LLC, a Delaware limited liability company (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein as therein defined.


The undersigned, solely in [his/her] representative capacity as the [Chief
Financial Officer][Chief Executive Officer][Treasurer][General Counsel] of
National CineMedia, Inc., a Delaware corporation (“Holdings”), as the manager of
Borrower, hereby certifies to the Administrative Agent and the Lenders as
follows:


1. I am the duly elected, qualified and acting [Chief Financial Officer][Chief
Executive Officer][Treasurer][General Counsel] of Holdings, which is the sole
manager of Borrower.


2. I have reviewed and am familiar with the contents of this Certificate.


3. I have reviewed the terms of the Credit Agreement and have made or caused to
be made under my supervision, a review in reasonable detail of the transactions
and condition of the Borrower during the accounting period covered by the
financial statements attached hereto as Attachment 1 (the “Financial
Statements”).


4. I have no knowledge of the existence, as of the date of this Certificate or
at the end of the accounting period covered by the Financial Statements, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].


5. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section[s] [7.1(a)]3 [and 7.1(b)]4 of the Credit
Agreement at the end of the accounting period covered by the Financial
Statements.






[Signature Page Follows]














 
3 To be included commencing with the Compliance Certificate delivered for the
fiscal quarter ending September 30, 2018.
4 To be included only if any amount is drawn under the Revolving Credit
Facility.




B-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, solely in [his/her] representative capacity
as the [Chief Financial Officer][Chief Executive Officer][Treasurer][General
Counsel] of Holdings, as the manager of Borrower, has executed this Compliance
Certificate as of the date set forth below.
 
 
 
NATIONAL CINEMEDIA, LLC
 
 
By:
National CineMedia, Inc., its Manager
 
 
By:
 
Name:
 
Title:
 





Date:             , 20        


B-2



--------------------------------------------------------------------------------




Attachment 1
to Compliance Certificate


FINANCIAL STATEMENTS


[See attached]


B-3



--------------------------------------------------------------------------------




Attachment 2
to Compliance Certificate


FOR THE FISCAL [QUARTER][YEAR] ENDING _______, 20___


1. Consolidated Net Income: (i) ‑ (ii) =
$[________]


(i)    the consolidated net income (or loss) of such Person and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP:
$[________]


(ii)    (a)    the income (or deficit) of any Person accrued prior to the date
it becomes a Subsidiary of the Borrower or is merged into or consolidated with
the Borrower or any of its Subsidiaries5:    
$[________]
(b)    the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest6:    
$[________]
(c)    the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary:
$[________]




2. Consolidated EBITDA: (i) + (ii) ‑ (iii) =    
$[________]


(i)    Consolidated Net Income of the Borrower and its Subsidiaries:
$[________]


(ii)    without duplication and to the extent deducted in determining
Consolidated Net Income:
(a)    expenses for taxes based on income or capital7:
$[________]
(b)    interest expense of the Borrower and its Subsidiaries, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges incurred in connection with or associated with
Indebtedness8:
$[________]


 
5 Except as set forth in the second paragraph of the definition of “Consolidated
EBITDA” in the Credit Agreement.
6 Except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions.


B-4



--------------------------------------------------------------------------------




7 Including any franchise and similar taxes.
8 Including, without limitation, as it relates to the Borrower and its
Subsidiaries, the Facilities.
(c)    depreciation and amortization expense:
$[________]
(d)    amortization of intangibles9 and organization costs:    
$[________]
(e)    any extraordinary, unusual or non-recurring charges, expenses or
losses10, including without limitation, as it relates to the Borrower and its
Subsidiaries, all fees, commissions, expenses, costs, charges and
reorganizations costs11 incurred in connection with the Facilities or the
initial public offering of the common stock of Holdings:
$[________]
(f)    severance plan costs or expense:
$[________]
(g)    any other non-cash charges, expenses or losses of the Borrower and its
Subsidiaries12:    
$[________]
    
(iii)
to the extent included in determining Consolidated Net Income:

(a)    interest income13:    
$[________]
(b)    any extraordinary, unusual or non-recurring income or gains14:
$[________]
(c)    any other non-cash income:    
$[________]
(d)    any cash payments made in respect of items described in clause (ii)(g)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of Consolidated Net
Income:    
$[________]


3. Adjusted Consolidated EBITDA: (i) + (ii) + (iii) =
$[________]


(i)    Consolidated EBITDA of the Borrower and its Subsidiaries:
$[________]


(ii)    amounts received by the Borrower during such period pursuant to the
Loews Agreement or other similar agreements to the extent such amounts are not
otherwise included in determining Consolidated EBITDA of Borrower and its
Subsidiaries under clause (i) above:    
$[________]
 
9 Including, but not limited to, goodwill.
10 Including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business.


B-5



--------------------------------------------------------------------------------




11 Including reasonable legal, accounting, financing, consulting and advisory
costs, fees and expenses.
12 Including without limitation, (x) non-cash compensation expenses arising from
the issuance by Holdings, the Borrower or the applicable Subsidiary of equity,
options to purchase equity, stock or equity appreciation rights or similar
rights to the employees of Holdings, the Borrower and Subsidiaries of the
Borrower and (y) non-cash charges related to changes in the exposure of the
Borrower and its Subsidiaries under Hedge Agreements.
13 Except to the extent deducted in determining such Consolidated Net Income.
14 Including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business.
(iii)    the aggregate amount of cash payments received by the Borrower during
such period pursuant to Section 4(b) of the Common Unit Adjustment Agreement to
the extent such amounts are not otherwise included in determining Consolidated
EBITDA of the Borrower and its Subsidiaries under clause (i) above:
$[________]




4. Consolidated Total Debt: (i) + (ii) + (iii) + (iv) + (v) =    
$[________]






(i)    all indebtedness of the Borrower and its Subsidiaries for borrowed
money:    
$[________]


(ii)    all obligations of the Borrower and its Subsidiaries for the deferred
purchase price of Property or services15:
$[________]


(iii)    all obligations of the Borrower and its Subsidiaries evidenced by
notes, bonds, debentures or other similar instruments:
$[________]


(iv)    all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by the Borrower or
its Subsidiaries16:     
$[________]


(v)    all Capital Lease Obligations of the Borrower and its Subsidiaries:    
$[________]




5. Consolidated Total Leverage Ratio: ((i) – (ii)) / (iii) =
Actual:    
[________]
Required by Section 7.1(a) of the Credit Agreement:    
6.25:1.00




B-6



--------------------------------------------------------------------------------




(i)    Consolidated Total Debt:
$[________]










    
15 Other than trade payables, deferred compensation arrangements for employees,
directors and officers and other accrued obligations, in each case in the
ordinary course of business.


16 Other than customary reservations or retentions of title under agreements
with suppliers in the ordinary course of business; provided that, in such event,
the amount of such Indebtedness shall be deemed to be the lesser of the fair
market value of such Property and the aggregate principal amount of such
Indebtedness.


B-7



--------------------------------------------------------------------------------




(ii)    the aggregate amount of cash and Cash Equivalents owned by the Borrower
and its Subsidiaries in an amount not to exceed $100,000,00017:
$[________]


(iii)    Adjusted Consolidated EBITDA:    
$[________]




[6. Consolidated Net Senior Secured Leverage Ratio: ((i) – (ii)) / (iii) =
Actual:    
[________]
Required by Section 7.1(b) of the Credit Agreement:
4.50:1.00


(i)    Consolidated Total Debt (other than Permitted Unsecured Indebtedness),
determined on a consolidated basis in accordance with GAAP, that is secured by a
Lien on any assets of the Borrower or its Subsidiaries:
$[________]


(ii)    the aggregate amount of cash and Cash Equivalents owned by the Borrower
and its Subsidiaries in an amount not to exceed $100,000,00018:
$[________]


(iii)    Adjusted Consolidated EBITDA:
$[________]]19 


























 
17 In each case, free and clear of all Liens (other than Liens permitted by
Sections 7.3(a), (h), (l) and (s) of the Credit Agreement).


B-8



--------------------------------------------------------------------------------




18 In each case, free and clear of all Liens (other than Liens permitted by
Sections 7.3(a), (h), (l) and (s) of the Credit Agreement).
19 To be included only if any amount is drawn under the Revolving Credit
Facility.


B-9



--------------------------------------------------------------------------------





EXHIBIT C


FORM OF LENDER ADDENDUM


Reference is made to the Credit Agreement, dated as of June [●], 2018, among
National CineMedia, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.


Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.17 of the Credit Agreement, the undersigned hereby
becomes a party to the Credit Agreement with all the rights and obligations of a
Lender thereunder having the Commitments set forth in Schedule 1 hereto,
effective as of the Closing Date.


THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.


IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this              day of                     , 20___.


Name of Lender
By:
 
 
Name:
 
 
Title:
 
 



C-1



--------------------------------------------------------------------------------




Accepted and agreed:
NATIONAL CINEMEDIA, LLC
 
 
By:
 
National CineMedia, Inc., its Manager


 
 
By:
 
 
Name:
 
 
Title:
 
 

 


C-2



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
By:
 
 
Name:
 
 
Title:
 
 





C-3



--------------------------------------------------------------------------------




Schedule 1
to Lender Addendum


LENDERS AND COMMITMENTS


Lender
Term Loan Commitment
Revolving Credit Commitment
 
$_______
$_______
 
$_______
$_______
 
$_______
$_______





C-4



--------------------------------------------------------------------------------





EXHIBIT D-1


FORM OF TERM NOTE


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
 
$            
 
New York, New York
 
 
 
 
 
                , 20    



FOR VALUE RECEIVED, the undersigned, National CineMedia, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
             (the “Lender”) or its registered assigns at the Payment Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Initial Term Loan
Maturity Date, the principal amount of (a)              DOLLARS ($            ),
or, if less, (b) the unpaid principal amount of the Term Loan made by the Lender
to the Borrower pursuant to Section 2.1 of the Credit Agreement. The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.15 of the Credit Agreement.


The Lender is authorized to indorse on the schedules annexed hereto and made a
part hereof or on a continuation thereof which shall be attached hereto and made
a part hereof the date, Type and amount of the Term Loan and the date and amount
of each payment or prepayment of principal with respect thereto, each conversion
of all or a portion thereof to another Type, each continuation of all or a
portion thereof as the same Type and, in the case of Eurodollar Loans, the
length of each Interest Period with respect thereto. Each such indorsement
shall, to the extent permitted by law, be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded; provided,
however, that the failure of the Lender to make any such indorsement, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Term Loan made to the Borrower by the
Lender in accordance with the terms of this Note and the Credit Agreement.


This Note (a) is one of the Term Notes referred to in the Credit Agreement,
dated as of June [●], 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
several banks and other financial institutions or entities from time to time
parties to thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), (b) is subject to the provisions of
the Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.


Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.


D-1-1



--------------------------------------------------------------------------------




All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and notice of protest, demand, dishonor and non-payment of this
Note.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION REQUIREMENTS AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.




[Signature Page Follows]


D-1-2



--------------------------------------------------------------------------------




NATIONAL CINEMEDIA, LLC
By:
 
National CineMedia, Inc., its Manager
By:
 
 
Name:
 
 
Title:
 
 



D-1-3



--------------------------------------------------------------------------------




Schedule A
to Term Note


LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
 
Date
 
Amount of Base
Rate Loans
 
Amount
Converted to
Base Rate Loans
 
Amount of 
Principal of
Base Rate Loans 
Repaid
 
Amount of Base Rate
Loans Converted to
Eurodollar Rate Loans
 
Unpaid Principal Balance
of Base Rate Loans
 
Notation Made By



D-1-4



--------------------------------------------------------------------------------




Schedule B
to Term Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR RATE LOANS
 
Date
 
Amount of Base
Rate Loans
 
Amount
Converted to
Base Rate Loans
 
Amount of 
Principal of
Base Rate Loans 
Repaid
 
Amount of Base Rate
Loans Converted to
Eurodollar Rate Loans
 
Unpaid Principal Balance
of Base Rate Loans
 
Notation Made By







D-1-5



--------------------------------------------------------------------------------





EXHIBIT D-2


FORM OF REVOLVING CREDIT NOTE


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.


$            
 
New York, New York
 
 
 
 
 
                , 20    



FOR VALUE RECEIVED, the undersigned, National CineMedia, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
             (the “Lender”) or its registered assigns at the Payment Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Revolving Credit
Maturity Date the principal amount of (a)              DOLLARS ($            ),
or, if less, (b) the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Borrower pursuant to Section 2.4 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.15 of the Credit Agreement.


The Lender is authorized to indorse on the schedules annexed hereto and made a
part hereof or on a continuation thereof which shall be attached hereto and made
a part hereof the date, Type and amount of each Revolving Credit Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation of all or a portion thereof
as the same Type, each conversion of all or a portion thereof to another Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto. Each such indorsement shall, to the extent permitted by law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of the Lender to
make any such indorsement, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) any Revolving
Credit Loan made to the Borrower by the Lender in accordance with the terms of
this Note and the Credit Agreement.


This Note (a) is one of the Revolving Credit Notes referred to in the Credit
Agreement, dated as of June [●], 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties to thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.




D-2-1



--------------------------------------------------------------------------------




Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.


All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and notice of protest, demand, dishonor and non-payment of this
Note.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION REQUIREMENTS AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.




[Signature Page Follows]


D-2-2



--------------------------------------------------------------------------------




NATIONAL CINEMEDIA, LLC
By:
 
National CineMedia, Inc., its Manager
By:
 
 
Name:
 
 
Title:
 
 



D-2-3



--------------------------------------------------------------------------------




Schedule A
to Revolving Credit Note


LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
 
Date
 
Amount of Base
Rate Loans
 
Amount
Converted to
Base Rate Loans
 
Amount of 
Principal of
Base Rate Loans 
Repaid
 
Amount of Base Rate
Loans Converted to
Eurodollar Rate Loans
 
Unpaid Principal Balance
of Base Rate Loans
 
Notation Made By



D-2-4



--------------------------------------------------------------------------------




Schedule B
to Revolving Credit Note
 
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR RATE LOANS


Date
 
Amount of Base
Rate Loans
 
Amount
Converted to
Base Rate Loans
 
Amount of 
Principal of
Base Rate Loans 
Repaid
 
Amount of Base Rate
Loans Converted to
Eurodollar Rate Loans
 
Unpaid Principal Balance
of Base Rate Loans
 
Notation Made By







D-2-5



--------------------------------------------------------------------------------





EXHIBIT D-3


FORM OF SWING LINE NOTE


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
 
$            
 
New York, New York
 
 
 
 
 
            _   , 20    



FOR VALUE RECEIVED, the undersigned, National CineMedia, LLC, a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
             (the “Swing Line Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Maturity Date, the principal amount of (a)              DOLLARS
($            ), or, if less, (b) the aggregate unpaid principal amount of all
Swing Line Loans made by the Swing Line Lender to the Borrower pursuant to
Section 2.6 of the Credit Agreement. The Borrower further agrees to pay interest
in like money at such office on the unpaid principal amount hereof from time to
time outstanding at the rates and on the dates specified in Section 2.15 of such
Credit Agreement.


The Swing Line Lender is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swing Line Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such indorsement shall, to the extent
permitted by law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of the Swing Line Lender to make any such indorsement, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) any Swing Line Loan made to the Borrower by the Swing
Line Lender in accordance with the terms of this Note and the Credit Agreement.


This Note (a) is the Swing Line Note referred to in the Credit Agreement, dated
as of June [●], 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the several
banks and other financial institutions or entities from time to time parties to
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.


Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.


D-3-1



--------------------------------------------------------------------------------




All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and notice of protest, demand, dishonor and non-payment of this
Note.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION REQUIREMENTS AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.




[Signature Page Follows]




D-3-2



--------------------------------------------------------------------------------




NATIONAL CINEMEDIA, LLC
By:
 
National CineMedia, Inc., its Manager
By:
 
 
Name:
 
 
Title:
 
 





D-3-3



--------------------------------------------------------------------------------




Schedule A
to Swing Line Note


LOANS AND REPAYMENTS OF SWING LINE LOANS
 
 
 
 
 
 
 
 
 
 
Date
 
Amount of
Swing Line Loans
 
Amount of Principal of
Swing Line
Loans Repaid
 
Unpaid Principal Balance of
Swing
Line Loans
 
Notation Made By



D-3-4



--------------------------------------------------------------------------------





EXHIBIT E-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of June [●], 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among National CineMedia, LLC, a Delaware limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to thereto (the “Lenders”), and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.


Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


[Signature Page Follows]




E-1-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 
 
 
[NAME OF NON-U.S. LENDER]
By:
 
 
Name:
 
 
Title:
 
 

Date:                                         




E-1-2



--------------------------------------------------------------------------------





EXHIBIT E-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement, dated as of June [●], 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among National CineMedia, LLC, a Delaware limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to thereto (the “Lenders”), and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.






[Signature Page Follows]




E-2-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 
 
 
[NAME OF NON-U.S.PARTICIPANT]
By:
 
 
Name:
 
 
Title:
 
 

Date:                                         




E-2-2



--------------------------------------------------------------------------------





EXHIBIT E-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
Reference is made to the Credit Agreement, dated as of June [●], 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among National CineMedia, LLC, a Delaware limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to thereto (the “Lenders”), and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or (ii) an
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


[Signature Page Follows]




E-3-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 
 
 
[NAME OF NON-U.S. PARTICIPANT]
By:
 
 
Name:
 
 
Title:
 
 

Date:                                         




E-3-2



--------------------------------------------------------------------------------





EXHIBIT E-4




FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of June [●], 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among National CineMedia, LLC, a Delaware limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to thereto (the “Lenders”), and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.20(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Signature Page Follows]




E-4-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 
 
 
[NAME OF NON-U.S. LENDER]
By:
 
 
Name:
 
 
Title:
 
 

Date:                                         




E-4-2

--------------------------------------------------------------------------------





EXHIBIT F


FORM OF ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]20 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]21 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]22 hereunder are several and not joint.]23
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”).
 
20 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
21 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
22 Select as appropriate.
23 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


F-1



--------------------------------------------------------------------------------




Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ________________________________


______________________________


2.    Assignee[s]:    ______________________________


______________________________
[Assignee is an [Affiliate][Related Fund]] of [identify Lender]


3.    Borrower:    National CineMedia, LLC


4.    Administrative Agent:    JPMorgan Chase Bank, N.A.


5.
Credit Agreement:    The Credit Agreement, dated as of June [●], 2018, among
National CineMedia, LLC, a Delaware limited liability company (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to thereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).



6.
Assigned Interest[s]:



Assignor[s]24
Assignee[s]25
Facility Assigned26
Aggregate Amount of Commitment/Loans for all Lenders27
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans28
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 





 
24 List each Assignor, as appropriate.
25 List each Assignee, as appropriate.
26 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
27 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
28 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


F-2



--------------------------------------------------------------------------------




[7.    Trade Date:        ______________]29 
























































































 
29 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.


F-3



--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


F-4



--------------------------------------------------------------------------------




The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR[S]30 
[NAME OF ASSIGNOR]




By: ______________________________
Title:


[NAME OF ASSIGNOR]




By: ______________________________
Title:


ASSIGNEE[S]31 
[NAME OF ASSIGNEE]




By: ______________________________
Title:




[NAME OF ASSIGNEE]




By: ______________________________
Title:
























 
30 Add additional signature blocks as needed.
31 Add additional signature blocks as needed.


F-5



--------------------------------------------------------------------------------




[Consented to and]32 Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By: _________________________________
Title:


[Consented to:]33 


[NAME OF RELEVANT PARTY]




By: _________________________________
Title:








































 
32 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
33 To be added only if the consent of the Borrower and/or the Issuing Lenders is
required by the terms of the Credit Agreement.


F-6



--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.6 of the Credit Agreement (subject to such consents, if any, as may
be required thereunder), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
referred to in Section 4.1(b) of the Credit Agreement or delivered pursuant to
Section 6.1 of the Credit Agreement and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.


[Signature Page to Credit Agreement]

